Exhibit 10.1

EXECUTION VERSION






AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT
dated as of May 18, 2015
HMS FUNDING I LLC
as Borrower
HMS INCOME FUND, INC.
as Equityholder and as Servicer,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS...................................................................................................1
Section 1.1
Defined Terms
...........................................................................1

Section 1.2
Other Definitional
Provisions..................................................40

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES........................41
Section 2.1
Advances..................................................................................41

Section 2.2
Funding of
Advances...............................................................41

Section 2.3
Notes........................................................................................42

Section 2.4
Repayment and Prepayments...................................................43

Section 2.5
Permanent Reduction of Facility Amount................................43

Section 2.6
Extension of Revolving Period................................................44

Section 2.7
Calculation of Discount Factor................................................44

Section 2.8
Increase in Facility
Amount.....................................................45

Section 2.9
Term Loan
Allocation..............................................................45

Section 2.10
Defaulting
Lenders..................................................................45

ARTICLE III

YIELD, UNDRAWN FEE,
ETC.....................................................................47
Section 3.1
Yield and Undrawn
Fee...........................................................47

Section 3.2
Yield Distribution
Dates..........................................................47

Section 3.3
Yield
Calculation.....................................................................47

Section 3.4
Computation of Yield, Fees, Etc..............................................47


--------------------------------------------------------------------------------




Section 3.5
Utilization................................................................................47

ARTICLE IV

PAYMENTS;
TAXES......................................................................................48
Section 4.1
Making of
Payments................................................................48

Section 4.2
Due Date
Extension.................................................................48

Section 4.3
Taxes........................................................................................48

ARTICLE V

INCREASED COSTS,
ETC............................................................................52
Section 5.1
Increased Costs, Capital Adequacy..........................................52

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES....................................54
Section 6.1
Effectiveness............................................................................54

Section 6.2
Advances and Reinvestments..................................................54

Section 6.3
Transfer of Collateral Obligations and Permitted Investments 56

ARTICLE VII

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS
58

Section 7.1
Retention and Termination of the Servicer..............................58

Section 7.2
Resignation and Removal of the Servicer; Appointment of Successor
Servicer...................................................................58

Section 7.3
Duties of the
Servicer..............................................................59

Section 7.4
Representations and Warranties of the Servicer......................60

Section 7.5
Covenants of the
Servicer........................................................63

Section 7.6
Servicing Fees; Payment of Certain Expenses by Servicer.....65

Section 7.7
Collateral
Reporting................................................................65


--------------------------------------------------------------------------------




Section 7.8
Notices.....................................................................................65

Section 7.9
Procedural Review of Collateral Obligations; Access to Servicer and Servicer’s
Records.............................................65

Section 7.10
Optional
Sales.........................................................................67

Section 7.11
Repurchase or Substitution of Warranty Collateral Obligations. 68

Section 7.12
Servicing of REO
Assets..........................................................69

Section 7.13
Required Sale
Date..................................................................70

ARTICLE VIII

ACCOUNTS;
PAYMENTS.............................................................................70
Section 8.1
Accounts..................................................................................70

Section 8.2
Excluded
Amounts...................................................................72

Section 8.3
Distributions, Reinvestment and Dividends............................72

Section 8.4
Fees..........................................................................................75

Section 8.5
Collateral
Report......................................................................76

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF THE BORROWER...........76
Section 9.1
Organization and Good Standing.............................................77

Section 9.2
Due
Qualification.....................................................................77

Section 9.3
Power and
Authority................................................................77

Section 9.4
Binding
Obligations.................................................................77

Section 9.5
Security
Interest.......................................................................77

Section 9.6
No
Violation.............................................................................78

Section 9.7
No
Proceedings........................................................................78

Section 9.8
No
Consents.............................................................................79

Section 9.9
Solvency...................................................................................79


--------------------------------------------------------------------------------




Section 9.10
Compliance with
Laws............................................................79

Section 9.11
Taxes........................................................................................79

Section 9.12
Collateral
Report......................................................................79

Section 9.13
No Liens,
Etc...........................................................................80

Section 9.14
Information True and Correct..................................................80

Section 9.15
Bulk
Sales................................................................................80

Section 9.16
Collateral..................................................................................80

Section 9.17
Selection
Procedures................................................................80

Section 9.18
Indebtedness.............................................................................81

Section 9.19
No
Injunctions..........................................................................81

Section 9.20
No
Subsidiaries........................................................................81

Section 9.21
ERISA
Compliance..................................................................81

Section 9.22
Investment Company Status....................................................81

Section 9.23
Set-Off,
Etc..............................................................................81

Section 9.24
Collections...............................................................................81

Section 9.25
Value
Given..............................................................................81

Section 9.26
Use of
Proceeds........................................................................81

Section 9.27
Separate
Existence...................................................................82

Section 9.28
Transaction
Documents............................................................82

Section 9.29
Anti-Terrorism, Anti-Money Laundering................................82

ARTICLE X

COVENANTS.................................................................................................83
Section 10.1
Protection of Security Interest of the Secured Parties.............83

Section 10.2
Other Liens or
Interests............................................................84

Section 10.3
Costs and
Expenses..................................................................84


--------------------------------------------------------------------------------




Section 10.4
Reporting
Requirements...........................................................................84

Section 10.5
Separate
Existence...................................................................84

Section 10.6
Hedging
Agreements................................................................87

Section 10.7
Tangible Net
Worth..................................................................89

Section 10.8
Taxes........................................................................................89

Section 10.9
Merger, Consolidation,
Etc......................................................89

Section 10.10
Deposit of
Collections..............................................................90

Section 10.11
Indebtedness;
Guarantees.........................................................90

Section 10.12
Limitation on Purchases from Affiliates..................................90

Section 10.13
Documents...............................................................................90

Section 10.14
Preservation of
Existence.........................................................90

Section 10.15
Limitation on
Investments.......................................................90

Section 10.16
Distributions.............................................................................91

Section 10.17
Performance of Borrower Assigned Agreements....................91

Section 10.18
Material
Modifications.............................................................91

Section 10.19
Further Assurances; Financing Statements..............................91

Section 10.20
Obligor Payment Instructions..................................................92

Section 10.21
Delivery of Collateral Obligation Files....................................92

Section 10.22
Collateral Obligation Schedule................................................92

Section 10.23
Notice to Specified
Obligors....................................................92

Section 10.24
Risk
Retention..........................................................................93

Section 10.25
Rating Agency
Information......................................................94

ARTICLE XI

THE COLLATERAL
AGENT.........................................................................94
Section 11.1
Appointment of Collateral Agent............................................94


--------------------------------------------------------------------------------


Section 11.2
Collateral
Reports....................................................................94

Section 11.3
Collateral
Administration.........................................................95

Section 11.4
Removal or Resignation of Collateral Agent...........................98

Section 11.5
Representations and Warranties...............................................99

Section 11.6
No Adverse Interest of Collateral Agent..................................99

Section 11.7
Reliance of Collateral
Agent....................................................99

Section 11.8
Limitation of Liability and Collateral Agent Rights..............100

Section 11.9
Tax
Reports............................................................................102

Section 11.10
Merger or
Consolidation........................................................102

Section 11.11
Collateral Agent Compensation.............................................102

Section 11.12
Anti-Terrorism
Laws..............................................................103

ARTICLE XII

GRANT OF SECURITY
INTEREST............................................................103
Section 12.1
Borrower’s Grant of Security Interest...................................103

Section 12.2
Borrower Remains Liable......................................................105

Section 12.3
Release of
Collateral..............................................................105

ARTICLE XIII

EVENTS OF
DEFAULT................................................................................105
Section 13.1
Events of
Default...................................................................105

Section 13.2
Effect of Event of
Default......................................................108

Section 13.3
Rights upon Event of Default................................................108

Section 13.4
Collateral Agent May Enforce Claims Without Possession of
Notes......................................................................................109

Section 13.5
Collective
Proceedings...........................................................109

Section 13.6
Insolvency
Proceedings.........................................................109


--------------------------------------------------------------------------------




Section 13.7
Delay or Omission Not Waiver..............................................110

Section 13.8
Waiver of Stay or Extension Laws.........................................110

Section 13.9
Limitation on Duty of Collateral Agent in Respect of
Collateral................................................................................111

Section 13.10
Power of
Attorney...................................................................111

ARTICLE XIV

THE ADMINISTRATIVE
AGENT...............................................................112
Section 14.1
Appointment...........................................................................112

Section 14.2
Delegation of
Duties..............................................................112

Section 14.3
Exculpatory
Provisions..........................................................112

Section 14.4
Reliance by the Administrative Agent...................................113

Section 14.5
Notices...................................................................................113

Section 14.6
Non‑Reliance on the Administrative Agent..........................113

Section 14.7
Indemnification......................................................................114

Section 14.8
Successor Administrative Agent............................................114

Section 14.9
Administrative Agent in its Individual Capacity....................115

ARTICLE XV

ASSIGNMENTS............................................................................................115
Section 15.1
Restrictions on Assignments..................................................115

Section 15.2
Documentation.......................................................................115

Section 15.3
Rights of
Assignee.................................................................116

Section 15.4
Assignment by
Lenders..........................................................116

Section 15.5
Registration; Registration of Transfer and Exchange............116

Section 15.6
Mutilated, Destroyed, Lost and Stolen Notes........................117

Section 15.7
Persons Deemed Owners.......................................................118


--------------------------------------------------------------------------------




Section 15.8
Cancellation...........................................................................118

Section 15.9
Participations;
Pledge.............................................................118

ARTICLE XVI

INDEMNIFICATION....................................................................................119
Section 16.1
Borrower
Indemnity...............................................................119

Section 16.2
Servicer
Indemnity.................................................................120

Section 16.3
Contribution...........................................................................120

Section 16.4
After-Tax
Basis......................................................................121

ARTICLE XVII

MISCELLANEOUS......................................................................................121
Section 17.1
No Waiver;
Remedies............................................................121

Section 17.2
Amendments,
Waivers...........................................................121

Section 17.3
Notices,
Etc............................................................................122

Section 17.4
Costs and
Expenses................................................................123

Section 17.5
Binding Effect;
Survival........................................................123

Section 17.6
Captions and Cross References..............................................124

Section 17.7
Severability............................................................................124

Section 17.8
GOVERNING LAW..............................................................124

Section 17.9
Counterparts...........................................................................124

Section 17.10
WAIVER OF JURY TRIAL..................................................124

Section 17.11
No
Proceedings.....................................................................124

Section 17.12
Limited
Recourse...................................................................125

Section 17.13
ENTIRE AGREEMENT........................................................125

Section 17.14
Confidentiality........................................................................126


--------------------------------------------------------------------------------




Section 17.15
Mitigation; Replacement of Lenders.....................................126

Section 17.16
Consent to
Jurisdiction...........................................................127

Section 17.17
Option to Acquire
Rating.......................................................128

Section 17.18
Limited Liability
Formalities.................................................128

ARTICLE XVIII

COLLATERAL
CUSTODIAN......................................................................128
Section 18.1
Designation of Collateral Custodian......................................128

Section 18.2
Duties of the Collateral Custodian.........................................128

Section 18.3
Delivery of Collateral Obligation Files..................................130

Section 18.4
Collateral Obligation File Certification.................................131

Section 18.5
Release of Collateral Obligation Files...................................131

Section 18.6
Examination of Collateral Obligation Files...........................133

Section 18.7
Lost Note
Affidavit................................................................133

Section 18.8
Transmission of Collateral Obligation Files..........................134

Section 18.9
Merger or
Consolidation........................................................134

Section 18.10
Collateral Custodian Compensation......................................134

Section 18.11
Removal or Resignation of Collateral Custodian..................134

Section 18.12
Limitations on
Liability.........................................................135

Section 18.13
Collateral Custodian as Agent of Collateral Agent................137

Section 18.14
Effect of Amendment and Restatement.................................137


--------------------------------------------------------------------------------


EXHIBIT A
Form of Note

EXHIBIT B
Audit Standards

EXHIBIT C-1
Form of Advance Request

EXHIBIT C-2
Form of Reinvestment Request

EXHIBIT C-3
Form of Asset Approval Request

EXHIBIT D
Form of Collateral Report

EXHIBIT E
Form of Approval Notice

EXHIBIT F‑1
Authorized Representatives of Servicer

EXHIBIT F‑2
Request for Release and Receipt

EXHIBIT F‑3
Request for Release and Receipt (Liquidation or Optional Sale)

EXHIBIT G-1
U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)

EXHIBIT G-2
U.S. Tax Compliance Certificate (Foreign Participant - non-Partnerships)

EXHIBIT G-3
U.S. Tax Compliance Certificate (Foreign Participants - Partnerships)

EXHIBIT G-4
U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships)

EXHIBIT H
Schedule of Collateral Obligations Certification

EXHIBIT I
Notice of Prepayment



SCHEDULE 1
Diversity Score Calculation

SCHEDULE 2
Moody’s Industry Classification Group List

SCHEDULE 3
Collateral Obligations

    




--------------------------------------------------------------------------------



AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT
THIS AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT is made and
entered into as of May 18, 2015, among HMS FUNDING I LLC, a Delaware limited
liability company (the “Borrower”), HMS INCOME FUND, INC, a Maryland corporation
(the “Equityholder”), the SERVICER (as hereinafter defined), each LENDER (as
hereinafter defined) FROM TIME TO TIME PARTY HERETO, U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent and Collateral Custodian (each as hereinafter
defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower, the Equityholder, the Servicer, the financial
institutions party thereto and the Administrative Agent are parties to a Loan
Financing and Servicing Agreement dated as of June 2, 2014 (as amended,
supplemented and modified and in effect on the Effective Date, the “Existing
Credit Agreement”). The parties to the Existing Credit Agreement desire to amend
the Existing Credit Agreement in certain respects and to restate in its entirety
the Existing Credit Agreement, as so amended, and, accordingly, the parties
hereto hereby agree to amend the and restate the Existing Credit Agreement, in
its entirety, as set forth herein and effective as of the Effective Date (as
hereinafter defined);
WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and
WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.
NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
Article I

DEFINITIONS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
have the following meanings:
“1940 Act” means the Investment Company Act of 1940, as amended.

S- 1

--------------------------------------------------------------------------------



“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary, for convenience in
administering such accounts.
“Account Collateral” has the meaning set forth in Section 12.1(d).
“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and among the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.
“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.
“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.
“Administrative Agent” has the meaning set forth in the Preamble.
“Advances” means the Class A-1 Advances and the Class A-2 Advances.
“Advance Date” has the meaning set forth in Section 2.1(a).
“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination (a) that is a First Lien Loan, 70% or (b) that is not a
First Lien Loan, 40%.
“Advance Request” has the meaning set forth in Section 2.2(a).
“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.
“Affected Person” has the meaning set forth in Section 5.1.
“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan); provided that, notwithstanding the
foregoing, each of HMS Adviser LP and Main Street Capital Corporation, and their
respective Affiliates, shall be deemed to be an Affiliate of the Borrower. For
the purposes of this definition, “Control” shall mean the possession, directly
or indirectly (including through affiliated entities), of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

S- 2

--------------------------------------------------------------------------------



“Aggregate Funded Spread” means, as of any day, the sum of: (a) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that bears
interest at a spread over a London interbank offered rate based index, (i) the
sum of (I) the stated interest rate spread on each such Collateral Obligation
above such index plus (II) for each such Collateral Obligation that provides for
a minimum index amount, the excess, if any, of such minimum index amount over
such index multiplied by (ii) the Collateral Obligation Amount of each such
Collateral Obligation, plus (b) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that bears interest at a spread over
an index other than a London interbank offered rate based index, (A) the excess
for each such Collateral Obligation of the sum of such spread for each such
Collateral Obligation and such index for each such Collateral Obligation over
the LIBOR Rate for such applicable period of time (which spread or excess may be
expressed as a negative percentage) multiplied by (B) the Collateral Obligation
Amount of each such Collateral Obligation plus (c) in the case of each Eligible
Collateral Obligation (including, for any Deferrable Collateral Obligation, only
the required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the
then-applicable LIBOR rate of a period matching the payment period of such
Collateral Obligation multiplied by (y) the Collateral Obligation Amount of each
such Collateral Obligation.
“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.
“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date. The Aggregate Unfunded Amount shall not include any commitments under
Variable Funding Assets that have expired, terminated or been reduced to zero,
and shall be reduced concurrently (and upon notice thereof to the Administrative
Agent) with each documented reduction in commitments of the Borrower under such
Variable Funding Assets.
“Agreement” means this Loan Financing and Servicing Agreement (including each
annex hereto), as it may be amended, restated, supplemented or otherwise
modified from time to time.
“AIFMD” means European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.
“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:
(a)    the rate of interest announced publicly by DBNY in New York, New York,
from time to time as DBNY’s base commercial lending rate; and
(b)    ½ of one percent above the Federal Funds Rate.

S- 3

--------------------------------------------------------------------------------



“Amortization Period” means the period from but excluding the last day of the
Revolving Period to but including the Facility Termination Date.
“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period,
plus (b) any investment income earned on amounts on deposit in the Collection
Account since the immediately prior Distribution Date (or since the Effective
Date in the case of the first Distribution Date).
“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.
“Applicable Margin” means (A) in the case of the Class A-1 Advances and the
Class A-2 Advances not designated or assigned as term loans pursuant to Section
2.9, (i) prior to the Amortization Period, 2.50% per annum (or, on and after the
occurrence of any Event of Default, 4.50% per annum) and (ii) during the
Amortization Period and (x) prior to the occurrence of the Refinancing Date,
2.75% per annum (or, on and after the occurrence of any Event of Default, 4.75%
per annum), (y) from and after the Refinancing Date and prior to the Facility
Termination Date, 7.75% per annum and (z) from and after the Facility
Termination Date, 9.75% per annum and (B) in the case of the Class A-2 Advances
designated as term loans pursuant to Section 2.9, (i) prior to the Amortization
Period, 2.00% per annum (or, on and after the occurrence of any Event of
Default, 4.00% per annum) and (ii) during the Amortization Period and (x) prior
to the occurrence of the Refinancing Date, 2.25% per annum (or, on and after the
occurrence of any Event of Default, 4.25% per annum), (y) from and after the
Refinancing Date and prior to the Facility Termination Date, 7.25% per annum and
(z) from and after the Facility Termination Date, 9.25% per annum.
“Appraised Value” means, with respect to any Asset Based Loan, the appraised
value of the pro rata portion of the underlying collateral securing such
Collateral Obligation as determined by an Approved Valuation Firm.
“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Administrative Agent in the form of Exhibit E,
evidencing, among other things, the approval of the Administrative Agent, in its
sole discretion, of such Collateral Obligation and the applicable Discount
Factor, the loan type and lien priority, the Original Leverage Multiple, the
Original Effective LTV (if such Collateral Obligation is an Asset Based Loan)
and each other item listed in Section 6.2(h).

S- 4

--------------------------------------------------------------------------------



“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm either (a) specified on the related Asset Approval Request and
approved on the related Approval Notice or Reinvestment Request or (b) otherwise
approved in writing by the Administrative Agent in its reasonable discretion.
“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):
(a)    the proposed date of each related acquisition;
(b)    the Servicer’s internal risk rating (including all other output and
related calculations) for each such Collateral Obligation;
(c)    the Original Leverage Multiple and Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan) for each such Collateral
Obligation, measured as of the date of such notice;
(d)    a related Schedule of Collateral Obligations;
(e)    all Obligor Information; and
(f)    the details of any amendment or modification to such Collateral
Obligation(s) proposed by the related Obligor(s) that, if consummated after the
related Cut-Off Date, would be a Material Modification.
“Asset Based Loan” means any Loan where (i) the underwriting of such Loan was
based primarily on the appraised value of the assets securing such Loan and (ii)
advances in respect of such Loan are governed by a borrowing base relating to
the assets securing such Loan.
“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of
(a) the number of years (rounded up to the nearest one hundredth thereof) from
such day to the respective dates of each successive Scheduled Collateral
Obligation Payment of principal on such Collateral Obligation (assuming, for
purposes of this definition, the full exercise of any option to extend the
maturity date or otherwise lengthen the maturity schedule that is exercisable
without the consent of the Borrower) multiplied by (b) the respective amounts of
principal of such Scheduled Collateral Obligation Payments by (ii) the sum of
all successive Scheduled Collateral Obligation Payments of principal on such
Collateral Obligation.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.
“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of
(a)    any day on or after the first day on which a Lender shall have notified
the Administrative Agent that the introduction of or any change in or in the
interpretation of any law

S- 5

--------------------------------------------------------------------------------



or regulation makes it unlawful, or any central bank or other Official Body
asserts that it is unlawful, for such Lender to fund such Advance at the Base
Rate set forth above (and such Lender shall not have subsequently notified the
Administrative Agent that such circumstances no longer exist), or
(b)    any period in the event the LIBOR Rate is not reasonably available to any
Lender for such period,
the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.
“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or (c)
any entity whose underlying assets include “plan assets” (within the meaning of
the DOL Regulations).
“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any Official Body
implementing, furthering or complementing any of the principles set forth in the
foregoing documents of strengthening capital and liquidity, in each case as from
time to time amended, restated, supplemented or otherwise modified. Without
limiting the generality of the foregoing, “Basel III Regulation” shall include
Part 6 of European Union regulation 575/2013 on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.
“Borrower” has the meaning set forth in the Preamble.
“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).
“Borrowing Base” means, on any day of determination, (i) the product of the
lower of (a) the Weighted Average Advance Rate and (b) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (ii) the amount of Principal Collections on deposit in the
Principal Collection Account minus (iii) the Aggregate Unfunded Amount plus (iv)
the amount on deposit in the Unfunded Exposure Account.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that, when used in connection with the LIBOR Rate, the term

S- 6

--------------------------------------------------------------------------------



“Business Day” shall also exclude any day on which dealings in deposits in
Dollars are not carried out in the London interbank market. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.
“Capital Requirements Regulation” means the European Union Capital Requirements
Regulations (Regulation (EU) No 575/2013), as amended.
“Capped Fees/Expenses” means, at any time, the Collateral Agent Fees and
Expenses and the Collateral Custodian Fees and Expenses, in an aggregate amount
not to exceed $75,000 in any calendar year.
“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in the Borrower’s organizational documents,
(ii) that such Independent Manager has engaged in or has been charged with, or
has been convicted of, fraud or other acts constituting a crime under any law
applicable to such Independent Manager, (iii) that such Independent Manager is
unable to perform his or her duties as Independent Manager due to death,
disability or incapacity, or (iv) that such Independent Manager no longer meets
the definition of Independent Manager.
“Change of Control” means any of (a) the Equityholder shall no longer be the
sole equityholder of the Borrower, (b) HMS Adviser LP or another direct or
indirect, wholly-owned subsidiary of Hines Interest Limited Partnership ceases
to be an advisor of the Equityholder or the Servicer or (c) MSC Adviser I, LLC
or another direct or indirect, wholly-owned subsidiary of Main Street Capital
Corporation ceases to be a sub-advisor of the Equityholder or the Servicer, in
the case of each of the advisor and sub-advisor in clauses (b) and (c), having
at least the same responsibilities as is the case on the Existing Effective
Date.
“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.
“Class A-1 Advances” has the meaning set forth in Section 2.1(a).
“Class A-2 Advances” has the meaning set forth in Section 2.1(a).
“Class A-1 Commitment” means for each Class A-1 Lender, (a) prior to the
Facility Termination Date, the commitment of such Lender to make Class A-1
Advances to the Borrower in an amount not to exceed, in the aggregate, the
amount set forth opposite such Lender’s name on Annex B or pursuant to the
assignment executed by such Lender and its assignee(s) and delivered pursuant to
Article XV (as such Commitment may be reduced as set forth in Section 2.5), and
(b) on and after the earlier to occur of (i) the Facility Termination Date and
(ii) the end of the Revolving Period, such Lender’s pro rata share of all Class
A-1 Advances outstanding.

S- 7

--------------------------------------------------------------------------------



“Class A-2 Commitment” means for each Class A-2 Lender, (a) prior to the
Facility Termination Date, the commitment of such Lender to make Class A-2
Advances to the Borrower in an amount not to exceed, in the aggregate, the
amount set forth opposite such Lender’s name on Annex B or pursuant to the
assignment executed by such Lender and its assignee(s) and delivered pursuant to
Article XV (as such Commitment may be reduced as set forth in Section 2.5), and
(b) on and after the earlier to occur of (i) the Facility Termination Date and
(ii) the end of the Revolving Period, such Lender’s pro rata share of all Class
A-2 Advances outstanding.
“Class A-1 Lender” means each Lender with a Class A-1 Commitment.
“Class A-2 Lender” means each Lender with a Class A-2 Commitment.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning set forth in Section 12.1.
“Collateral Agent” means U.S. Bank National Association, solely in its capacity
as Collateral Agent, together with its successors and permitted assigns in such
capacity.
“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian, the Securities
Intermediary and the Borrower and acknowledged by the Administrative Agent, as
the same may be amended, supplemented or otherwise modified by the parties
thereto with the consent of the Administrative Agent.
“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.
“Collateral Agent’s Website” means that certain internet website of the
Collateral Agent initially located at
https://usbtrustgateway.usbank.com/portal/login.do.
“Collateral Custodian” means U.S. Bank National Association, solely in its
capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.
“Collateral Custodian Fees and Expenses” has the meaning set forth in Section
18.10.
“Collateral Database” has the meaning set forth in Section 11.3(a)(i).
“Collateral Obligation” means a Loan owned by the Borrower, excluding the
Retained Interest thereon.
“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time; provided that the Collateral
Obligation Amount of any Collateral Obligation that ceases to be or otherwise is
not an Eligible Collateral Obligation shall be zero.
“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i) if the Collateral
Obligation includes a promissory note, (x)

S- 8

--------------------------------------------------------------------------------



an original, executed copy of the related promissory note, or (y) in the case of
a lost promissory note, a copy of the executed underlying promissory note
accompanied by an original executed affidavit and indemnity endorsed by the
Borrower in blank, in each case with respect to clause (x) or clause (y) with an
unbroken chain of endorsements from each prior holder of such promissory note to
the Borrower or in blank (unless such note is in bearer form, in which case
delivery alone shall suffice), or (z) in the case of a noteless Collateral
Obligation, a copy of each executed document or instrument evidencing the
assignment of such Collateral Obligation to the Borrower, (ii) paper or
electronic copies (as indicated on the Schedule of Collateral Obligations and
the related Document Checklist) of any related loan agreement, security
agreement, mortgage, moveable or immoveable hypothec, deed of hypothec,
guarantees, note purchase agreement, intercreditor and/or subordination
agreement, each to the extent available with respect to such Collateral
Obligation, (iii) paper or electronic copies of the file‑stamped (or the
electronic equivalent of) UCC financing statements and continuation statements
(including amendments or modifications thereof) authorized by the Obligor
thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Obligation, (iv) in the case of any Collateral Obligation with
respect to which the Equityholder or any Affiliate thereof acts as
administrative agent, an assignment and assumption agreement, transfer document
or instrument relating to such Collateral Obligation in blank, endorsed by the
Equityholder or such Affiliate, and (v) any other document included by the
Servicer on the related Document Checklist.
“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the Servicer
on behalf of the Borrower) from time to time.
“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Minimum Weighted Average Coupon Test and the Maximum Weighted Average Life Test.
“Collateral Report” means a report in the form of Exhibit D prepared as of the
close of business on each Reporting Date.
“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.
“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.
“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.
“Commitment” means each Class A-1 Commitment and each Class A-2 Commitment.

S- 9

--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A hereto, or such other address within the United States as it may
designate from time to time by notice to the Administrative Agent.
“Cut‑Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.
“DBNY” means Deutsche Bank AG, New York Branch, and its successors.
“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:
(a)    any Scheduled Collateral Obligation Payment or part thereof is unpaid
more than 2 Business Days beyond the grace period (if any) permitted by the
related Underlying Instrument;
(b)    an Insolvency Event occurs with respect to the Obligor thereof, unless
the related Loan is a DIP Loan;
(c)    a Responsible Officer of the Servicer or Borrower has actual knowledge
that a default as to the payment of principal and/or interest has occurred and
is continuing for more than two (2) Business Days beyond the grace period (if
any) permitted by the related agreement or documentation evidencing such other
debt obligation with respect to another debt obligation of the same Obligor
secured by the same collateral which is full recourse and senior to or pari
passu with in right of payment to such Collateral Obligation;
(d)    such Collateral Obligation has (x) a rating by Standard & Poor’s of “CC”
or below or “SD” or (y) a Moody’s probability of default rating (as published by
Moody’s) of “D” or “LD” or, in each case, had such ratings before they were
withdrawn by Standard & Poor’s or Moody’s, as applicable;
(e)    a Responsible Officer of the Servicer or the Borrower has actual
knowledge that such Collateral Obligation is pari passu or junior in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has (i) a rating by Standard & Poor’s of
“CC” or below or “SD” or (ii) a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD”, and in each case such other debt
obligation remains outstanding (provided that both the Collateral Obligation and
such other debt obligation are full recourse obligations of the applicable
Obligor);
(f)    a Responsible Officer of the Servicer or the Borrower has received
written notice or has actual knowledge that a default has occurred under the
Underlying Instruments, any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the

S- 10

--------------------------------------------------------------------------------



repayment of such Collateral Obligation (but only until such default is cured or
waived) in the manner provided in the Underlying Instruments;
(g)     with respect to any Related Collateral Obligation, an Affiliate of the
Borrower that owns the related Variable Funding Asset fails to comply with any
funding obligation under such Variable Funding Asset; or
(h)    the Servicer determines, in its sole discretion, that all or a material
portion of such Collateral Obligation is not collectible or otherwise places
such Collateral Obligation on non-accrual status.
“Defaulting Lender” means subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by an Official Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Official Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.
“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

S- 11

--------------------------------------------------------------------------------



“Determination Date” means the 15th day of each calendar month, or if such day
is not a Business Day, the next succeeding Business Day.
“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.
“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination, the value (expressed as a percentage of par) of such
Collateral Obligation as determined by the Administrative Agent in its sole
discretion in accordance with Section 2.7.
“Distribution Date” means the last Business Day of each calendar month,
commencing July, 2014.
“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria.
“Document Checklist” means an electronic list delivered by the Borrower (or by
the Servicer on behalf of the Borrower) to the Collateral Custodian that
identifies each of the documents contained in each Collateral Obligation File
and whether such document is an original or a copy and whether a hard copy or
electronic copy will be delivered to the Collateral Custodian related to a
Collateral Obligation and includes the name of the Obligor with respect to such
Collateral Obligation, in each case as of the related Funding Date.
“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA.
“Dollar(s)” and the sign “$” mean lawful money of the United States of America.
“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation and amortization and, to the extent approved by the Administrative
Agent on a Collateral Obligation by Collateral Obligation basis, any other costs
and expenses reducing earnings and other extraordinary non-recurring costs and
expenses for such period (to the extent deducted in determining earnings from
continuing operations for such period).
“Effective Advance Rate” means, on any date of determination, (a) the Advances
outstanding on such date divided by (b) the sum of (i) the Adjusted Aggregate
Eligible Collateral Obligation Balance on such date plus (ii) the amount of
Principal Collections on deposit in the Principal

S- 12

--------------------------------------------------------------------------------



Collection Account on such date minus (iii) the Aggregate Unfunded Amount on
such date plus (iv) the amount on deposit in the Unfunded Exposure Account on
such date.
“Effective Date” has the meaning set forth in Section 6.1.
“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations minus the outstanding
principal amount of all Advances and (y) $0.
“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, (i) the Principal Balance of such Collateral Obligation divided
by (ii) the Appraised Value of such Collateral Obligation as of such date of
determination.
“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A‑1 by
Standard & Poor’s and P‑1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Administrative
Agent, acting in its reasonable discretion, by written notice to the Servicer.
DBNY and U.S. Bank National Association are deemed to be acceptable securities
intermediaries to the Administrative Agent.
“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived by
the Administrative Agent in its sole discretion in the applicable Approval
Notice):
(a)    the Administrative Agent in its sole discretion has delivered an Approval
Notice with respect to such Collateral Obligation;
(b)    such Collateral Obligation is not a Defaulted Collateral Obligation;
(c)    such Collateral Obligation is not an Equity Security and is not
convertible into an Equity Security at the option of the applicable Obligor or
any Person other than the Borrower;
(d)    such Collateral Obligation is not a Structured Finance Obligation or a
participation interest;
(e)    such Collateral Obligation is denominated in Dollars and is not
convertible by the Obligor thereof into any currency other than Dollars;
(f)    such Collateral Obligation is not a single-purpose real estate based loan
(unless the related real estate is a hotel, casino or other operating company),
a construction loan or a project finance loan;
(g)    such Collateral Obligation is not a lease (including a financing lease);

S- 13

--------------------------------------------------------------------------------



(h)    if such Collateral Obligation is a Deferrable Collateral Obligation, it
provides for periodic payments of interest thereon in cash no less frequently
than semi-annually and the portion of interest required to be paid in cash under
the terms of the related Underlying Instruments results in the outstanding
principal amount of such Collateral Obligation having an effective rate of
current interest paid in cash on such day of not less than (i) if such
Deferrable Collateral Obligation is a Fixed Rate Collateral Obligation, 5.25%
per annum over the LIBOR Rate or (ii) otherwise, 5.25% per annum over the
applicable index rate;
(i)    if such Collateral Obligation is a Related Collateral Obligation, the
applicable Affiliate of the Borrower, Servicer or Equityholder has provided
evidence satisfactory to the Administrative Agent in its sole discretion that
such Person has sufficient liquidity to meet the funding obligations of the
related Variable Funding Asset;
(j)    such Collateral Obligation is not incurred or issued in connection with a
merger, acquisition, consolidation, sale of all or substantially all of the
assets of a Person, restructuring or similar transaction, which obligation or
security by its terms is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancings (other
than any additional borrowing or refinancing if one or more financial
institutions has provided the issuer of such obligation or security with a
binding written commitment to provide the same, so long as (i) such commitment
is equal to the outstanding principal amount of such Collateral Obligation and
(ii) such committed replacement facility has a maturity of at least one year and
cannot be extended beyond such one year maturity pursuant to the terms thereof);
provided that, for the avoidance of doubt, this clause (j) shall not be deemed
to exclude any DIP Loan;
(k)    such Collateral Obligation is not a trade claim;
(l)    such Collateral Obligation is not a bond or a floating rate note;
(m)    the Obligor with respect to such Collateral Obligation is an Eligible
Obligor;
(n)    such Collateral Obligation is not Margin Stock;
(o)    such Collateral Obligation is not a security or swap transaction that has
payments associated with either payments of interest on and/or principal of a
reference obligation or the credit performance of a reference obligation;
(p)    such Collateral Obligation provides for the periodic payment of cash
interest;
(q)    such Collateral Obligation has a term to stated maturity that does not
exceed eight years;
(r)    such Collateral Obligation is not subject to substantial non-credit
related risk, as determined by the Servicer in accordance with the Servicing
Standard;

S- 14

--------------------------------------------------------------------------------



(s)    the acquisition of which will not cause the Borrower to be deemed to own
5.0% or more of any class of vested voting securities of any Obligor or 25.0% or
more of the issued and outstanding vested voting securities of any Obligor or
any securities that are immediately convertible into or immediately exercisable
or exchangeable for 5.0% or more of any class of vested voting securities of any
Obligor or 25.0% or more of the issued and outstanding vested voting securities
of any Obligor, in each case as determined by the Servicer;
(t)    the Underlying Instrument for which does not contain confidentiality
provisions that restrict the ability of the Administrative Agent to exercise its
rights under the Transaction Documents, including, without limitation, its
rights to review such debt obligation, the Underlying Instrument and related
documents and credit approval file;
(u)    the acquisition of which is not in violation of Regulation T, U or X of
the FRS Board;
(v)    such Collateral Obligation is capable of being transferred to and owned
by the Borrower (whether directly or by means of a security entitlement) and of
being pledged or assigned by the owner thereof or of an interest
therein, subject to customary qualifications for instruments similar to such
Collateral Obligation (i) to the Administrative Agent, (ii) to any assignee of
the Administrative Agent permitted or contemplated under this Agreement,
(iii) to any Person at any foreclosure or strict sale or other disposition
initiated by a secured creditor in furtherance of its security interest, and
(iv) to commercial banks, financial institutions, offshore and other funds (in
each case, including transfer permitted by operation of the UCC);
(w)    the proceeds of such Collateral Obligation will not be used to finance
activities of the type engaged in by businesses classified under NAICS Codes
2361 (Residential Building Construction), 2362 (Nonresidential Building
Construction), 2371 (Utility System Construction), or 2372 (Land Subdivision);
(x)    the Related Security for such Collateral Obligation is primarily located
in the United States;
(y)    such Collateral Obligation, if rated, does not have (x) a public rating
by Standard & Poor’s of “CCC-” or below or (y) a Moody’s probability of default
rating (as published by Moody’s) of “Caa3” or below; and
(z)    such Collateral Obligation is not the subject of an Offer, exchange or
tender by the related Obligor for cash, securities or any other type of
consideration, other than (in the case of any Measurement Date other than a
Funding Date) a Permitted Offer, but only to the extent of such Offer; and
(aa)    the Equityholder is the originator of:
(1) over 50% (measured by total nominal amount) of all Collateral Obligations
acquired (or committed to be acquired) by the Borrower, such proportion measured
on the basis of the nominal value at each respective acquisition of any
Collateral Obligation (other than those acquired from

S- 15

--------------------------------------------------------------------------------



interest proceeds) acquired by the Borrower in aggregate during the term of this
Agreement; and
(2)     in relation to a Collateral Obligation to be acquired by the Borrower
that will not be acquired from the Equityholder only, over 50% (measured by
total nominal amount) of all Collateral Obligations acquired (or committed to be
acquired) by the Borrower, such proportion measured on the basis of the nominal
value at each respective origination of all Collateral Obligations that are
expected to be held by the Borrower following the settlement of any such
acquisition.
“Eligible Obligor” means, on any day, any Obligor that (i) is a business
organization (and not a natural person) that is duly organized and validly
existing under the laws of, the United States or any State thereof, (ii) is a
legal operating entity or holding company, (iii) is not an Official Body, and
(iv) is not an Affiliate of, or controlled by, the Borrower, the Servicer or the
Equityholder.
“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.
“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.
“Equityholder” has the meaning set forth in the Preamble.
“Equity Security” means any asset that is not a First Lien Loan or a Second Lien
Loan.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.
“Event of Default” means any of the events described in Section 13.1.
“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts:

S- 16

--------------------------------------------------------------------------------



(a)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Collateral Obligations that are not First Lien Loans over 20.0% of the
Excess Concentration Measure;
(b)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Collateral Obligations that are obligations of any single Obligor over 5.0%
of the Excess Concentration Measure;
(c)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Collateral Obligations in any single Moody’s Industry Classification (other
than a Moody’s Industry Classification described in the following proviso) over
10.0% of the Excess Concentration Measure; provided that (x) the sum of the
Collateral Obligation Amounts of all Collateral Obligations that are obligations
of Obligors in any one Moody’s Industry Classification may be up to 15% of the
Excess Concentration Measure and (y) the sum of the Collateral Obligation
Amounts of all Collateral Obligations that are obligations of Obligors in any
one Moody’s Industry Classification other than the Moody’s Industry
Classification specified in clause (x) may be up to 12.5% of the Excess
Concentration Measure;
(d)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Loans that are Fixed Rate Collateral Obligations that are not subject to a
qualifying Hedging Agreement pursuant to Section 10.6 over 10.0% of the Excess
Concentration Measure;
(e)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Collateral Obligations that are Deferrable Collateral Obligations over 10.0%
of the Excess Concentration Measure;
(f)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Collateral Obligations that are Variable Funding Assets over 15.0% of the
Excess Concentration Measure; and
(g)    the excess, if any, of the sum of the Collateral Obligation Amounts of
all Collateral Obligations that are DIP Loans over 10.0% of the Excess
Concentration Measure.


“Excess Concentration Measure” means the sum of (i) the aggregate of the
Collateral Obligation Amounts for all Eligible Collateral Obligations, (ii) all
amounts on deposit in the Principal Collection Account and (iii) all amounts on
deposit in the Unfunded Exposure Account.
“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Official Body on such Collateral Obligation or on any Related Security,
(ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the applicable
Person from whom the Borrower purchased such Collateral Obligation, (iii) any
reimbursement of insurance premiums, (iv) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Obligations which are
held in an escrow account for the benefit of the Obligor and the secured party
pursuant to escrow arrangements under Underlying Instruments or (v) any amount

S- 17

--------------------------------------------------------------------------------



deposited into the Collection Account in error (including any amounts relating
to any portion of an asset sold by the Borrower and occurring after the date of
such sale).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
gains, overall gross revenues or receipts, franchise or similar Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in the Obligations or otherwise under a Transaction
Document pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Obligations or becomes a party to this Agreement
(other than pursuant to Section 17.15) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.3,
additional amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.3(f) or the
inaccuracy or deficiency of any form or documentation provided thereunder and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency of the Borrower, Servicer
or Equityholder, as applicable, delivered pursuant to Section 6.1 and, with
respect to any other Person, the President, Chief Financial Officer or any Vice
President.
“Existing Credit Agreement” has the meaning set forth in the preamble.
“Existing Effective Date” means June 2, 2014.
“Extension Rejection Payment” has the meaning set forth in Section 2.4.
“Extension Request” has the meaning set forth in Section 2.6.
“Facility” means the loan facility to be provided to the Borrower pursuant to,
and in accordance with, this Agreement.
“Facility Amount” means (a) prior to the end of the Revolving Period,
$225,000,000, unless this amount is permanently (x) increased pursuant to
Section 2.8 and/or (y) reduced pursuant to Section 2.5, in which event it means
such higher or lower amount, as applicable and (b) after the end of the
Revolving Period, the Advances outstanding.
“Facility Termination Date” means the earlier of (i) the eighth anniversary of
the Effective Date and (ii) the date on which the facility hereunder is
terminated pursuant to Section 13.2.

S- 18

--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.
“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“Fee Letter” has the meaning set forth in Section 8.4.
“Fees” has the meaning set forth in Section 8.4.
“First Lien Loan” means any Loan that (i) is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the related Obligor
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, (ii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable Underlying Instruments that are
reasonable for similar loans, and liens accorded priority by law in favor of any
Official Body), and (iii) the Servicer determines in good faith that the value
of the collateral or the enterprise value securing the Loan on or about the time
of acquisition equals or exceeds the outstanding principal balance of the Loan
plus the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral; provided that, with respect to any
Loan that would otherwise be a First Lien Loan but for the fact that such Loan
is subordinated in right of payment to obligations of the applicable Obligor,
such Loan will be deemed to be a First Lien Loan for all purposes hereunder so
long as (a) all such obligations that are senior to such Loan do not exceed an
amount equal to the product of (i) 25% multiplied by (ii) the aggregate
principal amount of senior tranches of such credit facility (including any such
revolving tranche or senior tranche as well as the “first lien” tranche acquired
by the Borrower) and (b) all such obligations that are senior to such Loan do
not represent more than 1.0x of leverage of such Obligor, as reasonably
determined by the Administrative Agent. For the avoidance of doubt, DIP Loans
shall constitute First Lien Loans.
“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.
“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.



S- 19

--------------------------------------------------------------------------------



“Foreign Lender” means a Lender that is not a U.S. Person.
“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.
“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.
“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.
“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead‑based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.
“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.
“Hedge Counterparty” means (a) DBNY and its Affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Administrative Agent,
and (y) has a long‑term unsecured debt rating of not less than “A” by Standard &
Poor’s, not less than “A2” by Moody’s and not less than “A” by Fitch (if such
entity is rated by Fitch) (the “Long‑term Rating Requirement”) and a short‑term
unsecured debt rating of not less than “A‑1” by Standard & Poor’s, not less than
“P‑1” by Moody’s and not less than “Fl” by Fitch (if such entity is rated by
Fitch) (the “Short‑term Rating Requirement”), and (ii) in a Hedging Agreement
(x) consents to the assignment hereunder of the Borrower’s rights under the
Hedging Agreement to the Administrative Agent on behalf of the Secured Parties
and (y) agrees that in the event that Moody’s, Standard & Poor’s or Fitch
reduces its long‑term unsecured debt rating below the Long‑term Rating
Requirement or reduces it short‑term debt rating below the Short‑term Rating
Requirement, it shall either collateralize its obligations in a manner
reasonably satisfactory to the Administrative Agent, or transfer its rights and
obligations under each Hedging Agreement (excluding, however, any right to net
payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
Long-term Rating Requirement and the Short-term Rating Requirement and has
entered into a Hedging Agreement with the Borrower on or prior to the date of
such transfer; provided, at the time of entering into a Hedging Agreement, no
Hedge Counterparty shall be a Defaulting Lender.

S- 20

--------------------------------------------------------------------------------



“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.
“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”
“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Administrative Agent and/or any other Affected Person under
Article V of this Agreement.
“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss other than any unfunded
commitments of the Borrower with respect to Variable Funding Assets.
“Indemnified Amounts” has the meaning set forth in Section 16.1.
“Indemnified Party” has the meaning set forth in Section 16.1.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.
“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by the Administrative Agent, in each case that is not an Affiliate of the
Borrower and that provides

S- 21

--------------------------------------------------------------------------------



professional Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and has never been, and will not while serving as
Independent Manager be, any of the following:
(a)    a member, partner, equityholder, manager, director, officer or employee
of the Borrower, the Equityholder, or any of their respective equityholders or
Affiliates (other than as an Independent Manager of the Equityholder, the
Borrower or an Affiliate of the Borrower or the Equityholder that is not in the
direct chain of ownership of the Borrower and that is required by a creditor to
be a single purpose bankruptcy remote entity; provided that such Independent
Manager is employed by a company that routinely provides professional
Independent Managers or managers in the ordinary course of its business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to the Borrower, the Equityholder, or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Managers and other
corporate services to the Borrower, the Equityholder or any of their respective
Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.
“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding‑up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 45 days or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.
“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
172148-201, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

S- 22

--------------------------------------------------------------------------------



“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to the Borrower
in its capacity as lender and attributable to interest on any Collateral
Obligation or other Collateral, including scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Collateral Obligation or
other Collateral, (ii) any commitment, ticking, upfront, underwriting,
origination or amendment fees received in respect of any Collateral Obligation,
(iii) any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time, (iv) any payments received by the Borrower pursuant
to any interest rate Hedging Agreement (other than termination, breakage and
similar payments) and (v) the earnings on Interest Collections in the Collection
Account that are invested in Permitted Investments, in each case other than
Retained Interests.
“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Base Rate for such
Accrual Period.
“IRS” means the United States Internal Revenue Service.
“Lender” means each Class A-1 Lender and each Class A-2 Lender.
“Lender Allocation Percentage” means (i) if the Effective Advance Rate is equal
to or greater than 65%, 50%, (ii) if the Effective Advance Rate is equal to or
greater than 55% but less than 65%, 45%, (iii) if the Effective Advance Rate is
equal to or greater than 45% but less than 55%, 40%, (iv) if the Effective
Advance Rate is less than 45%, 35%; provided that, notwithstanding the
foregoing, from and after the Refinancing Date the Lender Allocation Percentage
shall be 100%.
“Lender Effective Date” has the meaning set forth in Section 5.1.
“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor.
“LIBOR Rate” shall mean, with respect to any Accrual Period, the rate per annum
shown by the Bloomberg Professional Service as the London interbank offered rate
for deposits in Dollars for a period equal to such Accrual Period as of 11:00
a.m., London time, two Business Days prior to the first day of such Accrual
Period; provided, that in the event no such rate is shown, the LIBOR Rate shall
be the rate per annum based on the rates at which Dollar deposits for a period
equal to such Accrual Period are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided, further, that in the event fewer than two such rates are
displayed, or if no such rate is relevant, the LIBOR Rate

S- 23

--------------------------------------------------------------------------------



shall be a rate per annum at which deposits in Dollars are offered by the
principal office of the Administrative Agent in London, England to prime banks
in the London interbank market at 11:00 a.m. (London time) two Business Days
before the first day of such Accrual Period for delivery on such first day and
for a period equal to such Accrual Period.
“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.
“Loan” means any commercial loan.
“Loan Register” has the meaning set forth in Section 15.5(a).
“Loan Registrar” has the meaning set forth in Section 15.5(a).
“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.
“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.
“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Servicer; (b) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents; (c)
the validity or enforceability of this Agreement, any of the other Transaction
Documents, or the rights and remedies of the Secured Parties hereunder or
thereunder taken as a whole; or (d) the aggregate value of the Collateral or on
the assignments and security interests granted by the Borrower in this
Agreement.
“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
executed or effected after the related Cut-Off Date which:
(a)    reduces or forgives any or all of the principal amount due under such
Collateral Obligation;
(b)    (i) waives one or more interest payments, (ii) permits any interest due
in cash to be deferred or capitalized and added to the principal amount of such
Collateral Obligation (other than any deferral or capitalization already allowed
by the terms of any Deferrable Collateral

S- 24

--------------------------------------------------------------------------------



Obligation as of the related Cut-Off Date) or (iii) reduces the spread or coupon
payable on such Collateral Obligation;
(c)    contractually or structurally subordinates such Collateral Obligation by
operation of (i) any priority of payment provisions, (ii) turnover provisions,
(iii) the transfer of assets in order to limit recourse to the related Obligor
or (iv) the granting of Liens (other than Permitted Liens) on any of the
collateral securing such Collateral Obligation, each that requires the consent
of the Borrower or any lenders thereunder;
(d)    either (i) extends the maturity date of such Collateral Obligation past
the maturity date as of the related Cut-Off Date or (ii) extends the
amortization schedule with respect thereto;
(e)    substitutes, alters or releases the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Administrative Agent’s reasonable
discretion, materially and adversely affects the value of such Collateral
Obligation;
(f)    results in any less financial information in respect of reporting
frequency, scope or otherwise being provided with respect to the related Obligor
or reduces the frequency or total number of any appraisals required thereunder
that, in each case, has a material adverse effect on the ability of the Servicer
or the Administrative Agent (as determined by the Administrative Agent in its
reasonable discretion) to make any determinations or calculations required or
permitted hereunder on an ongoing basis;
(g)    amends, waives, forbears, supplements or otherwise modifies in any way
the definition of “permitted lien” (or such similar term) or any other
definition used in the calculation of financial covenants, in each case in a
manner that is materially adverse to any Lender;
(h)    results in any change in the currency or composition of any payment of
interest or principal to any currency other than that in which such Collateral
Obligation was originally denominated;
(i)    with respect to an Asset Based Loan, results in a material change (as
determined by the Administrative Agent in its reasonable discretion) to or
grants relief from the borrowing base or any related definition; or
(j)    results in a change to the calculation of EBITDA for the related Obligor.
“Maximum Portfolio Advance Rate” means (a) if the Diversity Score is less than
15, 62%, (b) if the Diversity Score is greater than or equal to 15 and less than
20, 63%, (c) if the Diversity Score is greater than or equal to 20 and less than
25, 64% and (d) if the Diversity Score is greater than or equal to 25, 65%.

S- 25

--------------------------------------------------------------------------------



“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 5.50 years.
“Measurement Date” means each of the following, as applicable: (i) the Effective
Date;(ii) each Monthly Date; (iii) each Funding Date; (iv) the date of any
repayment or prepayment pursuant to Section 2.4; (v) the date that the Servicer
has actual knowledge of the occurrence of any Revaluation Event with respect to
any Collateral Obligation; (vi) the date of any optional repurchase or
substitution pursuant to Section 7.11; (vii) the last date of the Revolving
Period; and (viii) the date of any Optional Sale.
“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if (i) the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than 10, (ii) the Collateral
contains Eligible Collateral Obligations from at least twenty different Obligors
and (iii) from and after August 2, 2014, the Principal Balances of all
Collateral Obligations that are obligations of any single Obligor are less than
5% of the sum of the Principal Balances for all Eligible Collateral Obligations.
“Minimum Equity Test” means a test that will be satisfied on any date of
determination if the Effective Equity is not less than the greater of (a) the
sum of the Collateral Obligation Amounts of the five Obligors with Collateral
Obligations constituting the highest aggregate Collateral Obligation Amounts and
(b) an amount equal to $20,000,000; provided that, for purposes of calculating
clause (a) above, the Collateral Obligation Amount with respect to any Obligor
shall be the sum of all Collateral Obligation Amounts with respect to which such
Person is an Obligor.
“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations included in
the Collateral on such day is equal to or greater than 7.0%.
“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such day is equal to or
greater than 5.25%.
“Monthly Date” means the 15th day of each month.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Administrative Agent in its sole discretion if Moody’s publishes
revised industry classifications.
“Morningstar” means Morningstar Credit Ratings, LLC, or any successor thereto.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

S- 26

--------------------------------------------------------------------------------



“Note” means a promissory note in the form of Exhibit A, made payable to a
Lender or its registered assigns.
“Notice of Prepayment” has the meaning set forth in Section 2.4(b)(i).
“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Collateral Agent, the Collateral Custodian, the Administrative
Agent or any other Affected Person or Indemnified Party arising under or in
connection with this Agreement, the Notes and each other Transaction Document.
“Obligor” means any Person that owes payments under any Loan and, solely for
purposes of calculating the Excess Concentration Amount pursuant to clause (b)
or (c) of the definition thereof, any Obligor that is an Affiliate of another
Obligor shall be treated as the same Obligor; provided that for purposes of this
definition, the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common financial sponsor.
“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled, (iii)
the audited financial statements for the two prior fiscal years of such Obligor,
to the extent available, (iv) the Servicer’s internal credit memo with respect
to the Obligor and the related Collateral Obligation, (v) the annual report for
the most recent fiscal year of such Obligor, (vi) a company forecast of such
Obligor including plans related to capital expenditures, (vii), the business
model, company strategy and names of known peers of such Obligor, (viii) the
shareholding pattern and details of the management team of such Obligor and (ix)
details of any banking facilities and the debt maturity schedule of such
Obligor.
“Offer” means a tender offer, voluntary redemption, exchange offer, conversion
or other similar action.
“Officer’s Certificate” means a certificate signed by an Executive Officer.
“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Administrative Agent.
“Optional Sale” has the meaning set forth in Section 7.10.
“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer (and,
to the extent set forth in the Asset Approval Request, approved by the
Administrative Agent in its sole discretion) in accordance with the definitions
of Effective LTV and the definitions used therein and set forth in the related
Approval Notice.

S- 27

--------------------------------------------------------------------------------



“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Administrative Agent in its sole discretion) in accordance with
the definition of Leverage Multiple and the definitions used therein and set
forth in the related Approval Notice.
“Other Administrative Expenses” means all amounts of costs and expenses due and
payable by the Borrower to any Person in connection with the transactions
contemplated by the Transaction Documents or under any Underlying Instruments,
including fees and expenses of any third party service provider to the Borrower,
including any Approved Valuation Firm, other than any Indemnified Amounts.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or agent or
affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in the Obligations or any Transaction Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 17.15).
“Participant” has the meaning set forth in Section 15.9(a).
“Participant Register” has the meaning set forth in Section 15.9(c).
“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.
“Permitted Investment” means, at any time:
(a)    direct interest‑bearing obligations of, and interest‑bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;
(b)    demand or time deposits in, certificates of deposit of, demand notes of,
or bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or Administrative Agent or any agent thereof acting in its
commercial capacity); provided, that the

S- 28

--------------------------------------------------------------------------------



short‑term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A‑1” by Standard & Poor’s and “P‑1” by
Moody’s;
(c)    commercial paper that (i) is payable in Dollars and (ii) is rated at
least “A‑1” by Standard & Poor’s and “P‑1” by Moody’s; or
(d)    units of money market funds rated in the highest credit rating category
by each Rating Agency.
Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Securities Intermediary. No Permitted Investment shall have an “f”, “r”,
“p”, “pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.
Any such investment may be made or acquired from or through the Collateral Agent
or the Administrative Agent or any of their respective affiliates, or any entity
for whom the Collateral Agent or the Administrative Agent or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (d), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Administrative Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), on and after the Required Sale Date,
Permitted Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B)
of the exclusions from the definition of “covered fund” for purposes of the
Volcker Rule.
“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.
“Permitted Offer” means an offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Servicer has reasonably determined that
the offeror has sufficient access to financing to consummate the offer.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.
“Prepayment Fee” shall have the meaning set forth in the Fee Letters.

S- 29

--------------------------------------------------------------------------------



“Principal Balance” means with respect to any Collateral Obligation and as of
any date, the lower of (A) the Purchase Price paid by the Borrower or the
Equityholder for such Collateral Obligation and (B) the outstanding principal
balance of such Collateral Obligation, exclusive of (x) any deferred or
capitalized interest on such Collateral Obligation and (y) any unfunded amounts
with respect to any Variable Funding Asset included in the Collateral as of such
date; provided, that for purposes of calculating the “Principal Balance” of any
Deferrable Collateral Obligation, principal payments received on such Collateral
Obligation shall first be applied to reducing or eliminating any outstanding
deferred or capitalized interest. The “Principal Balance” of any Equity Security
shall be zero.
“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral,
(ii) all payments received by the Borrower pursuant to any Hedging Agreement
(other than payments constituting interest proceeds pursuant to clause (iv) of
the definition of Interest Collections), (iii) the earnings on Principal
Collections in the Collection Account that are invested in Permitted
Investments, and (iv) all Repurchase Amounts, in each case other than Retained
Interests.
“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
172148-202, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
“Purchase Price” means, with respect to any Collateral Obligation, the actual
price in Dollars paid by the Borrower or the Equityholder for such Collateral
Obligation minus all collections attributable to principal on such Collateral
Obligation.
“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).
“Rating Agencies” means Standard & Poor’s and Moody’s.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any other
recipient of a payment hereunder.
“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.

S- 30

--------------------------------------------------------------------------------



“Refinancing Date” means the date that is five (5) years from the Effective
Date.
“Reinvestment” has the meaning set forth in Section 8.3(b).
“Reinvestment Date” has the meaning set forth in Section 8.3(b).
“Reinvestment Request” has the meaning set forth in Section 8.3(b).
“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.
“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.
“Related Security” means, with respect to each Collateral Obligation:
(a)    any Related Property securing a Collateral Obligation, all payments paid
in respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Advance Date and all liquidation proceeds thereof;
(b)    all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;
(c)    all Collections with respect to such Collateral Obligation and any of the
foregoing;
(d)    any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Borrower thereunder
and all rights, remedies, powers, privileges and claims of the Borrower
thereunder (whether arising pursuant to the terms of such agreement or otherwise
available to the Borrower at law or in equity);
(e)    all Records with respect to such Collateral Obligation and any of the
foregoing; and
(f)    all recoveries and proceeds of the foregoing.
“REO Asset” means, with respect to any Collateral Obligation, any real property
that is Related Property that has been foreclosed on or repossessed from the
current Obligor by the Servicer,

S- 31

--------------------------------------------------------------------------------



and is being managed by the Servicer on behalf of, and in the name of, any REO
Asset Owner, for the benefit of the Secured Parties and any other equity holder
of such REO Asset Owner.
“REO Asset Owner” has the meaning set forth in Section 7.12(a).
“REO Servicing Standard” has the meaning set forth in Section 7.12(a).
“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6 of this
Agreement to maintain Hedging Agreements.
“Reporting Date” means, with respect to any calendar month, the second Business
Day prior to the 25th calendar date of such month.
“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.11 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Borrower for such Collateral Obligation (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Obligation since the date it was
added to the Collateral and (b) the Collateral Obligation Amount of such
Collateral Obligation, (ii) any accrued and unpaid interest thereon since the
last Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant
Hedge Counterparty for any termination of one or more Hedge Transactions, in
whole or in part, as required by the terms of any Hedging Agreement, incurred in
connection with such payment or repurchase and the termination of any Hedge
Transactions in whole or in part in connection therewith.
“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Servicer, as applicable, on or before the immediately prior Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to the Sale
Agreement as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Equityholder.
“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.
“Required Lenders” means, at any time, Lenders holding Commitments aggregating
50% or more of all Commitments; provided that (i) the aggregate Commitments of
DBNY and its Affiliates at such time is at least $100,000,000, then the
“Required Lenders” shall also include DBNY, (ii) Commitments held or deemed held
by any Defaulting Lender shall be excluded for all purposes of making a
determination of the “Required Lenders” and (iii) solely in connection with the
waiver of any Event of Default pursuant to the second paragraph of Section 17.2,
if DBNY holds 50% or more of all Commitments, then the “Required Lenders” shall
also include at least one additional Lender other than DBNY.

S- 32

--------------------------------------------------------------------------------



“Required Sale Assets” means all assets owned by the Borrower that would
disqualify the Borrower from using the “loan securitization exemption” under the
Volcker Rule (as determined by the Administrative Agent in its reasonable
discretion).
“Required Sale Date” means the date immediately prior to July 21, 2015 (or the
date immediately prior to such later date (to the extent applicable to the
transactions contemplated hereby) as shall be determined by written order of the
Board of Governors of the Federal Reserve System with respect to the required
conformance with the Volcker Rule by banking entities generally); provided that,
if the Administrative Agent receives an opinion of nationally recognized counsel
satisfactory to it in its sole discretion that (A) the ownership of the Required
Sale Assets will not cause the Borrower to be a “covered fund” under the Volcker
Rule, (B) the Advances are not considered to constitute “ownership interests”
under the Volcker Rule or (C) ownership of the Advances will be otherwise exempt
from the Volcker Rule, then the Required Sale Date shall not occur; provided,
further, that upon receipt of further official guidance from or on behalf of the
Board of Governors of the Federal Reserve System with respect to compliance with
the Volcker Rule, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith in respect of amendments or modifications to the
Transaction Documents appropriate to assure compliance with or exemption from
the Volcker Rule.


“Required Utilization” has the meaning set forth in Section 3.5.
“Responsible Officer” means, with respect to (a) the Servicer or the Borrower,
its Chief Executive Officer, Chief Financial Officer, or any other officer or
employee of the Servicer or the Borrower directly responsible for the
administration or collection of the Collateral Obligations, (b) the Collateral
Agent or Collateral Custodian, any officer within the Corporate Trust Office,
including any director, vice president, assistant vice president or associate
having direct responsibility for the administration of this Agreement, who at
the time shall be such officers, respectively, or to whom any matter is referred
because of his or her knowledge of and familiarity with the particular subject,
or (c) any other Person, the President, any Vice‑President or Assistant
Vice‑President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.
“Retained Economic Interest” has the meaning set forth in Section 10.24(a).
“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.
“Retention Requirements” means (i) Part 5 of the Capital Requirements Regulation
and (ii) Article 17 of the AIFMD, in each case together with any guidelines,
regulatory technical standards, delegated regulations, implementing technical
standards or related documents published from time to time in relation thereto
by the European Banking Authority (or any predecessor or successor

S- 33

--------------------------------------------------------------------------------



agency or authority) and the European Commission, together with each other
amendment or modification thereto approved by the parties hereto for purposes of
this definition, each to the extent legally binding in the Member State of a
Lender and in each case as determined or imposed by any regulatory body having
supervisory authority over any Lender.
“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:
(a)    the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to such Collateral
Obligation (after giving effect to any grace period applicable thereto, but in
no event more than five Business Days);
(b)    the occurrence of an Insolvency Event with respect to any related
Obligor;
(c)    the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to another debt obligation
of the same Obligor secured by the same collateral and which is either senior to
or pari passu with in right of payment to such Collateral Obligation (after
giving effect to any grace period applicable thereto, but in no event longer
than five Business Days);
(d)    the Servicer determines, in its sole discretion, that all or a portion of
such Collateral Obligation is not collectible or otherwise places such
Collateral Obligation on non-accrual status;
(e)    the occurrence of a Material Modification with respect to such Collateral
Obligation that, if required by Section 10.18, is not previously approved by the
Administrative Agent (in its sole discretion);
(f)    the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information (i) as required by the Underlying Instruments of
such Collateral Obligation (after giving effect to any applicable grace or cure
period thereunder) and (ii) with a frequency of at least quarterly (allowing for
any applicable grace or cure periods);
(g)    with respect to any Enterprise Value Loan, the Leverage Multiple with
respect to such Collateral Obligation increases by 1x or more over the Original
Leverage Multiple with respect to such Collateral Obligation;
(h)    with respect to any Asset Based Loan, (A) the Borrower fails (or fails to
cause the Obligor to) retain an Approved Valuation Firm to re-calculate the
Appraised Value of (x) with respect to any such Asset Based Loan that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Asset Based Loan that at least once
every twelve (12) months that such Loan is included in the Collateral (subject
to a 30 day grace period with respect to any such review) and (y) with respect
to all other Asset Based Loans included in the Collateral, the collateral
securing such Loan at least once every six (6) months that such Loan is included
in the Collateral (subject to a 30 day grace period with respect to any such
review) or (B) the Borrower (or the related Obligor, as applicable) changes the
Approved Valuation Firm with respect to any Asset Based Loan that or the related
Approved Valuation Firm changes the metric

S- 34

--------------------------------------------------------------------------------



for valuing the collateral of such Loan, each without the written approval of
the Administrative Agent;
(i)    with respect to any Asset Based Loan, the Effective LTV of such
Collateral Obligation increases by more than an amount equal to 10% of the
Original Effective LTV of such Collateral Obligation; or
(j)    with respect to any Asset Based Loan, the Effective LTV of such
Collateral Obligation increases to an amount greater than 1.
“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.
“Revolving Period” means the period of time starting on the Existing Effective
Date and ending on the earliest to occur of (i) the date that is 30 months after
the Existing Effective Date or, if such date is extended pursuant to Section
2.6, the date mutually agreed upon by the Borrower and the Administrative Agent,
(ii) the date on which the Facility Amount is terminated in full pursuant to
Section 2.5 or (iii) the occurrence of an Event of Default.
“Sale Agreement” means the Sale and Contribution Agreement, dated as of the
Existing Effective Date, by and between the Equityholder, as seller, and the
Borrower, as purchaser.
“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request and each Reinvestment
Request. Each such schedule shall identify the assets that will become
Collateral Obligations, shall set forth such information with respect to each
such Collateral Obligation as the Borrower or the Administrative Agent may
reasonably require and shall supplement any such schedules attached to
previously‑delivered Asset Approval Requests and Reinvestment Requests.
“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.
“Second Lien Loan” means any Loan that (i) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a First Lien Loan with respect to the liquidation
of such Obligor or the collateral for such Loan and (ii) is secured by a valid
second priority perfected Lien to or on specified collateral securing the
related Obligor’s obligations under the Loan, which Lien is not subordinate to
the Lien securing any other debt for borrowed money other than a First Lien Loan
on such specified collateral and any Permitted Liens.
“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, each Lender, the Administrative Agent, each other Affected Person,
Indemnified Party and Hedge Counterparty and their respective permitted
successors and assigns.

S- 35

--------------------------------------------------------------------------------



“Securities Intermediary”: means the Collateral Custodian, or any subsequent
institution acceptable to the Administrative Agent and the Borrower at which the
Accounts are kept.
“Servicer” means initially HMS Income Fund, Inc. or any successor servicer
appointed pursuant to this Agreement.
“Servicer Default” means the occurrence of one of the following events:
(a)    any failure by the Servicer to deposit or credit, or to deliver for
deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom, which failure continues for two (2) Business Days;
(b)    failure on the part of the Servicer duly to observe or to perform in any
respect any other covenant or agreement of the Servicer set forth in this
Agreement which failure continues unremedied for a period of 30 days after the
date on which written notice of such failure shall have been given to the
Servicer by the Borrower, the Collateral Agent or the Administrative Agent;
(c)    the occurrence of an Insolvency Event with respect to the Servicer;
(d)    any representation, warranty or statement of the Servicer made in this
Agreement or any certificate, report or other writing delivered pursuant hereto
shall prove to be false or incorrect as of the time when the same shall have
been made or deemed made (i) which incorrect representation, warranty or
statement has a material and adverse effect on (1) the validity, enforceability
or collectability of this Agreement or any other Transaction Document or (2) the
rights and remedies of any Secured Party with respect to matters arising under
this Agreement or any other Transaction Document, and (ii) within 30 days after
written notice thereof shall have been given to the Servicer by the Borrower,
the Collateral Agent or the Administrative Agent, the circumstance or condition
in respect of which such representation, warranty or statement was incorrect
shall not have been eliminated or otherwise cured;
(e)    an Event of Default occurs;
(f)    (i) the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$1,000,000, individually or in the aggregate; or (ii) the occurrence of any
event or condition that has resulted in or permits the acceleration of such
recourse debt, whether or not waived;
(g)    the rendering against the Servicer of one or more final, non-appealable
judgments, decrees or orders for the payment of money in excess of $1,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than sixty (60)
consecutive days without a stay of execution;
(h)    a Change of Control occurs; or
(i)    HMS Income Fund, Inc. ceases to be the Servicer.

S- 36

--------------------------------------------------------------------------------



“Servicing Fee” means, with respect to any Distribution Date, the fee payable to
the Servicer or successor servicer (as applicable) for services rendered during
the related Collection Period, which shall be equal to one-twelfth of the
product of (i) the Servicing Fee Percentage multiplied by (ii) the average of
the values of the Aggregate Eligible Collateral Obligation Amount on the first
day and the last day of the related Collection Period.
“Servicing Fee Percentage” means 0.30%.
“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Secured
Parties in accordance with the Underlying Instruments and all customary and
usual servicing practices which are consistent with the higher of: (i) the
customary and usual servicing practices that a prudent loan investor or lender
would use in servicing loans like the Collateral Obligations for its own
account, and (ii) the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.
“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any Obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.
“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.
“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.
“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other Charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.
“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement and the other documents to be executed and delivered
in connection with this Agreement,

S- 37

--------------------------------------------------------------------------------



specifically excluding from the foregoing, however, Underlying Instruments
delivered in connection with this Agreement.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.
“Undrawn Fee” a fee payable during the Revolving Period pursuant to Section 3.1
for each day of the related Collection Period equal to the product of (x) the
difference between the aggregate Commitments on such day minus the aggregate
principal amount of outstanding Advances on such day (y) the Undrawn Fee Rate
times (z) 1/360; provided that, notwithstanding the foregoing, the Undrawn Fee
relating to any Utilization Shortfall shall not be payable to the extent that
the Utilization Fee relating to such Utilization Shortfall is paid to the
Lenders in accordance with this Agreement.
“Undrawn Fee Rate” means 0.40%.
“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 172148-700, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).
“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.
“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.
“Upfront Fee” has the meaning set forth in the Fee Letters.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).


“Utilization” has the meaning set forth in Section 3.5.

S- 38

--------------------------------------------------------------------------------





“Utilization Condition” has the meaning set forth in Section 3.5.


“Utilization Fee” has the meaning set forth in Section 3.5.


“Utilization Shortfall” has the meaning set forth in Section 3.5.
“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.
“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.
“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by (i)
summing the products obtained by multiplying (a) the Advance Rate of each such
Eligible Collateral Obligation by (b) such Eligible Collateral Obligation’s
contribution to the Adjusted Aggregate Eligible Collateral Obligation Balance
and (ii) dividing such sum by the Adjusted Aggregate Eligible Collateral
Obligation Balance.
“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage equal to (i) the sum, for each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that is a Fixed Rate Collateral Obligation of (x) the
interest rate for such Collateral Obligation minus the LIBOR Rate multiplied by
(y) the Collateral Obligation Amount of each such Collateral Obligation divided
by (ii) the sum of the Collateral Obligation Amounts for all Eligible Collateral
Obligations that are Fixed Rate Collateral Obligations.
“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.
“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount (excluding any interest that has
been deferred and capitalized on any Deferrable Collateral Obligation).

S- 39

--------------------------------------------------------------------------------



“Withholding Agent” means the Borrower, the Administrative Agent, and the
Servicer.
“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.
“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.
Section 1.2    Other Definitional Provisions. (a)  Unless otherwise specified
therein, all terms defined in this Agreement have the meanings as so defined
herein when used in the Notes or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto or thereto.
(b)    Each term defined in the singular form in Section 1.1 or elsewhere in
this Agreement shall mean the plural thereof when the plural form of such term
is used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.
(c)    The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.
(d)    The following terms which are defined in the UCC in effect in the State
of New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Documents, Equipment, Financial
Assets, Funds‑Transfer System, General Intangibles, Indorse and Indorsed,
Instruments, Inventory, Investment Property, Proceeds, Securities Accounts,
Securities Intermediary, Security Certificates, Security Entitlements, Security
Interest and Uncertificated Securities.
(e)    For the avoidance of doubt, on each Measurement Date, the status of each
Eligible Collateral Obligation shall be re-determined by the Servicer as of such
date and, as a consequence thereof, Collateral Obligations that were previously
Eligible Collateral Obligations on a prior Measurement Date may be excluded from
the Aggregate Eligible Collateral Obligation Amount calculated on such
Measurement Date.
(f)    Unless otherwise specified, each reference in this Agreement or in any
other Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.
(g)    Unless otherwise specified, each reference to any Applicable Law means
such Applicable Law as amended, modified, codified, replaced or reenacted, in
whole or in part,

S- 40

--------------------------------------------------------------------------------



and in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any Applicable Law
means that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision
(h)    All calculations required to be made hereunder with respect to the
Collateral Obligations and Borrowing Base shall be made on a trade date basis
and after giving effect to (x) all purchases or sales to be entered into on such
trade date, (y) all Advances requested to be made on such trade date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Obligations and (z)
in the case of calculations pursuant to Section 8.3(a), all distributions to be
made at or prior to the relevant time of determination.
(i)    Any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge after reasonable inquiry.
(j)    Subject to the provisions of Section 11.13, each reference to delivery to
“each Lender (via the Collateral Agent’s Website)” shall mean delivery by the
applicable party to the Collateral Agent of such notice, report, certificate or
other documents (collectively, the “Lender Information”) by e-mail at
hinesteam@usbank.com, with a subject heading “HMS LFSA Lender Information”;
provided, however, that with respect to (w) any Advance Request (or subsequent
notice of a revocation or delay thereof), any notice delivered pursuant to
Section 2.4 or Section 2.5, posting pursuant to the preceding sentence shall not
constitute delivery to the Lenders. Any Lender Information so delivered to the
Collateral Agent will be made available on a password protected basis to the
Lenders and other parties entitled thereto under this Agreement on the
Collateral Agent’s Website within one (1) Business Day following the Collateral
Agent’s receipt thereof. Posting pursuant to the preceding sentence shall
constitute valid delivery of the Lender Information to the Lenders with the
terms of this Agreement. As a condition to access to the Collateral Agent’s
internet website, the Collateral Agent may require registration and the
acceptance of a disclaimer. The Collateral Agent shall be entitled to rely on
but shall not be responsible for the content or accuracy of any information
provided in any notice and may affix thereto any disclaimer it deems appropriate
in its reasonable discretion.
Article II    

THE FACILITY, ADVANCE PROCEDURES AND NOTES
Section 2.1    Advances. (a)  On the terms and subject to the conditions set
forth in this Agreement, (i) each Lender with a Class A-1 Commitment hereby
agrees to make advances to or on behalf of the Borrower (individually, a “Class
A-1 Advance” and collectively the “Class A-1 Advances”) and (ii) each Lender
with a Class A-2 Commitment hereby agrees to make advances to or on behalf of
the Borrower (individually, a “Class A-2 Advance” and collectively the “Class
A-2 Advances”), in each case from time to time on any date (each such date on
which an Advance is made, an “Advance Date”) during the period from the
Effective Date to the end of the Revolving Period; provided that there shall be
no more than two (2) Advance Dates during any calendar week;

S- 41

--------------------------------------------------------------------------------



provided further, that Class A-2 Advances shall be revolving advances and
treated as Class A-1 Advances, until designated or assigned as term loans
pursuant to Section 2.9.
(b)    Under no circumstances shall any Lender make an Advance if, after giving
effect to such Advance and any purchase of Eligible Collateral Obligations in
connection therewith, the aggregate outstanding principal amount of all Advances
would exceed the lower of (i) the Facility Amount and (ii) the Borrowing Base on
such day. Subject to the terms of this Agreement, during the Revolving Period,
the Borrower may borrow, reborrow, repay and prepay (subject to the provisions
of Section 2.4) one or more Class A-1 Advances and Class A-2 Advances (excluding
any Class A-2 Advances designated or assigned as term loans pursuant to Section
2.9). Once designated or assigned as term loans pursuant to Section 2.9, Class
A-2 Advances may only be repaid or prepaid in accordance with this Agreement and
may not be reborrowed.
Section 2.2    Funding of Advances. (a)  Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Collateral Agent, the Administrative Agent and
the Lenders of the proposed Advance at or prior to 11:00 a.m., New York City
time, at least two (2) Business Days prior to the proposed Advance Date. Such
notice (herein called the “Advance Request”) shall be in the form of Exhibit C-1
and shall include (among other things) the proposed Advance Date and amount of
such proposed Advance, the account information of the Borrower to which the
Collateral Agent shall make the proceeds of such requested Advances available,
and shall, if applicable, be accompanied by an Asset Approval Request setting
forth the information required therein with respect to the Collateral
Obligations to be acquired by the Borrower on the Advance Date (if applicable).
The amount of any Advance shall at least be equal to the least of (x) $500,000,
(y) the (1) Borrowing Base on such day minus (2) the Advances outstanding on
such day and (z) the (1) Facility Amount on such day minus (2) the Advances
outstanding on such day before giving effect to the requested Advance as of such
date. The amount of each Advance shall be allocated pro rata based on the
aggregate unfunded Commitments (excluding Class A-2 Commitments designated or
assigned as term loans pursuant to Section 2.9, to which no allocation shall be
made) as of the proposed Advance Date as a Class A-1 Advance and a Class A-2
Advance. Any Class A-2 Commitments designated or assigned as term loans pursuant
to Section 2.9 shall be fully funded on the date of such designation or
assignment and the term loan Class A-2 Commitments outstanding shall equal such
funded amounts (subject to Section 2.4 and 2.5). Any Advance Request given by
the Borrower pursuant to this Section 2.2, shall be irrevocable and binding on
the Borrower. The Administrative Agent shall have no obligation to lend funds
hereunder in its capacity as Administrative Agent. Subject to receipt by the
Collateral Agent of an Officer’s Certificate of the Borrower confirming the
satisfaction of the conditions precedent set forth in Section 6.2, and the
Collateral Agent’s receipt of such funds from the Lenders, the Collateral Agent
shall make the proceeds of such requested Advances available to the Borrower by
deposit to such account as designated in the Advance Request in same day funds
no later than 3:00 p.m., New York City time, on such Advance Date.
(b)    Lender’s Commitment. Notwithstanding anything contained in this
Section 2.2(b) or elsewhere in this Agreement to the contrary, no Lender shall
be obligated to provide the Borrower with funds in connection with an Advance in
an amount that would result in the portion of the Advances then funded by it
exceeding its Commitment then in effect. The obligation of each

S- 42

--------------------------------------------------------------------------------



Lender to remit any Advance shall be several from that of the other Lenders, and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.
(c)    Unfunded Commitment Provisions. Notwithstanding anything to the contrary
herein, upon the occurrence of the earlier of (i) any acceleration of the
maturity of Advances pursuant to Section 13.2 or (ii) the end of the Revolving
Period, the Borrower shall request an Advance in the amount of the Aggregate
Unfunded Amount minus the amount already on deposit in the Unfunded Exposure
Account. Following receipt of such Advance Request, the Lenders shall fund such
Advance by delivering an aggregate amount equal to the Aggregate Unfunded Amount
directly to the Collateral Custodian to be deposited into the Unfunded Exposure
Account, notwithstanding anything to the contrary herein (including, without
limitation, the Borrower’s failure to satisfy any of the conditions precedent
set forth in Section 6.2).
Section 2.3    Notes. The Borrower shall, upon the request of any Lender, on or
after the date such Lender becomes a party hereto (whether on the Existing
Effective Date, the Effective Date or by assignment or otherwise), execute and
deliver a Note evidencing the Advances of such Lender. Each such Note shall be
payable to such Lender (or its registered assigns) in a face amount equal to
such Lender’s Commitment as of the Existing Effective Date, the Effective Date
or the effective date on which such Lender becomes a party hereto, as
applicable. The Borrower hereby irrevocably authorizes each Lender to make (or
cause to be made) appropriate notations on the grid attached to the Notes (or on
any continuation of such grid, or at the option of such Lender, in its records),
which notations, if made, shall evidence, inter alia, the date of the
outstanding principal of the Advances evidenced thereby and each payment of
principal thereon. Such notations shall be rebuttably presumptive evidence of
the subject matter thereof absent manifest error; provided, that the failure to
make any such notations shall not limit or otherwise affect any of the
Obligations or any payment thereon.
Section 2.4 Repayment and Prepayments. (a) The Borrower shall repay the Advances
outstanding (b) on each Distribution Date to the extent required to be paid
hereunder and funds are available therefor pursuant to Section 8.3 and (c) in
full on the Facility Termination Date.
(b)    Prior to the Facility Termination Date, the Borrower may, from time to
time, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Advance using Principal Collections on deposit in the
Principal Collection Account or other funds available to the Borrower on such
date; provided, that
(i)    all such voluntary prepayments shall require prior written notice (a
“Notice of Prepayment”) in accordance with Section 17.3 to the Administrative
Agent and the Lenders (with a copy to the Collateral Agent) by 11:00 a.m. two
(2) Business Days prior to such voluntary prepayment;
(ii)    all such voluntary partial prepayments shall be in a minimum amount of
$500,000;

S- 43

--------------------------------------------------------------------------------



(iii)    each prepayment shall be applied on the Business Day received by the
Administrative Agent if received by 3:00 p.m., New York City time, on such day
(or, if received after 3:00 p.m., New York City time, on the immediately
following Business Day) as Amount Available constituting Principal Collections
pursuant to Section 8.3(a) as if (x) the date of such prepayment were a
Distribution Date and (y) such prepayment occurred during the Collection Period
to which such Distribution Date relates; and
(iv)    (a) during the Revolving Period, each prepayment shall be applied (x)
first, to reduce, pro rata, any Class A-1 Advances and Class A-2 Advances
(excluding Class A-2 Advances designated or assigned as term loans pursuant to
Section 2.9) outstanding and (y) second, to reduce any Class A-2 Advances
designated or assigned as term loans pursuant to Section 2.9 outstanding;
provided that in connection with any reduction of any such Class A-2 Advances
designated or assigned as term loans pursuant to Section 2.9, the corresponding
Class A-2 Commitment of each Lender shall automatically, and without further
action by any party, be reduced pro rata with all other Class A-2 Lenders and
(b) after the Revolving Period, each prepayment shall be applied to reduce, pro
rata, any Class A-1 Advances and Class A-2 Advances; provided that, in each
case, if any Lender shall have declined an Extension Request pursuant to Section
2.6, the Borrower may elect to reduce such Lender’s Commitment non-pro rata by
paying such Lender the aggregate outstanding principal amount of such Lender’s
Advances in accordance with this Section 2.4 (an “Extension Rejection
Repayment”).
Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(c) (if any) resulting from a prepayment or payment.
Section 2.5    Permanent Reduction of Facility Amount. (a) The Borrower may at
any time upon five Business Days’ prior written notice given in accordance with
Section 17.3 to the Administrative Agent (with a copy to the Collateral Agent),
permanently reduce the Facility Amount (i) in whole or in part upon payment in
full (in accordance with Section 2.4) of the aggregate outstanding principal
amount of all Advances or (ii) in part by any pro rata amount that the Facility
Amount exceeds the aggregate outstanding principal amount of all Advances (after
giving effect to any concurrent prepayment thereof). In connection with any
permanent reduction of the Facility Amount under this Section 2.5(a), the
unfunded Commitment of each Lender shall automatically, and without any further
action by any party, be reduced pro rata with all other Lenders such that the
sum of all Commitments will equal the newly reduced Facility Amount.
(b)    In the event of any prepayment of any outstanding Class A-2 Advance
designated or assigned as a term loan pursuant to Section 2.9 in accordance with
Section 2.4(b), the Facility Amount shall be reduced in whole or in part in the
amount of the outstanding principal amount of such Class A-2 Advances so
prepaid.
(c)    As a condition precedent to any permanent reduction of the Facility
Amount pursuant to Section 2.5(a), the Borrower shall pay to each Lender and the
Administrative Agent, for their respective accounts, any applicable Prepayment
Fee; provided that no such Prepayment Fee shall be payable to any such Lender in
connection with an Extension Rejection Repayment.

S- 44

--------------------------------------------------------------------------------



Section 2.6    Extension of Revolving Period. The Borrower may, at any time
after the first anniversary of the Effective Date and prior to the date that is
twenty Business Days prior to the last date of the Revolving Period, deliver a
written notice to each Lender (with a copy to the Administrative Agent and the
Collateral Agent) requesting an extension of the Revolving Period for an
additional twelve months (each qualifying request, an “Extension Request”). Each
Lender may approve or decline an Extension Request in its sole discretion;
provided, that the Lenders shall respond to an Extension Request in writing not
later than 30 days following receipt of such Extension Request, and if any
Lender does not respond in writing by the end of such 30 day period it shall be
deemed to have denied such Extension Request. No request by the Borrower to
extend the Revolving Period shall be considered an “Extension Request” if such
request is conditioned on an amendment to any other provision of the Transaction
Documents. Each Lender shall promptly notify the Administrative Agent (with a
copy to the Collateral Agent) of any approved Extension Request. The Servicer
(via the Collateral Agent’s Website) shall promptly provide notice of any
approved Extension Request to Morningstar. All Extension Requests must be
approved by all Lenders to be effective, except for any Lender to which an
Extension Rejection Payment is made.
Section 2.7 Calculation of Discount Factor.
(a)    In connection with the purchase of each Collateral Obligation and prior
to such Collateral Obligation being purchased by the Borrower and included in
the Collateral, the Administrative Agent will assign (in its sole discretion) a
Discount Factor for such Collateral Obligation.
(b)    If a Revaluation Event occurs with respect to any Collateral Obligation,
the Discount Factor of such Collateral Obligation may be amended by the
Administrative Agent, in its sole discretion. The Administrative Agent will
provide written notice of the revised Discount Factor to the Borrower, the
Collateral Agent, each Lender (via the Collateral Agent’s Website) and the
Servicer. To the extent the Servicer has actual knowledge or has received notice
of any Revaluation Event with respect to any Collateral Obligation, the Servicer
shall give prompt notice thereof to the Administrative Agent.
(c)    If the circumstances giving rise to any Revaluation Event with regard to
any Collateral Obligation cease to be applicable, the Servicer may provide
written notice of such changed circumstance to the Administrative Agent, and if
no Revaluation Event shall then be continuing for such Collateral Obligation,
the Administrative Agent shall in good faith re-evaluate the Discount Factor for
such Collateral Obligation.
Section 2.8 Increase in Facility Amount.
The Borrower may, with the prior written consent of the Administrative Agent
(which consent may be conditioned on one or more conditions precedent in its
sole discretion), (i) increase the Commitment of the existing Lenders (pro rata)
with the consent of each such Lender, (ii) if such existing Lenders do not agree
to the a pro rata increase of the Commitments pursuant to the foregoing clause
(i), increase the Commitment of existing Lenders non-pro rata with the consent
of each such Lender and/or (iii) if such existing Lenders do not agree to
increase the Commitments pursuant to the foregoing clauses (i) or (ii), add
additional Lenders, in each case which shall increase

S- 45

--------------------------------------------------------------------------------



the Facility Amount by the amount of the increased or new Commitment of each
such existing or additional Lender. Notwithstanding the foregoing, no such
increase shall be permitted without the prior written consent of DBNY if, after
giving effect to any such increase, DBNY’s Commitment will no longer be at least
51% of the Facility Amount.
Section 2.9    Term Loan Allocation.
During the Revolving Period, the Administrative Agent shall, with the prior
written consent of the Borrower, be permitted to (a) designate the Class A-1
Commitment or the revolving Class A-2 Commitment of any Lender (including any
new Lender added pursuant to Section 2.8) as a term loan Class A-2 Commitment
and (b) cause any Lender to assign its Class A-1 Commitment or revolving Class
A-2 Commitment, as applicable, to a term loan Class A-2 Lender approved by the
Borrower so long as the interest rate of such term loan Class A-2 Advance is
less than or equal to the then-effective Interest Rate if, in each of clauses
(a) and (b), after giving effect to such designation the aggregate Class A-1
Commitments and revolving Class A-2 Commitments designated as term loan Class
A-2 Commitments do not exceed $150,000,000. After such designation or
assignment, such Class A-2 Advance shall be a term loan hereunder.
Section 2.10    Defaulting Lenders.


(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent, with respect to the
Advances, for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article XIII or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, as the Borrower may request (so long
as no Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its

S- 46

--------------------------------------------------------------------------------



obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.10(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(ii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee or
expenses pursuant to this Agreement for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(iii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.
(c) Hedge Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Hedge Counterparty with respect to any Hedging Agreement
entered into while such Lender was a Defaulting Lender.
Article III    

YIELD, UNDRAWN FEE, ETC.
Section 3.1    Yield and Undrawn Fee. (a)  The Borrower hereby promises to pay,
on the dates specified in Section 3.2, Yield on the outstanding amount of each
Advance (or each portion thereof) for the period commencing on the applicable
Advance Date until such Advance is paid in full. No provision of this Agreement
or the Notes shall require the payment or permit the collection of Yield in
excess of the maximum amount permitted by Applicable Law.

S- 47

--------------------------------------------------------------------------------



(b)    The Borrower shall pay any Utilization Fee and any Undrawn Fee on the
dates specified in Section 3.2. Utilization Fees shall be payable, pro rata, to
each Lender that holds a Class A-1 Commitment or Class A-2 Commitment (excluding
any Class A-2 Commitment designated or assigned as term loans pursuant to
Section 2.9).
Section 3.2 Yield Distribution Dates. Yield accrued on each Advance (including
any previously accrued and unpaid Yield), any accrued Utilization Fee and any
accrued Undrawn Fee (as applicable) shall be payable, without duplication:
(a)    on the Facility Termination Date;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Advance; and
(c)    on each Distribution Date.
Section 3.3    Yield Calculation. Each Note shall bear interest on each day
during each Accrual Period at a rate per annum equal to the product of (a) the
Interest Rate for such Accrual Period multiplied by (b) the outstanding Advances
attributable to such Note on such day. All Yield shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such Yield is payable over a year
comprised of 360 days.
Section 3.4    Computation of Yield, Fees, Etc. The Administrative Agent shall
determine the applicable Yield and all Fees to be paid by the Borrower on each
Distribution Date for the related Accrual Period and shall advise the Collateral
Agent thereof in writing no later than the Determination Date immediately prior
to such Distribution Date. Such reporting may also include an accounting of any
amounts due and payable pursuant to Sections 4.3 and 5.1.
Section 3.5    Utilization. If the Utilization Condition is not satisfied at any
time during the Revolving Period, then the applicable Utilization Shortfall
shall be deemed to bear interest on each day such condition is not satisfied at
a rate per annum equal to the Applicable Margin. Such interest shall be payable
as a fee (the “Utilization Fee”) to the Lenders in accordance with Sections 3.1
and 3.2, and shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) in the relevant period such
condition is not satisfied over a year comprised of 360 days. As used herein:
“Required Utilization” means from and including the date 90 days after the
Effective Date to and including the last day of the Revolving Period, 75%.


“Utilization” means an amount (expressed as a percentage) equal to (i) the
aggregate principal amount of outstanding Advances divided by (ii) the aggregate
Commitments, in each case, excluding any Class A-2 Commitments or Class A-2
Advances designated or assigned as term loans pursuant to Section 2.9.



S- 48

--------------------------------------------------------------------------------



“Utilization Condition” means a condition that is satisfied if the Utilization
is greater than or equal to the Required Utilization.


“Utilization Shortfall” means, on any date of determination, the greater of (I)
zero and (II) the difference between (i)(x) the Required Utilization multiplied
by (y) the aggregate Commitments on such day minus (ii) the aggregate principal
amount of outstanding Advances on such day.
Article IV    

PAYMENTS; TAXES
Section 4.1    Making of Payments. Subject to, and in accordance with, the
provisions of this Agreement, all payments of principal of or Yield on the
Advances and other amounts due to the Lenders shall be made pursuant to
Section 8.3(a) by no later than 3:00 p.m., New York City time, on the day when
due in lawful money of the United States of America in immediately available
funds. Payments received by any Lender after 3:00 p.m., New York City time, on
any day will be deemed to have been received by such Lender on the next
following Business Day. Payments in reduction of the principal amount of the
Advances shall be allocated and applied to Lenders pro rata based on their
respective portions of such Advances, or in any such case in such other
proportions as each affected Lender may agree upon in writing from time to time
with the Borrower. Payments of Yield and Undrawn Fee shall be allocated and
applied to Lenders pro rata based upon the respective amounts of interest and
fees due and payable to them.
Section 4.2    Due Date Extension. If any payment of principal or Yield with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
Yield shall accrue and be payable for the period of such extension at the rate
applicable to such Advance.
Section 4.3    Taxes. (a)  Payments Free of Taxes. Any and all payments to a
Recipient by or on account of any obligation of the Borrower under any
Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with Applicable Law and,
if such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings for Indemnified Tax applicable to
additional sums payable under this Section 4.3(a)) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding for Indemnified Tax been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Official Body in accordance with Applicable Law, or at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

S- 49

--------------------------------------------------------------------------------



(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.3(c)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto.
Such Recipient shall provide a certificate setting forth in reasonable detail
the basis of such Indemnified Tax and the amount of such payment or liability to
the Borrower (with a copy to the Administrative Agent), together with documents
evidencing the same.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.3(d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to an Official Body pursuant to this Section 4.3, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent and the Collateral
Agent, at the time or times prescribed by Applicable Law or reasonably requested
by the Borrower, the Administrative Agent or the Collateral Agent, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower, the
Administrative Agent or the Collateral Agent, shall promptly deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower, the Administrative Agent or the Collateral Agent as will enable the
Borrower, the Administrative Agent or the Collateral Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.

S- 50

--------------------------------------------------------------------------------



(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Borrower:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) properly
completed and executed originals of IRS Form W-9 (or successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is entitled to do so under
Applicable Law, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, properly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form of each)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, properly completed
and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form of each) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    properly completed and executed originals of IRS Form W-8ECI (or
successor form);
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form of each); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY,

S- 51

--------------------------------------------------------------------------------



accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable, or successor form of each of the foregoing certifications;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is entitled to do so under
Applicable Law, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to (x) comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or (y)
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments or expansions
of FATCA made after the date of this Agreement and any successor versions of
FATCA.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it is eligible to receive or has
received a refund, credit, offset or other reimbursement of or with respect to
any Taxes as to which it has been indemnified

S- 52

--------------------------------------------------------------------------------



pursuant to this Section 4.3 (including by the payment of additional amounts
pursuant to this Section 4.3), it shall promptly pay to the indemnifying party
an amount equal to such refund, credit, offset or reimbursement (but only to the
extent of indemnity payments made under this Section 4.3 with respect to the
Taxes giving rise to such refund, credit, offset or reimbursement), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund, credit, offset or reimbursement). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.3(g) (plus any
penalties, interest or other Charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund, credit,
offset or reimbursement to such Official Body. Notwithstanding anything to the
contrary in this Section 4.3(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
4.3(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such
refund, credit, offset or reimbursement had never been paid. This Section 4.3(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. In no event shall
this Section 4.3(g) be construed to require a Lender to repay any indirect tax
benefit arising from an Indemnified Tax such as a foreign tax credit.
(h)    Survival. Each party’s obligations under this Section 4.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Transaction Document.
(i)    Defined Terms. For the avoidance of doubt, for purposes of this Section
4.3, the term “Applicable Law” includes FATCA.
Article V    

INCREASED COSTS, ETC.
Section 5.1    Increased Costs, Capital Adequacy. (a) If, due to either (i) the
introduction of or any change following the Existing Effective Date (with
respect to DBNY or any Lender to which DBNY assigns any outstanding Advance) and
the date that a Lender becomes a Lender hereunder (with respect to such other
Lender, such date, a “Lender Effective Date”) (including, without limitation,
any change by way of imposition or increase of reserve requirements) in or in
the interpretation, administration or application arising following the Existing
Effective Date or the Lender Effective Date, as applicable, of any Applicable
Law, in each case whether foreign or domestic or (ii) the compliance with any
guideline or request following the Existing Effective Date or Lender Effective
Date, as applicable, from any central bank or other Official Body (whether or
not having the force of law), (A) there shall be any increase in the cost to the
Administrative Agent, any Lender, successor or assign thereof (each of which
shall be an “Affected Person”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any

S- 53

--------------------------------------------------------------------------------



payment (whether of principal, interest, fee, compensation or otherwise) to any
Affected Person hereunder), as the case may be, (B) there shall be any reduction
in the amount of any sum received or receivable by an Affected Person under this
Agreement or under any other Transaction Document, or (C) any Recipient is
subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations under this Agreement, or its deposits, reserves, other
liabilities or capital attributable thereto, then, in each case, the Borrower
shall, from time to time but subject to Section 8.3, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand, together with documents
evidencing the same), on behalf of such Affected Person, pay to the
Administrative Agent, on behalf of such Affected Person, additional amounts
sufficient to compensate such Affected Person for such increased costs or
reduced payments within thirty (30) days after such demand; provided, that the
amounts payable under this Section 5.1 shall be without duplication of amounts
payable under Section 4.3.
(b)    If either (i) the introduction of or any change following the Existing
Effective Date or Lender Effective Date, as applicable, in or in the
interpretation, administration or application arising following the Existing
Effective Date or Lender Effective Date, as applicable, of any law, guideline,
rule or regulation, directive or request or (ii) the compliance by any Affected
Person with any law, guideline, rule, regulation, directive or request following
the Existing Effective Date, from any central bank, any Official Body or agency,
including, without limitation, compliance by an Affected Person with any request
or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Person, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Person could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Person with respect to
capital adequacy), by an amount deemed by such Affected Person to be material,
then, from time to time but subject to Section 8.3, after demand by such
Affected Person (which demand shall be accompanied by a statement setting forth
in reasonable detail the basis for such demand, together with documents
evidencing the same), the Borrower shall pay the Administrative Agent on behalf
of such Affected Person such additional amounts as will compensate such Affected
Person for such reduction.
(c)    If an Affected Person shall at any time (without regard to whether any
Basel III Regulations are then in effect) suffer or incur (i) any explicit or
implicit charge, assessment, cost or expense by reason of the amount or type of
assets, capital or supply of funding such Affected Person or any of its
Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on such Affected Person’s or Affiliate’s assets or capital, an
inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Person or its Affiliates or otherwise, or (ii) any other imputed cost
or expense arising by reason of the actual or anticipated compliance by such
Affected Person or any of its Affiliates with the Basel III Regulations, then,
subject to Section 8.3, upon demand by or on behalf of such Affected

S- 54

--------------------------------------------------------------------------------



Person through the Administrative Agent, the Borrower shall pay to the
Administrative Agent, for the benefit of such Affected Person, such amount as
will, in the determination of such Affected Person, compensate such Affected
Person therefor. A certificate of the applicable Affected Person setting forth
the amount or amounts necessary to compensate the Affected Person under this
Section 5.1(c) shall be delivered to the Borrower and shall be conclusive absent
manifest error.
(d)    In determining any amount provided for in this Section 5.1, the Affected
Person may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Person making a claim under this
Section 5.1, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.
Article VI    

EFFECTIVENESS; CONDITIONS TO ADVANCES
Section 6.1    Effectiveness. This Agreement (and the amendment and restatement
of the Existing Credit Agreement to be effected hereby) shall become effective
on the first day (the “Effective Date”) on which the Administrative Agent, on
behalf of the Lenders, shall have received such approvals, documents, opinions,
certificates and reports as the Administrative Agent may reasonably request.
Section 6.2    Advances and Reinvestments. The making of any Advance (including
the initial Advance hereunder) and any Reinvestment are all subject to the
condition that the Effective Date shall have occurred and to the following
further conditions precedent that (for the avoidance of doubt, the condition set
forth in Section 6.2(n) shall only be a condition to a Class A-2 Advance):
(a)    No Event of Default, Etc. Each of the Transaction Documents shall be in
full force and effect (unless terminated in accordance with their terms) and
(i) no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of such Advance or Reinvestment (other
than in connection with an Advance made pursuant to Section 2.2(c)), (ii) no
Servicer Default or Unmatured Servicer Default shall have occurred and be
continuing or will result from the making of such Advance or Reinvestment (other
than in connection with an Advance made pursuant to Section 2.2(c)), (iii) the
representations and warranties of the Borrower and the Servicer contained herein
and in the other Transaction Documents shall be true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) as of the
related Funding Date (or if such representations and warranties specifically
refer to an earlier date, such earlier date), with the same effect as though
made on the date of (and after giving effect to) such Advance or Reinvestment
(or if applicable, such earlier specified date), and (iv) after giving effect to
such Advance or Reinvestment (and any purchase of Eligible Collateral
Obligations in connection therewith), the aggregate outstanding principal
balance of the Advances will not exceed the Borrowing Base;

S- 55

--------------------------------------------------------------------------------



(b)    Requests. (i) In connection with the funding of any Advance pursuant to
Section 2.2(a), the Collateral Agent, the Administrative Agent and the Lenders
shall have received the Advance Request for such Advance in accordance with
Section 2.2(a), together with all items required to be delivered in connection
therewith and (ii) in connection with any Reinvestment, the Collateral Agent,
each Lender and the Administrative Agent shall have received the Reinvestment
Request for such Reinvestment in accordance with Section 8.3(b), together with
all items required to be delivered in connection therewith;
(c)    Revolving Period. The Revolving Period shall not have ended (other than
in connection with an Advance made pursuant to Section 2.2(c));
(d)    Document Checklist. The Administrative Agent and the Collateral Custodian
shall have received a Document Checklist for each Eligible Collateral Obligation
to be added to the Collateral on the related Funding Date;
(e)    Borrowing Base Confirmation. The Collateral Agent and the Administrative
Agent shall have received an Officer’s Certificate of the Borrower or the
Servicer (which may be included as part of the Advance Request or Reinvestment
Request) computed as of the date of such request and after giving effect thereto
and to the purchase by the Borrower of the Collateral Obligations to be
purchased by it on such date (if any), demonstrating that the aggregate
principal amount of all outstanding Advances shall not exceed the Borrowing Base
or the Facility Amount, calculated as of the Funding Date as if the Collateral
Obligations purchased by the Borrower on such Funding Date were owned by the
Borrower;
(f)    Collateral Quality Tests, Minimum Equity Test. The Collateral Agent and
the Administrative Agent shall have received an Officer’s Certificate (which may
be included as part of the Advance Request or Reinvestment Request) computed as
of the date of such requested Advance and after giving effect thereto and to the
purchase by the Borrower of the Collateral Obligations to be purchased by it on
such Funding Date, demonstrating that (i) with respect to each Advance, all of
the Collateral Quality Tests and the Minimum Equity Test are satisfied or (ii)
with respect to each Reinvestment, each Collateral Quality Test is satisfied
(or, if any Collateral Quality Test is not satisfied, it is improved or
maintained);
(g)    Hedging Agreements. The Administrative Agent shall have received
evidence, in form and substance satisfactory to the Required Lenders, that the
Borrower has entered into Hedging Agreements to the extent required by, and
satisfying the requirements of, Section 10.6;
(h)    Administrative Agent Approval. In connection with the acquisition of any
Collateral Obligation by the Borrower, the Borrower shall have received a copy
of an Approval Notice with respect to such Collateral Obligation, evidencing (1)
the approval of the Administrative Agent, in its sole discretion, of any and all
Collateral Obligations to be added to the Collateral, (2) the assigned Discount
Factor for such Collateral Obligation, (3) whether such Collateral Obligation is
an Enterprise Value Loan or an Asset Based Loan, (4) whether such Collateral
Obligation is a First Lien Loan or a Second Lien Loan and (5) with respect to
any

S- 56

--------------------------------------------------------------------------------



Asset Based Loan, whether such Asset Based Loan is secured by working capital,
fixed assets or intellectual property;
(i)    Permitted Use. The proceeds of any Advance or Reinvestment will be used
solely by the Borrower (A) to acquire Collateral Obligations as identified on
the applicable Asset Approval Request or (B) to satisfy any unfunded commitments
in connection with any Variable Funding Asset; and
(j)    Appraised Value. In connection with the acquisition of each Asset Based
Loan and within the time periods set forth below, the Borrower or the Servicer
(on behalf of the Borrower) shall have retained or shall have caused the Obligor
to retain an Approved Valuation Firm to calculate the Appraised Value of (A)
with respect to any such Collateral Obligation that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Collateral Obligation within twelve (12) months prior
to the acquisition of such Collateral Obligation and inclusion into the
Collateral and (B) with respect to all other Asset Based Loans, the collateral
securing such Collateral Obligation within six (6) months prior to the
acquisition of such Collateral Obligation and inclusion into the Collateral. The
Servicer shall report the Approved Valuation Firm, appraisal metric and
Appraised Value for such Collateral Obligation to the Administrative Agent in
the Advance Request or the Reinvestment Request related to such Collateral
Obligation.
(k)    Borrower’s Certification. The Borrower shall have delivered to the
Collateral Agent and the Administrative Agent an Officer’s Certificate (which
may be included as part of the Advance Request or Reinvestment Request) dated
the date of such requested Advance or Reinvestment certifying that the
conditions described in Sections 6.2(a) through (j) have been satisfied;
(l)    Certain Releases. If the proceeds of any Advance will be used by the
Borrower to acquire Collateral Obligations from the Equityholder, the
Administrative Agent shall have received evidence satisfactory to it that any
liens and other encumbrances on such Collateral Obligations have been
terminated; and
(m)    Other. With respect to any Advance, the Administrative Agent shall have
received such other approvals, documents, opinions, certificates and reports as
it may request, which request is reasonable as to content and timing.
(n)    Ratings. With respect to any Class A-2 Advance, such Class A-2 Lender
shall have received evidence that such Class A-2 Advance has been rated at least
A2 by Morningstar on the date such Class A-2 Lender became a party to this
Agreement.
Section 6.3    Transfer of Collateral Obligations and Permitted Investments.
(a)  To the extent delivered by the Borrower (or Servicer on behalf of the
Borrower) to the Collateral Custodian, the Collateral Custodian shall hold all
Certificated Securities (whether Collateral Obligations or Permitted
Investments) and Instruments in physical form at the Corporate Trust Office.

S- 57

--------------------------------------------------------------------------------



(b)    On the Effective Date (with respect to each Collateral Obligation and
Permitted Investment owned by the Borrower on such date) and each time that the
Borrower or the Servicer shall direct or cause the acquisition of any Collateral
Obligation or Permitted Investment, the Borrower or the Servicer shall, if such
Permitted Investment or, in the case of a Collateral Obligation, the related
promissory note or assignment documentation has not already been delivered to
the Collateral Custodian in accordance with the requirements set forth in
Section 18.3(a), cause the delivery of such Permitted Investment or, in the case
of a Collateral Obligation, the related promissory note or assignment
documentation in accordance with the requirements set forth in Section 18.3(a)
to the Collateral Custodian to be credited by the Collateral Custodian to the
Collection Account in accordance with the terms of this Agreement.
(c)    The Borrower or the Servicer shall cause all Collateral Obligations or
Permitted Investments acquired by the Borrower to be transferred to the
Collateral Custodian for credit by it to the Collection Account, and shall cause
all Collateral Obligations and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Custodian by one of the following means (and
shall take any and all other actions necessary to create and perfect in favor of
the Collateral Agent a valid security interest in each Collateral Obligation and
Permitted Investment, which security interest shall be senior (subject to
Permitted Liens) to that of any other creditor of the Borrower (whether now
existing or hereafter acquired)):
(i)    in the case of an Instrument or a Certificated Security in registered
form by having it Indorsed to the Collateral Custodian or in blank by an
effective Indorsement or registered in the name of the Collateral Custodian and
by (A) delivering such Instrument or Security Certificate to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral Custodian
to maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
the Corporate Trust Office;
(ii)    in the case of an Uncertificated Security, by (A) causing the Collateral
Agent to become the registered owner of such Uncertificated Security and
(B) causing such registration to remain effective (for the avoidance of doubt,
interests in Collateral Obligations consisting of loans that are not evidenced
by delivery of a security (as defined in the UCC) shall not be treated as an
Uncertificated Security);
(iii)    in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to the Account in the name of the Borrower; and
(iv)    in the case of General Intangibles (including any Collateral Obligation
or Permitted Investment not evidenced by an Instrument) by filing, maintaining
and continuing the effectiveness of, a financing statement naming the Borrower
as debtor and the Collateral Agent as secured party and describing the
Collateral Obligation or Permitted Investment (or a description of “all assets”
of the Borrower) as the collateral at the filing office of the Secretary of
State of Delaware.

S- 58

--------------------------------------------------------------------------------



Article VII    

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS
Section 7.1    Retention and Termination of the Servicer. The servicing,
administering and collection of the Collateral Obligations shall be conducted by
the Person designated as Servicer from time to time in accordance with this
Section 7.1. Subject to early termination due to the occurrence of a Servicer
Default or as otherwise provided below in this Article VII, the Borrower hereby
designates the Equityholder, and the Equityholder hereby agrees to serve, as
Servicer until the termination of this Agreement. For the avoidance of doubt,
the Servicer is not an agent of the Administrative Agent or any Lender.
Section 7.2    Resignation and Removal of the Servicer; Appointment of Successor
Servicer. (a)  If a Servicer Default shall occur and be continuing, the
Administrative Agent or the Required Lenders, by written notice given to the
Servicer, may terminate all of the rights and obligations of the Servicer and
appoint a successor pursuant to the terms hereof. In addition, if the Servicer
is terminated upon the occurrence of a Servicer Default, the Servicer shall, if
so requested by the Administrative Agent, acting at the direction of the
Required Lenders, deliver to any successor servicer copies of its Records within
ten (10) Business Days after demand therefor and a computer tape or diskette (or
any other means of electronic transmission acceptable to such successor
servicer) containing as of the close of business on the date of demand all of
the data maintained by the Servicer in computer format in connection with
servicing the Collateral Obligations.
(b)    The Servicer shall not resign from the obligations and duties imposed on
it by this Agreement as Servicer, except (subject to Section 7.2(d)) upon a
reasonable determination that, by reason of a change in applicable legal
requirements, the performance of its duties hereunder would cause it to be in
violation of such legal requirements. Any such determination permitting the
resignation of the Servicer pursuant to this Section 7.2(b) shall be evidenced
by an Officer’s Certificate to such effect delivered and acceptable to the
Administrative Agent.
(c)    Any Person (i) into which the Servicer may be merged or consolidated in
accordance with the terms of this Agreement, (ii) resulting from any merger or
consolidation to which the Servicer shall be a party, (iii) acquiring by
conveyance, transfer or lease substantially all of the assets of the Servicer,
or (iv) succeeding to the business of the Servicer in any of the foregoing
cases, shall execute an agreement of assumption to perform every obligation of
the Servicer under this Agreement and, whether or not such assumption agreement
is executed, shall be the successor to the Servicer under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement, anything in this Agreement to the contrary
notwithstanding.
(d)    Subject to the penultimate sentence of this Section 7.2(d), until a
successor Servicer has commenced servicing activities in the place of the
Servicer, the Servicer shall continue to perform the obligations of the Servicer
hereunder. On and after the termination or resignation of the Servicer pursuant
to this Section 7.2, the successor servicer appointed by the Administrative
Agent shall be the successor in all respects to the Servicer in its capacity as

S- 59

--------------------------------------------------------------------------------



Servicer under this Agreement and the transactions set forth or provided for in
this Agreement and shall be subject to all the rights, responsibilities,
restrictions, duties, liabilities and termination provisions relating thereto
placed on the Servicer by the terms and provisions of this Agreement. The
Servicer agrees to cooperate and use reasonable efforts in effecting the
transition of the responsibilities and rights of servicing of the Collateral
Obligations, including the transfer to any successor servicer for the
administration by it of all cash amounts that shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, or thereafter
received with respect to the Collateral Obligations and the delivery to any
successor servicer in an orderly and timely fashion of all files and records in
its possession or reasonably obtainable by it with respect to the Collateral
Obligations containing all information necessary to enable the successor
servicer to service the Collateral Obligations. Notwithstanding anything
contained herein to the contrary and to the extent permitted by Applicable Law
without causing the Servicer to have liability, the resignation or termination
of the Servicer shall not become effective until an entity acceptable to the
Administrative Agent in its sole discretion shall have assumed the
responsibilities and obligations of the Servicer.
(e)    At any time, any of the Administrative Agent or any Lender may
irrevocably waive any rights granted to such party under Section 7.2(a). Any
such waiver shall be in writing and executed by such party that is waiving its
rights hereunder. A copy of such waiver shall be promptly delivered by the
waiving party to the Servicer and the Administrative Agent.
Section 7.3    Duties of the Servicer. The Servicer shall manage, service,
administer and make collections on the Collateral Obligations and perform the
other actions required by the Servicer in accordance with the terms and
provisions of this Agreement and the Servicing Standard.
(a)    The Servicer shall take or cause to be taken all such actions, as may be
reasonably necessary or advisable to attempt to recover Collections from time to
time, all in accordance with (i) Applicable Law, (ii) the applicable Collateral
Obligation and its Underlying Instruments and (iii) the Servicing Standard. The
Borrower hereby appoints the Servicer, from time to time designated pursuant to
Section 7.1, as agent for itself and in its name to enforce and administer its
rights and interests in the Collections and the related Collateral Obligations.
(b)    The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall deposit all Collections received
directly by it into the Collection Account within one (1) Business Day of
receipt thereof. The Servicer shall identify all Collections as either Principal
Collections or Interest Collections, as applicable. The Servicer shall make such
deposits or payments by electronic funds transfer through the Automated Clearing
House system, or by wire transfer.
(c)    The Servicer shall maintain for the Borrower and the Secured Parties in
accordance with their respective interests all Records that evidence or relate
to the Collections not previously delivered to the Collateral Agent and shall,
as soon as reasonably practicable upon demand of the Administrative Agent, make
available, or, upon the occurrence and during the continuation of a Servicer
Default, deliver to the Administrative Agent copies of all Records in its
possession which evidence or relate to the Collections.

S- 60

--------------------------------------------------------------------------------



(d)    The Servicer shall, as soon as practicable following receipt thereof,
turn over to the applicable Person any cash collections or other cash proceeds
received with respect to each Collateral Obligation that does not constitute a
Collateral Obligation or was paid in connection with a Retained Interest.
(e)    On each Measurement Date, the Servicer (on behalf of the Borrower) shall
re-determine the status of each Eligible Collateral Obligation as of such
calculation date and provide notice of any change in the status of any Eligible
Collateral Obligation to the Collateral Agent and, as a consequence thereof, (i)
Collateral Obligations that were previously Eligible Collateral Obligations on a
prior Measurement Date may be excluded from the Aggregate Eligible Collateral
Obligation Amount on such Measurement Date, and (ii) Collateral Obligations that
were previously not Eligible Collateral Obligations on a prior Measurement Date
may (with the consent of the Administrative Agent following receipt and review
of a new Asset Approval Request) be included in the Aggregate Eligible
Collateral Obligation Amount on such Measurement Date.
Section 7.4    Representations and Warranties of the Servicer. The Servicer
represents, warrants and covenants as of the Effective Date and each Funding
Date as to itself:
(a)    Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted;
(b)    Due Qualification. It is duly qualified to do business as a corporation
in good standing and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would have a Material Adverse Effect;
(c)    Power and Authority. It has the power, authority and legal right to
execute and deliver this Agreement and the Transaction Documents to which it is
a party and to perform its obligations hereunder and thereunder; and the
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary corporate action;
(d)    Binding Obligations. This Agreement and the Transaction Documents to
which it is a party have been duly executed and delivered by the Servicer and,
assuming due authorization, execution and delivery by each other party hereto
and thereto, constitute its legal, valid and binding obligations enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally,
(B) equitable limitations on the availability of specific remedies, regardless
of whether such enforceability is considered in a proceeding in equity or at law
and (C) implied covenants of good faith and fair dealing;
(e)    No Violation. The execution, delivery and performance of this Agreement
and the Transaction Documents to which it is a party, the consummation of the
transactions

S- 61

--------------------------------------------------------------------------------



contemplated thereby and the fulfillment of the terms thereof do not
(A) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time) a default under, its
organizational documents, or any material indenture, agreement, mortgage, deed
of trust or other instrument to which it is a party or by which it or its
properties are bound or (B) violate in any material respect any Applicable Law
except, in the case of this subclause (B), to the extent that such conflict or
violation would not reasonably be expected to have a Material Adverse Effect;
(f)    No Proceedings. There are no proceedings or investigations pending or, to
the best of the Servicer’s knowledge, threatened against it, before any Official
Body having jurisdiction over it or its properties (A) asserting the invalidity
of any of the Transaction Documents, (B) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by the
Transaction Documents or (C) seeking any determination or ruling that would
reasonably be expected to have a Material Adverse Effect;
(g)    No Consents. No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Official Body having jurisdiction
over it or any of its properties is required to be made in connection with the
execution, delivery or performance of this Agreement and the Transaction
Documents to which it is a party or the consummation of the transactions
contemplated thereby, in each case other than (A) consents, licenses, approvals,
authorizations, orders, registrations, declarations or filings which have been
obtained or made and continuation statements and renewals in respect thereof and
(B) where the lack of such consents, licenses, approvals, authorizations,
orders, registrations, declarations or filings would not reasonably be expected
to have a Material Adverse Effect;
(h)    Information True and Correct. All information (other than projections,
forward-looking information or information relating to third parties that are
not Affiliates of the Borrower, the Equityholder or the Servicer) heretofore
furnished by or on behalf of the Servicer in writing to any Lender, the
Collateral Agent or the Administrative Agent in connection with this Agreement
or any transaction contemplated hereby (including, without limitation, prior to
the Closing Date but after taking into account all updates, modifications and
supplements to such information) is (when taken as a whole) true and correct in
all material respects (or, if not prepared by or under the direction of the
Servicer, true and correct in all material respects to the knowledge of the
Servicer after reasonable inquiry) and does not and will not omit to state a
material fact necessary to make the statements contained therein (when taken as
a whole) not misleading (or, if not prepared by or under the direction of the
Servicer, does not omit to state such a fact to the knowledge of the Servicer
after reasonable inquiry).
(i)    Financial Statements. The Servicer has delivered to each Lender complete
and correct copies of (A) the audited consolidated financial statements of the
Servicer for the fiscal year most recently ended, and (B) the unaudited
consolidated financial statements of the Servicer for the fiscal quarter most
recently ended. Such financial statements (including the related notes) fairly
present the financial condition of the Servicer as of the respective dates
thereof and the results of operations for the periods covered thereby in all
material respects, each in accordance with GAAP, except in the case of unaudited
financial statements, the absence of

S- 62

--------------------------------------------------------------------------------



footnotes and year-end adjustments. There has been no material adverse change in
the business, operations, financial condition, properties or assets of the
Servicer since December 31, 2013;
(j)    Eligibility of Collateral Obligations. All Collateral Obligations
included as Eligible Collateral Obligations in the most recent calculation of
any Borrowing Base required to be determined hereunder are Eligible Collateral
Obligations;
(k)    Collections. The Servicer acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral are held and shall be held
in trust for the benefit of the Secured Parties until deposited into the
Collection Account;
(l)    Bulk Sales. The execution, delivery and performance of this Agreement do
not require compliance with any “bulk sales” act or similar law by the Servicer;
(m)    Solvency. The Servicer is not the subject of any Insolvency Event. The
transactions under this Agreement and any other Transaction Document to which
the Servicer is a party do not and will not render the Servicer not solvent;
(n)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or the other Transaction Documents (including, without
limitation, the use of the Proceeds from the pledge of the Collateral) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II;
(o)    No Injunctions. No injunction, writ, restraining order or other order of
any nature materially adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party;
(p)    Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental Charges; and
(q)    Selection Procedures. In selecting the Collateral Obligations hereunder
and for Affiliates of the Borrower, no selection procedures were employed which
are intended to be adverse to the interests of any Lender.
Section 7.5    Covenants of the Servicer. Until the date on or after the
Facility Termination Date on which the Commitments have been terminated in full
and the Obligations (other than contingent Obligations for which no claim has
been made) shall have been repaid in full:
(a)    Compliance with Agreements and Applicable Laws. The Servicer shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all Applicable Laws, including those applicable to the
Collateral Obligations and

S- 63

--------------------------------------------------------------------------------



all Collections thereof, except to the extent that the failure to so comply
would not reasonably be expected to have a Material Adverse Effect.
(b)    Maintenance of Existence and Conduct of Business. The Servicer shall:
(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a corporation and its rights and franchises in
the jurisdiction of its formation and (B) qualify and remain qualified as a
foreign corporation in good standing and preserve its rights and franchises in
each jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
Material Adverse Effect; (ii) continue to conduct its business as permitted
under its organizational documents; and (iii) at all times maintain, preserve
and protect all of its licenses, permits, charters and registrations except
where the failure to maintain, preserve and protect such licenses, permits,
charters and registrations would not reasonably be expected to have a Material
Adverse Effect.
(c)    Books and Records. The Servicer shall keep proper books of record and
account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Servicer in accordance with
GAAP, maintain and implement administrative and operating procedures, and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Collateral Obligations.
(d)    Rating Agency Information. At any time the Facility is actively rated by
Morningstar, the Servicer shall, and the Borrower shall cause the Servicer to,
provide Morningstar with all information reasonably requested by Morningstar in
connection with its rating of this Facility that is reasonably available to the
Borrower or the Servicer, as applicable.
(e)    ERISA. The Servicer shall give the Administrative Agent and each Lender
prompt written notice of any event that results in the imposition of a Lien on
the Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.
The Servicer shall not, and shall not cause or permit any of its Affiliates to,
cause or permit to occur an event that results in the imposition of a Lien on
the Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.
(f)    Compliance with Collateral Obligations and Servicing Standard. The
Servicer shall, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under any Collateral Obligations (except, in the case of a successor Servicer,
such material provisions, covenants and other provisions shall only include
those provisions relating to the collection and servicing of the Collateral
Obligations to the extent such obligations are set forth in a document included
in the related Collateral Obligation File) and shall comply with the Servicing
Standard in all material respects with respect to all Collateral Obligations.
(g)    Maintain Records of Collateral Obligations. The Servicer shall, at its
own cost and expense, maintain reasonably satisfactory and complete records of
the Collateral, including a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. The Servicer shall maintain its computer systems so that, from and
after the time of sale of any Collateral Obligation to the Borrower, the
Servicer’s

S- 64

--------------------------------------------------------------------------------



master computer records (including any back‑up archives) that refer to such
Collateral Obligation shall indicate the interest of the Borrower and the
Collateral Agent in such Collateral Obligation and that such Collateral
Obligation is owned by the Borrower and has been pledged to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement.
(h)    Liens. The Servicer shall not create, incur, assume or permit to exist
any Lien on or with respect to any of its rights under any of the Transaction
Documents, whether with respect to the Collateral Obligations or any other
Collateral other than Permitted Liens.
(i)    Mergers. The Servicer shall not directly or indirectly, by operation of
law or otherwise, merge with, consolidate with, acquire all or substantially all
of the assets or capital stock of, or otherwise combine with or acquire, any
Person, except that the Servicer shall be allowed to merge with any entity so
long as the Servicer remains the surviving corporation of such merger and such
merger does not result in a Change of Control. The Servicer shall give prior
written notice of any merger to the Administrative Agent, the Collateral Agent
and each Lender (via the Collateral Agent’s Website).
(j)    Servicing Obligations. The Servicer will not (i) agree to any amendment,
waiver or other modification of any Transaction Document to which it is a party
and to which the Administrative Agent is not a party without the prior written
consent of the Administrative Agent, (ii) agree or permit the Borrower to agree
to a Material Modification with respect to any Collateral Obligation other than
in accordance with Section 10.18 or (iii) interpose any claims, offsets or
defenses it may have as against the Borrower as a defense to its performance of
its obligations in favor of any Affected Person hereunder or under any other
Transaction Documents.
(k)    Obligor Reports. The Servicer shall furnish to the Administrative Agent,
with respect to each Obligor:
(i)    within 10 Business Days of the completion of the Servicer’s portfolio
review of such Obligor (which, for any individual Obligor, shall occur no less
frequently than quarterly) (i) any financial reporting packages with respect to
such Obligor and with respect to each Collateral Obligation for each Obligor
(including any attached or included information, statements and calculations)
received by the Borrower and/or the Servicer as of the date of the Servicer’s
most recent portfolio review and (ii) the internal monitoring report prepared by
the Servicer with respect to each Obligor. In no case, however, shall the
Servicer be obligated hereunder to deliver such Obligor reports to the
Administrative Agent more than once per calendar month. Upon demand by the
Administrative Agent, the Servicer will provide (i) such other information as
the Administrative Agent may reasonably request with respect to any Collateral
Obligation or Obligor (to the extent reasonably available to the Servicer) and
(ii) with respect to any Collateral Obligation, updated Obligor Information for
such Obligor.
(l)    Commingling. The Servicer shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account. The Servicer (on behalf of the Borrower) shall direct each Obligor to
make payments in respect of each related Collateral Obligation directly into the
Collection Account.

S- 65

--------------------------------------------------------------------------------



Section 7.6    Servicing Fees; Payment of Certain Expenses by Servicer. On each
Distribution Date, to the extent not deferred, the Servicer shall be entitled to
receive out of the Collection Account the Servicing Fee for the related
Collection Period pursuant to Section 8.3(a). The Servicer shall be required to
pay all expenses incurred by it in connection with its activities under this
Agreement and each other Transaction Document.
Section 7.7    Collateral Reporting. The Servicer shall cooperate with the
Collateral Agent in the performance of the Collateral Agent’s duties under
Section 11.3. Without limiting the generality of the foregoing, the Servicer
shall supply in a timely fashion any information maintained by it that the
Collateral Agent may from time to time reasonably request with respect to the
Collateral Obligations and reasonably necessary to complete the reports and
certificates required to be prepared by the Collateral Agent hereunder or
required to permit the Collateral Agent to perform its obligations hereunder.
Section 7.8    Notices. The Servicer shall deliver to the Administrative Agent
and the Collateral Agent, (i) promptly (but in no event later than two (2)
Business Days) after any of its Responsible Officers having obtained actual
knowledge thereof, notice of any Unmatured Servicer Default, Unmatured Event of
Default, Servicer Default or Event of Default and (ii) promptly (but in no event
later than three (3) Business Days) after any of its Responsible Officers having
obtained actual knowledge thereof, notice of any Revaluation Event or Material
Modification which was not previously approved by the Administrative Agent.
Section 7.9    Procedural Review of Collateral Obligations; Access to Servicer
and Servicer’s Records. (a)  The Administrative Agent shall, at the Borrower’s
expense, retain Protiviti, Inc. (or another nationally recognized audit firm
acceptable to the Administrative Agent in its sole discretion) to conduct and
complete a procedural review of the Collateral Obligations in compliance with
the standards set forth on Exhibit B hereto, (i) within 90 days after the
Effective Date and (ii) twice annually at the request of the Administrative
Agent thereafter. The Administrative Agent shall upon request, provide the
results of such audit to the Collateral Agent and any Lender; provided that any
requesting Lender executes a confidentiality agreement acceptable to the
Administrative Agent and Protiviti, Inc.
(b)    Each of the Borrower and the Servicer shall permit representatives of the
Administrative Agent at any time and from time to time as the Administrative
Agent shall reasonably request (a) to inspect and make copies of and abstracts
from its records relating to the Collateral Obligations, and (b) to visit its
properties in connection with the collection, processing or servicing of the
Collateral Obligations for the purpose of examining such records, and to discuss
matters relating to the Collateral Obligations or such Person’s performance
under this Agreement and the other Transaction Documents with any officer or
employee or auditor (if any) of such Person having knowledge of such matters.
Each of the Borrower and the Servicer agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Servicer’s business and operations. So long as no
Unmatured Event of Default, Event of Default, Unmatured Servicer Default or
Servicer Default has occurred and is continuing, such visits and inspections
shall occur only (i) upon two Business

S- 66

--------------------------------------------------------------------------------



Days’ prior written notice, (ii) during normal business hours and (iii) no more
than twice in any calendar year. During the existence of an Unmatured Event of
Default, an Event of Default, an Unmatured Servicer Default or a Servicer
Default, there shall be no limit on the timing or number of such inspections and
no prior notice will be required before any inspection.
(c)    The Borrower and the Servicer, as applicable, shall provide to the
Administrative Agent access to the documentation evidencing the Collateral
Obligations and all other documents regarding the Collateral Obligations
included as part of the Collateral and the Related Security in each case, in its
possession, in such cases where the Administrative Agent is required in
connection with the enforcement of the rights or interests of the Lenders, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two Business Days’ prior written
notice (so long as no Unmatured Event of Default, Event of Default, Unmatured
Servicer Default or Servicer Default has occurred and is continuing),
(ii) during normal business hours and (iii) up to twice per calendar year (so
long as no Unmatured Event of Default, Event of Default, Unmatured Servicer
Default or Servicer Default has occurred and is continuing) or unless necessary
to comply with Applicable Law. From and after the Effective Date and
periodically thereafter at the reasonable discretion of the Administrative
Agent, the Administrative Agent may review the Borrower’s and the Servicer’s
collection and administration of the Collateral Obligations in order to assess
compliance by the Servicer with the Servicer’s written policies and procedures,
as well as this Agreement and may, no more than twice in any calendar year,
conduct an audit of the Collateral Obligations and Records in conjunction with
such review, subject to the limits set forth in Section 7.9(e). In connection
with the foregoing, the Administrative Agent shall use commercially reasonable
efforts to comply with any applicable confidentiality provisions of any relevant
Underlying Instrument.
(d)    Nothing in this Section 7.9 shall derogate from the obligation of the
Borrower and the Servicer to observe any Applicable Law prohibiting disclosure
of information regarding the Obligors, and the failure of the Servicer to
provide access as a result of such obligation shall not constitute a breach of
this Section 7.9.
(e)    The Servicer shall bear the costs and expenses of all audits and
inspections permitted by this Section 7.9 as well as Section 18.6.
Section 7.10    Optional Sales. (a) The Borrower shall have the right to sell
all or a portion of the Collateral Obligations (each, an “Optional Sale”),
subject to the following terms and conditions:
(i)    immediately after giving effect to such Optional Sale:
(A)    each Collateral Quality Test is satisfied (or, if any Collateral Quality
Test is not satisfied, it is improved);
(B)    The Minimum Equity Test is satisfied;

S- 67

--------------------------------------------------------------------------------



(C)    the Borrowing Base is greater than or equal to the Advances outstanding;
and
(D)    no Event of Default, Unmatured Event of Default, Unmatured Servicer
Default or Servicer Default shall have occurred and be continuing;
provided, that notwithstanding the above, the Borrower may at any time make (x)
any Optional Sale of any Collateral Obligation that, in the Servicer’s
reasonable judgment, has a significant risk of declining in credit quality and,
with the lapse of time, becoming a Defaulted Collateral Obligation, if after
giving effect to such Optional Sale, no Event of Default is continuing, (y) any
Optional Sale of any Collateral Obligation if (I) the sale price is equal to or
greater than the Principal Balance of such Collateral Obligation and (II) the
proceeds from such Optional Sale are applied to reduce the Advances and (z) any
Optional Sale required as a result of the Required Sale Date.
(ii)    at least one (1) Business Day prior to the date of any Optional Sale,
the Servicer, on behalf of the Borrower, shall give the Administrative Agent,
the Collateral Custodian, the Collateral Agent and each Lender (via the
Collateral Agent’s Website) written notice of such Optional Sale, which notice
shall identify the related Collateral subject to such Optional Sale and the
expected proceeds from such Optional Sale and include (x) an Officer’s
Certificate computed as of the date of such request and after giving effect to
such Optional Sale, demonstrating compliance with clauses (a)(i)(A), (B) and (C)
above and all other conditions set forth in this Section 7.10 are satisfied and
(y) a certificate of the Servicer substantially in the form of Exhibit F‑3
requesting the release of the related Collateral Obligation File in connection
with such Optional Sale;
(iii)    such Optional Sale shall be made by the Servicer, on behalf of the
Borrower (A) in accordance with the Servicing Standard, (B) reflecting arm’s
length market terms and (C) in a transaction in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party (other than those which are customarily made or
provided in connection with the sale of assets of such type);
(iv)    if such Optional Sale is to an Affiliate of the Borrower or the
Servicer, the Administrative Agent has given its prior written consent (which
consent, if such Optional Sale is at par, shall not be unreasonably withheld,
conditioned or delayed); and
(v)    on the date of such Optional Sale, all proceeds from such Optional Sale
will be deposited directly into the Collection Account .
(b)    In connection with any Optional Sale, following deposit of all proceeds
from such Optional Sale into the Collection Account, the Collateral Agent shall
be deemed to release and transfer to the Borrower without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under such
Collateral Obligation(s) and related Collateral subject to such Optional Sale
and such portion of the Collateral so transferred shall be released from the
Lien of this Agreement.

S- 68

--------------------------------------------------------------------------------



(c)    The Borrower hereby agrees to pay the reasonable and documented outside
counsel legal fees and out-of-pocket expenses of the Administrative Agent, the
Collateral Agent, the Collateral Custodian and each Lender in connection with
any Optional Sale (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Collateral Agent, on behalf of
the Secured Parties, in the Collateral in connection with such Optional Sale).
(d)    In connection with any Optional Sale, the Collateral Agent shall, at the
sole expense of the Borrower, execute such instruments of release with respect
to the portion of the Collateral subject to such Optional Sale to the Borrower,
in recordable form if necessary, as the Borrower may reasonably request.
Section 7.11 Repurchase or Substitution of Warranty Collateral Obligations. In
the event of a breach of Section 9.5 or Section 9.13 or of a material breach of
any other representation or warranty set forth in Section 7.4(j) or Article IX
with respect to a Collateral Obligation (or the Related Security and other
related collateral constituting part of the Collateral related to such
Collateral Obligation) (each such Collateral Obligation, a “Warranty Collateral
Obligation”), in each case, as of the applicable trade date with respect
thereto, no later than 30 days after the earlier of (x) knowledge of such breach
on the part of the Equityholder or the Servicer and (y) receipt by the
Equityholder or the Servicer of written notice thereof given by the
Administrative Agent, the Borrower shall either (a) repay Advances outstanding
in an amount equal to the aggregate Repurchase Amount of such Warranty
Collateral Obligation(s) to which such breach relates on the terms and
conditions set forth below or (b) substitute for such Warranty Collateral
Obligation one or more Eligible Collateral Obligations with an aggregate
Collateral Obligation Amount at least equal to the Repurchase Amount of the
Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties in Article IX with respect to such
Warranty Collateral Obligation shall be made true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) with
respect to such Warranty Collateral Obligation as if such Warranty Collateral
Obligation had become part of the Collateral on such day or if (during the
Revolving Period only) the Advances outstanding do not exceed the Borrowing
Base. For the avoidance of doubt, any breach of a representation or warranty as
set forth in the first sentence of this Section 7.11 shall not constitute an
Event of Default if the Servicer otherwise complies with this Section 7.11.
Section 7.12    Servicing of REO Assets. (a) If, in the reasonable business
judgment of the Servicer, it becomes necessary to convert any Collateral
Obligation that is secured by real property into an REO Asset, the Servicer
shall first cause the Borrower to transfer and assign such Collateral Obligation
(or the portion thereof owned by the Borrower) to a special purpose vehicle (the
“REO Asset Owner”) using a contribution agreement reasonably acceptable to the
Administrative Agent. All equity interests of the REO Asset Owner acquired by
the Borrower shall immediately become a part of the Collateral and be subject to
the grant of a security interest under Section 12.1 and shall be promptly
delivered to the Collateral Agent, each undated and duly indorsed in blank. The
REO

S- 69

--------------------------------------------------------------------------------



Asset Owner shall be formed and operated pursuant to organizational documents
reasonably acceptable to the Administrative Agent. After execution thereof, the
Servicer shall prevent the REO Asset Owner from agreeing to any amendment or
other modification of the REO Asset Owner’s organizational documents which would
be materially adverse to the interests of the Secured Parties under this
Agreement, as determined by the Servicer in accordance with the Servicing
Standard, without first obtaining the written consent of the Administrative
Agent. The Servicer shall cause each REO Asset to be serviced (i) in accordance
with Applicable Laws, (ii) with reasonable care and diligence and (iii) in
accordance with the applicable REO Asset Owner’s operating agreement
(collectively, the “REO Servicing Standard”). The Servicer will cause all
“Distributable Cash” (or comparable definition set forth in the REO Asset
Owner’s organization documents) to be deposited into the Collection Account
within five (5) Business Days of receipt thereof.
(b)    In the event that title to any Related Property is acquired on behalf of
the REO Asset Owner for the benefit of its members in foreclosure, by deed in
lieu of foreclosure or upon abandonment or reclamation from bankruptcy, the deed
or certificate of sale shall be taken in the name of a REO Asset Owner. The
Servicer shall cause the REO Asset Owner to manage, conserve, protect and
operate each REO Asset for its members solely for the purpose of its prompt
disposition and sale.
(c)    Notwithstanding any provision to the contrary contained in this
Agreement, the Servicer shall not (and shall not permit the REO Asset Owner to)
obtain title to any Related Property as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Related Property, have a receiver of rents appointed with respect to,
and shall not otherwise acquire possession of, or take any other action with
respect to, any Related Property if, as a result of any such action, the REO
Asset Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local Environmental Law, unless the Servicer has previously
determined in accordance with the REO Servicing Standard, based on an updated
Phase I environmental assessment report generally prepared in accordance with
the ASTM Phase I Environmental Site Assessment Standard E 1527-05, as may be
amended or, with respect to residential property, a property inspection and
title report, that:
(i)    such Related Property is in compliance in all material respects with
applicable Environmental Laws, and
(ii)    there are no circumstances present at such Related Property relating to
the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation.
(d)    In the event that the Phase I or other environmental assessment first
obtained by the Servicer with respect to Related Property indicates that such
Related Property

S- 70

--------------------------------------------------------------------------------



may not be in compliance with applicable Environmental Laws or that Hazardous
Materials may be present but does not definitively establish such fact, the
Servicer shall cause the Borrower to immediately sell the related Collateral
Obligation in accordance with Section 7.10 to the extent permitted thereunder.
Section 7.13 Required Sale Date. Notwithstanding anything else in this Agreement
to the contrary, the Borrower shall divest itself of all Required Sale Assets on
or prior to the Required Sale Date.
Article VIII    

ACCOUNTS; PAYMENTS
Section 8.1 Accounts. (a)  On or prior to the Effective Date, the Servicer shall
establish each Account in the name of the Borrower and each Account shall be a
segregated, non-interest bearing trust account established with the Securities
Intermediary, who shall forward funds from the Collection Account to the
Collateral Agent upon its request for application by the Collateral Agent
pursuant to Section 8.3. If at any time a Responsible Officer of the Collateral
Agent obtains actual knowledge that any Account ceases to be an Eligible Account
(with notice to the Servicer and the Administrative Agent and each Lender (via
the Collateral Agent’s Website)), then the Servicer shall transfer such account
to another institution such that such account shall meet the requirements of an
Eligible Account.
Except as set forth below and the proviso hereof, amounts on deposit in the
Unfunded Exposure Account may be withdrawn by the Borrower or the Servicer (i)
to fund any draw requests of the relevant Obligors under any Variable Funding
Asset included in the Collateral as of such date, or (ii) to make a deposit into
the Collection Account as Principal Collections if, after giving effect to such
withdrawal, the aggregate amount on deposit in the Unfunded Exposure Account
plus, solely during the Revolving Period, the undrawn portion of the Commitments
available to be drawn hereunder, is equal to or greater than the Aggregate
Unfunded Amount; provided that, notwithstanding the foregoing, upon an event
described in Section 2.2(c) (as notified by the Administrative Agent to the
Collateral Custodian), amounts on deposit in the Unfunded Exposure Account may
only be withdrawn with the consent of the Administrative Agent (in its sole
discretion).
Following the Facility Termination Date, any draw request made by an Obligor
under a Variable Funding Asset included in the Collateral as of such date, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Servicer to the Collateral Custodian (with a copy to the Administrative Agent
and each Lender (via the Collateral Agent’s Website)) along with an instruction
to the Collateral Custodian to withdraw the applicable amount from the Unfunded
Exposure Account and a certification that the conditions to fund such draw are
satisfied, and the Collateral Custodian shall, subject to the proviso in the
immediately above paragraph, fund such draw request in accordance with such
instructions from the Servicer.
Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
included in the

S- 71

--------------------------------------------------------------------------------



Collateral as of such date and, as of the date of such receipt (and after taking
into account such repayment), the aggregate amount on deposit in the Unfunded
Exposure Account is less than the Aggregate Unfunded Amount (the amount of such
shortfall, in each case, the “Unfunded Exposure Shortfall”), the Servicer shall
direct the Collateral Custodian to and the Collateral Custodian shall deposit
into the Unfunded Exposure Account an amount of such Principal Collections equal
to the lesser of (a) the aggregate amount of such Principal Collections and (b)
the Unfunded Exposure Shortfall.
(b)
All amounts held in any Account shall, to the extent permitted by Applicable
Laws, be invested by the Collateral Agent, as directed by the Servicer in
writing (or, if the Servicer fails to provide such direction, such amounts shall
be invested in investments described in clause (d) of the definition of
Permitted Investments), in Permitted Investments that mature (i) with respect to
the Collection Account, not later than one Business Day prior to the
Distribution Date for the Collection Period to which such amounts relate and
(ii) with respect to the Unfunded Exposure Account, on the immediately following
Business Day. Any such written direction shall certify that any such investment
is authorized by this Section 8.1. Investments in Permitted Investments shall be
made in the name of the Collateral Agent on behalf of the Secured Parties, and,
except as specifically required below, such investments shall not be sold or
disposed of prior to their maturity. If any amounts are needed for disbursement
from the Collection Account and sufficient uninvested funds are not available
therein to make such disbursement, the Collateral Agent shall cause to be sold
or otherwise converted to cash a sufficient amount of the investments in such
account to make such disbursement in accordance with and upon the written
direction of the Servicer or, if the Servicer shall fail to give such direction,
the Administrative Agent. The Collateral Agent shall, upon written request,
provide the Administrative Agent with all information in its possession
regarding transfer into and out of the Collection Account (including, but not
limited to, the identity of the counterparty making or receiving such transfer).
In no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith, or for any failure of the
Servicer or the Administrative Agent, as applicable, to timely provide
investment instruction or disposition instruction, as applicable, to the
Collateral Custodian. The Collateral Agent or the Collateral Custodian and their
respective Affiliates shall be permitted to receive additional compensation that
could be deemed to be in the Collateral Agent’s or the Collateral Custodian’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments, (ii) using Affiliates to effect transactions in
certain Permitted Investments, and (iii) effecting transactions in certain
investments. Such compensation shall not be


S- 72

--------------------------------------------------------------------------------



considered an amount that is reimbursable or payable pursuant to this Agreement.
(c)    Neither the Borrower nor the Servicer shall have any rights of direction
or withdrawal, with respect to amounts held in any Account, except to the extent
explicitly set forth herein.
Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1. All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts shall be
deposited or transferred to the Collection Account and distributed pursuant to
Section 8.3(a).
(d)    The Equityholder may, from time to time in its sole discretion (x)
deposit amounts into the Principal Collection Account and/or (y) transfer
Eligible Collateral Obligations as equity contributions to the Borrower. All
such amounts will be included in each applicable compliance calculation under
this Agreement, including, without limitation, calculation of the Borrowing Base
and the Minimum Equity Test.
Section 8.2    Excluded Amounts. The Servicer may direct the Collateral Agent
and the Securities Intermediary to withdraw from the applicable Account and pay
to the Person entitled thereto any amounts credited thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent and the Collateral Agent a report setting
forth the calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice.
Section 8.3    Distributions, Reinvestment and Dividends. (a) On each
Distribution Date, the Collateral Agent shall distribute from the Collection
Account (except to the extent provided below), in accordance with the applicable
Collateral Report prepared by the Collateral Agent and approved by the
Administrative Agent pursuant to Section 8.5, the Amount Available for such
Distribution Date as follows:
(I) On each Distribution Date, prior to the distribution of any Principal
Collections, Interest Collections shall be applied as follows:
(i)    FIRST, to the payment of taxes and governmental fees owing by the
Borrower, if any, which expenses shall not exceed $50,000 on any Distribution
Date;
(ii)    SECOND, (x) first, to the Collateral Agent and the Collateral Custodian,
any accrued and unpaid Collateral Agent Fees and Expenses and Collateral
Custodian

S- 73

--------------------------------------------------------------------------------



Fees and Expenses for the related Collection Period, which expenses shall not
exceed the amount of the Capped Fees/Expenses and (y) second, to the payment of
Other Administrative Expenses owing by the Borrower, if any, which expenses
shall not exceed $10,000 on any Distribution Date;
(iii)    THIRD, to the extent not deferred by the Servicer, to the Servicer, any
accrued and unpaid Servicing Fee for the related Collection Period;
(iv)    FOURTH, pro rata, based on the amounts owed to such Persons under this
Section 8.3(a)(I)(iv), (A) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date), (B) to the Administrative Agent on behalf of
their respective Lenders, all accrued and unpaid Fees due to the Lenders and the
Administrative Agent and (C) to the Hedge Counterparties, any amounts owed for
the current and prior Distribution Dates to the Hedge Counterparties under
Hedging Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon;
(v)    FIFTH, (A) to the Administrative Agent on behalf of (x) first, the Class
A-1 Lenders and Class A-2 Lenders holding Class A-2 Advances (excluding Class
A-2 Advances designated or assigned as term loans pursuant to Section 2.9) pro
rata in accordance with the outstanding Class A-1 Advances and such Class A-2
Advances until no Class A-1 Advances and no such Class A-2 Advances are
outstanding and (y) second, to the Class A-2 Lenders holding Class A-2 Advances
designated or assigned as term loans pursuant to Section 2.9 pro rata in
accordance with the outstanding Class A-2 Advances, in each of the preceding
clauses (x) and (y), (1) in the amount necessary to reduce the Advances
outstanding to an amount not to exceed any Borrowing Base and (2) if the Minimum
Equity Test is not satisfied on such Distribution Date, in the amount necessary
to reduce the Advances outstanding until the Minimum Equity Test is satisfied
and then (B) during the Revolving Period, if the Minimum Diversity Test is not
satisfied on such Distribution Date, to remain in the Collection Account for use
by the Borrower to purchase additional Collateral Obligations for a period of 60
days after such Distribution Date (or, if earlier, until the Minimum Diversity
Test is satisfied);
(vi)    SIXTH, after the end of the Revolving Period, to the Administrative
Agent on behalf of the Lenders pro rata to repay the Advances outstanding, an
amount equal all remaining Amount Available constituting Interest Collections
multiplied by the applicable Lender Allocation Percentage;
(vii)    SEVENTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(I)(vii) to the Hedge Counterparties, any unpaid Hedge Breakage
Costs, together with interest accrued thereon;
(viii)    EIGHTH, (x) first, to the Servicer, any accrued and unpaid Servicing
Fee to the extent deferred by the Servicer in respect of prior Collection
Periods and (y) second, to any Affected Persons, any Increased Costs then due
and owing;
(ix)    NINTH, to the extent not previously paid pursuant to Section
8.3(a)(I)(i) above, to the payment of taxes and governmental fees owing by the
Borrower, if any;

S- 74

--------------------------------------------------------------------------------



(x)    TENTH, to the extent not previously paid by or on behalf of the Borrower,
to each Indemnified Party, any Indemnified Amounts then due and owing to each
such Indemnified Party;
(xi)    ELEVENTH, to Morningstar, for all fees and expenses related to its
rating of the Facility, which fees and expenses shall not exceed $20,000 per
annum;
(xii)    TWELFTH, to the extent not previously paid pursuant to
Section 8.3(a)(ii) above, (x) first, to the Collateral Agent and the Collateral
Custodian, any Collateral Agent Fees and Expenses and Collateral Custodian Fees
and Expenses due to the Collateral Agent and the Collateral Custodian and (y)
second, to any other Person in respect of Other Administrative Expenses due to
such Person;
(xiii)    THIRTEENTH, to pay any other amounts due under this Agreement and the
other Transaction Documents and not previously paid pursuant to this Section
8.3(a)(I);
(xiv)    FOURTEENTH, during the Revolving Period all remaining Amount Available
constituting Interest Collections to the Borrower or, during the Revolving
Period at the discretion of the Borrower, to remain in the Collection Account
for use by the Borrower to purchase additional Collateral Obligations; and
(xv)    FIFTEENTH, after the Revolving Period, the remaining Amount Available to
the Borrower.
(II)    On each Distribution Date, following the distribution of all Interest
Collections as set forth in Section 8.3(a)(I) above, Principal Collections shall
be applied as follows:
(i)    FIRST, to the payment of the amounts referred to in clauses (i) through
(v) of subsection (I) above (in the priority stated therein), but only to the
extent not paid in full thereunder;
(ii)    SECOND, after the end of the Revolving Period, to the Administrative
Agent on behalf of the Lenders pro rata to repay the Advances outstanding, an
amount equal to all remaining Amount Available constituting Principal
Collections; and
(iii)    THIRD, to the payment of amounts referred to in clauses (vii) through
(xiii) of subsection (I) above, in the priority set forth therein but only to
the extent not paid in full thereunder; and
(iv)    FOURTH, all remaining Amount Available to the Borrower to the extent
that and so long as the aggregate outstanding principal amount of all Advances
would not exceed the Borrowing Base after giving effect thereto (or, solely
during the Revolving Period and at the discretion of the Borrower, to remain in
the Collection Account for use by the Borrower to purchase additional Collateral
Obligations).
(b)    During the Revolving Period, the Borrower may withdraw from the
Collection Account any Principal Collections (and to the extent expressly
permitted by Section

S- 75

--------------------------------------------------------------------------------



8.3(a), Interest Collections) and apply such Collections to (A) prepay the
Advances outstanding in accordance with Section 2.4 or (B) acquire additional
Collateral Obligations (each such reinvestment of Collections, a
“Reinvestment”), subject to the following conditions:
(i)    the Borrower shall have given written notice to the Collateral Agent, the
Administrative Agent and each Lender) of the proposed Reinvestment at or prior
to 3:00 p.m., New York City time, two Business Days prior to the proposed date
of such Reinvestment (the “Reinvestment Date”). Such notice (the “Reinvestment
Request”) shall be in the form of Exhibit C-2 and shall include (among other
things) the proposed Reinvestment Date, the amount of such proposed Reinvestment
and a Schedule of Collateral Obligations setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Reinvestment Date (if applicable);
(ii)    each condition precedent set forth in Section 6.2 shall be satisfied;
(iii)    upon the written request of the Borrower (or the Servicer on the
Borrower’s behalf) delivered to the Collateral Agent no later than 11:00 a.m.
New York City time on the applicable Reinvestment Date, the Collateral Agent
shall have provided to the Administrative Agent and each Lender (via the
Collateral Agent’s Website) (to be received no later than 1:30 p.m. New York
City time on that same day) a statement reflecting the total amount on deposit
on such day in the Collection Account; and
(iv)    any Reinvestment Request given by the Borrower pursuant to this
Section 8.3(b), shall be irrevocable and binding on the Borrower.
Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in
Section 6.2 and this Section 8.3, the Collateral Agent will release funds from
the Collection Account to the Borrower in an amount not to exceed the lesser of
(A) the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.
Section 8.4    Fees. In addition, the Borrower shall pay the Undrawn Fee, the
Utilization Fee, the Upfront Fee, the Prepayment Fee and any other fees
(collectively, “Fees”) in the amounts and on the dates set forth herein or in
one or more fee letter agreements, dated the date hereof (or dated the date any
Lender becomes a party hereto pursuant to an assignment or otherwise), signed by
the Borrower, a Lender and the Administrative Agent (as any such fee letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time, a “Fee Letter”).
Section 8.5 Collateral Report. The Collateral Agent shall prepare (based on
information provided to it by the Servicer, the Administrative Agent and the
Lenders as set forth herein) a Collateral Report in the form of Exhibit D
determined as of the close of business on each Monthly Date and make available
such Collateral Report to the Administrative Agent, each Lender (via the
Collateral Agent’s Website), the Borrower and the Servicer on each Reporting
Date starting with the Reporting Date in July 2014. Each Collateral Report shall
specify the amounts for payment pursuant to each clause of Section 8.3(a). If
any party receiving any Collateral Report disagrees with any items of such
report, it shall contact the Collateral Agent and notify it of such disputed

S- 76

--------------------------------------------------------------------------------



item, with a copy of such notice and information to the Administrative Agent and
the Servicer. If the Collateral Agent agrees with any such correction and unless
the Collateral Agent is otherwise timely directed by the Administrative Agent,
the Collateral Agent shall distribute a revised Collateral Report on the
Business Day after it receives such information. If the Collateral Agent does
not agree with any such correction or it is directed by the Administrative Agent
that the Collateral Agent should not make such correction, the Collateral Agent
shall (within one Business Day) contact the Administrative Agent and request
instructions on how to proceed. The Administrative Agent’s reasonable
determination with regard to any disputed item in the Collateral Report shall be
conclusive (absent manifest error).
The Servicer shall cooperate with the Collateral Agent in connection with the
preparation of the Collateral Reports and any supplement thereto. Without
limiting the generality of the foregoing, the Servicer shall supply any
information maintained by it that the Collateral Agent may from time to time
reasonably request with respect to the Collateral and reasonably needs to
complete the reports, calculations and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder. Without limiting the generality of the
foregoing, in connection with the preparation of a Collateral Report, (i) the
Servicer shall be responsible for providing the Collateral Agent the information
required for parts (a) through (c) of Exhibit D for such Collateral Report and
(ii) the Administrative Agent and the Lenders shall be responsible for providing
to the Collateral Agent the information required by Section 3.4 for part (d) of
Exhibit D for such Collateral Report on which the Collateral Agent may
conclusively rely. The Servicer and the Administrative Agent shall review and
verify the contents of the aforesaid reports (including the Collateral Report),
instructions, statements and certificates. Upon receipt of approval from the
Servicer and the Administrative Agent, the Collateral Agent shall send such
reports, instructions, statements and certificates to the Borrower and the
Servicer for execution. For avoidance of doubt, the Collateral Agent shall not
be obligated to include a risk retention report under Section 10.24 unless
timely received by it and shall have no obligation to monitor such delivery.
Article IX    

REPRESENTATIONS AND WARRANTIES OF THE BORROWER
In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:
Section 9.1    Organization and Good Standing. It has been duly organized and is
validly existing under the laws of the jurisdiction of its organization, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other

S- 77

--------------------------------------------------------------------------------



Collateral and (y) to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party.
Section 9.2 Due Qualification. It is duly qualified to do business and has
obtained all necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
Section 9.3 Power and Authority. It has the power, authority and legal right to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder; has full
power, authority and legal right to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action.
Section 9.4 Binding Obligations. This Agreement and the Transaction Documents to
which it is a party have been duly executed and delivered by the Borrower and
are enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing.
Section 9.5 Security Interest. This Agreement creates a valid and continuing
Lien on the Collateral in favor of the Collateral Agent, on behalf of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC, and is enforceable as such against creditors of and purchasers from the
Borrower; the Collateral is comprised of Instruments, Security Entitlements,
General Intangibles, Certificated Securities, Uncertificated Securities,
Securities Accounts, Investment Property and Proceeds and such other categories
of collateral under the applicable UCC as to which the Borrower has complied
with its obligations as set forth herein; with respect to Collateral that
constitute Security Entitlements (a) all of such Security Entitlements have been
credited to the Accounts and the Securities Intermediary has agreed to treat all
assets credited to the Accounts as Financial Assets, (b) the Borrower has taken
all steps necessary to enable the Collateral Agent to obtain Control with
respect to the Accounts and (c) the Accounts are not in the name of any Person
other than the Borrower, subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties; the Borrower has not instructed the Securities
Intermediary to comply with the entitlement order of any Person other than the
Collateral Agent; provided that, until the Collateral Agent delivers a Notice of
Exclusive Control (as defined in the Account Control Agreement), the Borrower
and the Servicer may cause cash in the Accounts to be invested or distributed in
accordance with this Agreement; all Accounts constitute Securities Accounts; the
Borrower owns and has good and marketable title to the Collateral free and clear
of any Lien (other than Permitted Liens); the Borrower has received all consents
and approvals required by the terms of any Collateral Obligation to the transfer
and granting of a security interest in the Collateral Obligations hereunder to
the Collateral Agent, on behalf of the Secured Parties; the Borrower has taken
all necessary steps to file or authorize the filing of all appropriate financing
statements in the

S- 78

--------------------------------------------------------------------------------



proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in that portion of the Collateral in
which a security interest may be perfected by filing pursuant to Article 9 of
the UCC as in effect in Delaware; all original executed copies of each
underlying promissory note constituting or evidencing any Collateral Obligation
have been or, subject to the delivery requirements contained herein and/or
Section 18.3, will be delivered to the Collateral Custodian; the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian or its bailee is holding each underlying promissory note evidencing a
Collateral Obligation solely on behalf of the Collateral Agent for the benefit
of the Secured Parties; none of the underlying promissory notes that constitute
or evidence the Collateral Obligations has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Collateral Agent on behalf of the Secured Parties; with respect to
Collateral that constitutes a Certificated Security, such certificated security
has been delivered to the Collateral Custodian and, if in registered form, has
been specially Indorsed (within the meaning of the UCC) to the Collateral
Custodian or in blank by an effective Indorsement or has been registered in the
name of the Collateral Custodian upon original issue or registration of transfer
by the Borrower of such Certificated Security, in each case to be held by the
Collateral Custodian on behalf of the Collateral Agent for the benefit of the
Secured Parties; and in the case of an Uncertificated Security, by (A) causing
the Collateral Custodian to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.
Section 9.6 No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, its organizational documents, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Borrower is
a party or by which it is bound or any of its properties are subject, or result
in the creation or imposition of any Lien (other than Permitted Liens) upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, or violate in any material respect
any Applicable Law or in any way materially adversely affect the Borrower’s
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.
Section 9.7 No Proceedings. There are no proceedings or investigations pending
or, to the Borrower’s knowledge, threatened against the Borrower, before any
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the assignments and security interest granted by the Borrower in this Agreement.

S- 79

--------------------------------------------------------------------------------



Section 9.8 No Consents. It is not required to obtain the material consent of
any other Person or any material approval, authorization, consent, license,
approval or authorization, or registration or declaration with, any Official
Body having jurisdiction over it or its properties in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or the other Transaction Documents to which it is a party, in each case other
than consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof.
Section 9.9 Solvency. It is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the Transaction
Documents. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, it will have an adequate amount
of capital to conduct its business in the foreseeable future.
Section 9.10 Compliance with Laws. It has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements with Official
Bodies, decrees and orders with respect to its business and properties and all
Collateral.
Section 9.11 Taxes. For U.S. federal income tax purposes, it is, and always has
been, an entity disregarded as separate from the Equityholder and the
Equityholder is a U.S. Person. It has filed on a timely basis all federal and
other material Tax returns (including foreign, state, local and otherwise)
required to be filed, if any, and has paid all federal and other material Taxes
due and payable by it and any assessments made against it or any of its property
and all other Taxes, fees or other Charges imposed on it or any of its property
by any Official Body (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower). No Lien or similar Adverse Claim has been filed, and no claim is
being asserted, with respect to any Tax, assessment or other governmental
charge. Any Taxes, fees and other governmental Charges payable by the Borrower
in connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby
including the transfer of each Collateral Obligation and the Related Security to
the Borrower have been paid or shall have been paid if and when due at or prior
to the Effective Date or the Advance Date, as applicable.
Section 9.12 Collateral Report. Each Collateral Report is accurate in all
material respects as of the date thereof.
Section 9.13 No Liens, Etc. The Collateral and each part thereof is owned by the
Borrower free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability and the Borrower has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Collateral, free and clear of any Adverse Claim or restrictions on
transferability. The Borrower has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Collateral and no
effective financing statement (other than with respect to Permitted Liens) or
other instrument similar in effect naming or purportedly naming the Borrower or
any of its Affiliates as debtor and covering all or any part of

S- 80

--------------------------------------------------------------------------------



the Collateral is on file in any recording office, except such as may have been
filed in favor of the Collateral Agent as “Secured Party” pursuant hereto or as
necessary or advisable in connection with the Sale Agreement. There are no
judgments or Liens for Taxes with respect to the Borrower and no claim is being
asserted with respect to the Taxes of the Borrower.
Section 9.14 Information True and Correct. All information (other than
projections, forward-looking information or information relating to third
parties that are not Affiliates of the Borrower, the Equityholder or the
Servicer) heretofore furnished by or on behalf of the Borrower in writing to any
Lender, the Collateral Agent or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby (including, without limitation,
prior to the Effective Date but after taking into account all updates,
modifications and supplements to such information) is (when taken as a whole)
true and correct in all material respects (or if not prepared by or under the
direction of the Borrower, is true and correct in all material respects to the
Borrower’s knowledge) and does not omit to state a material fact necessary to
make the statements contained therein (when taken as a whole) not misleading
(or, if not prepared by or under the direction of the Borrower, does not omit to
state such a fact to the Borrower’s knowledge). Any projections heretofore
prepared by the Borrower or its Affiliates and furnished by or on behalf of the
Borrower in writing to any Lender, the Collateral Agent or the Administrative
Agent in connection with this Agreement or any transaction contemplated hereby
have been prepared in good faith based on assumptions that the Servicer or its
Affiliates, as applicable, believes to be reasonable.
Section 9.15 Bulk Sales. The grant of the security interest in the Collateral by
the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
Section 9.16 Collateral. Except as otherwise expressly permitted or required by
the terms of this Agreement, no item of Collateral has been sold, transferred,
assigned or pledged by the Borrower to any Person.
Section 9.17 Selection Procedures. In selecting the Collateral Obligations
hereunder and for Affiliates of the Borrower, no selection procedures were
employed which are intended to be adverse to the interests of the Administrative
Agent or any Lender.
Section 9.18 Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.
Section 9.19 No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.
Section 9.20 No Subsidiaries. The Borrower has no Subsidiaries other than any
REO Asset Owners.

S- 81

--------------------------------------------------------------------------------



Section 9.21 ERISA Compliance. It has no benefit plans subject to ERISA. It is
not a Benefit Plan Investor.
Section 9.22 Investment Company Status. It is not an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.
Section 9.23 Set-Off, Etc. No Collateral Obligation has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set‑off or modified by
the Borrower or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set‑off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Servicing Standard.
Section 9.24 Collections. The Borrower acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral pledged
hereunder are held and shall be held in trust for the benefit of the Collateral
Agent, on behalf of the Secured Parties until deposited into the Collection
Account in accordance with Section 10.10.
Section 9.25 Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.
Section 9.26 Use of Proceeds. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock and none
of the proceeds of the Advances will be used, directly or indirectly, for a
purpose that violates Regulation T, Regulation U, Regulation X or any other
regulation promulgated by the FRS Board from time to time.
Section 9.27 Separate Existence. The Borrower is operated as an entity with
assets and liabilities distinct from those of any of its Affiliates, the
Equityholder, the Servicer and any Affiliates of the foregoing, and the Borrower
hereby acknowledges that the Administrative Agent and each of the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
the Borrower’s identity as a separate legal entity. Since its formation, the
Borrower has been (and will be) operated in such a manner as to comply with the
covenants set forth in Section 10.5.
There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Servicer (other than as expressly set
forth herein and the other Transaction Documents) providing for the allocation
or sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.
Section 9.28    Transaction Documents. The Transaction Documents delivered to
the Administrative Agent represent all material agreements between the
Equityholder, on the one hand,

S- 82

--------------------------------------------------------------------------------



and the Borrower, on the other. Upon the purchase and/or contribution of each
Collateral Obligation (or an interest in a Collateral Obligation) pursuant to
this Agreement or the Sale Agreement, the Borrower shall be the lawful owner of,
and have good title to, such Collateral Obligation and all assets relating
thereto, free and clear of any Adverse Claim. All such assets are transferred to
the Borrower without recourse to the Equityholder except as described in the
Sale Agreement. The purchases of such assets by the Borrower constitute valid
and true sales for consideration (and not merely a pledge of such assets for
security purposes) and the contributions of such assets received by the Borrower
constitute valid and true transfers for consideration, each enforceable against
creditors of the Equityholder, and no such assets shall constitute property of
the Equityholder.
Section 9.29 Anti-Terrorism, Anti-Money Laundering. Neither the Borrower nor any
Affiliate of the Borrower is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns. The Borrower is in compliance with
all applicable OFAC rules and regulations and also in compliance with all
applicable provisions of the USA Patriot Act.
Article X    

COVENANTS
From the Existing Effective Date until the first day following the Facility
Termination Date on which all Obligations shall have been finally and fully paid
and performed (other than as expressly survive the termination of this
Agreement), the Borrower hereby covenants and agrees with the Lenders and the
Administrative Agent that:
Section 10.1    Protection of Security Interest of the Secured Parties. (a)  At
or prior to the Effective Date, the Borrower shall have filed or caused to be
filed a UCC‑1 financing statement, naming the Borrower as debtor and the
Collateral Agent (for the benefit of the Secured Parties) as secured party and
describing the Collateral, with the office of the Secretary of State of the
State of Delaware. From time to time thereafter, the Borrower shall file (and
the Borrower hereby authorizes the Collateral Agent to so file) such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by Applicable Law fully to
preserve, maintain and protect the interest of the Collateral Agent in favor of
the Secured Parties under this Agreement in the Collateral and in the proceeds
thereof. The Borrower shall deliver (or cause to be delivered) to the Collateral
Agent file‑stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
the Borrower fails to perform its obligations under this subsection, the
Collateral Agent or the

S- 83

--------------------------------------------------------------------------------



Administrative Agent may (but shall have no obligation to) do so, in each case
at the expense of the Borrower, however neither the Collateral Agent nor the
Administrative Agent shall have any liability in connection therewith.
(b)    The Borrower shall not change its name, identity or corporate structure
in any manner that would make any financing statement or continuation statement
filed by the Borrower (or by the Collateral Agent on behalf of the Borrower) in
accordance with subsection (a) above seriously misleading or change its
jurisdiction of organization, unless the Borrower shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file appropriate amendments to all previously
filed financing statements and continuation statements (and shall provide a copy
of such amendments to the Collateral Agent, each Lender and Administrative Agent
together with an Officer’s Certificate to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed).
(c)    The Borrower shall maintain its computer systems, if any, so that, from
and after the time of the first Advance under this Agreement, the Borrower’s
master computer records (including archives) that shall refer to the Collateral
indicate clearly that such Collateral is subject to the first priority security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties. Indication of the Collateral Agent’s (for the benefit of the Secured
Parties) security interest shall be deleted from or modified on the Borrower’s
computer systems when, and only when, the Collateral in question shall have been
paid in full, the security interest under this Agreement has been released in
accordance with its terms, or otherwise as expressly permitted by this
Agreement.
(d)    Without limiting any of the other provisions hereof, if at any time the
Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan receivables to any prospective lender or other
transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print‑outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Collateral
shall indicate clearly that such Collateral is subject to a first priority
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties.
Section 10.2 Other Liens or Interests. Except for the security interest granted
hereunder and as otherwise permitted pursuant to Sections 7.10, 7.11 and 10.16,
the Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Collateral or
any interest therein (other than Permitted Liens), and the Borrower shall defend
the right, title, and interest of the Collateral Agent (for the benefit of the
Secured Parties) and the Lenders in and to the Collateral against all claims of
third parties claiming through or under the Borrower (other than Permitted
Liens).
Section 10.3 Costs and Expenses. The Borrower shall pay (or cause to be paid)
all of its reasonable costs and disbursements in connection with the performance
of its obligations hereunder and under the Transaction Documents.

S- 84

--------------------------------------------------------------------------------



Section 10.4 Reporting Requirements. The Borrower shall furnish, or cause to be
furnished, to the Administrative Agent, the Collateral Agent, Morningstar (via
the Collateral Agent’s Website) and each Lender:
(a)    as soon as possible and in any event within three Business Days after a
Responsible Officer of the Borrower shall have knowledge of the occurrence of an
Event of Default, Unmatured Event of Default, Servicer Default or Unmatured
Servicer Default, the statement of an Executive Officer of the Borrower setting
forth complete details of such event and the action which the Borrower has
taken, is taking and proposes to take with respect thereto;
(b)    promptly, from time to time, such other information, documents, records
or reports respecting the Collateral Obligations or the Related Security, the
other Collateral or the condition or operations, financial or otherwise, of the
Borrower as such Person may, from time to time, reasonably request; and
(c)    notification of, in reasonable detail, (i) any Adverse Claim known to it
that is made or asserted against any of the Collateral and (ii) any Material
Modification, in each case promptly upon a Responsible Officer of the Borrower
having knowledge thereof.
Section 10.5 Separate Existence. (a)  The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of any of its equityholders or any
Affiliate thereof.
(b)    It shall maintain records and books of account separate from those of any
other Person.
(c)    It shall pay its own operating expenses and liabilities from its own
funds.
(d)    It shall ensure that the annual financial statements of the Equityholder
shall disclose the effects of the transactions contemplated hereby in accordance
with GAAP.
(e)    It shall not hold itself out as being liable for the debts of any other
Person. It shall not pledge its assets to secure the obligations of any other
Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.
(f)    It shall keep its assets and liabilities separate from those of all other
entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.
(g)    It shall maintain bank accounts or other depository accounts separate
from any other person or entity, including any Affiliate.

S- 85

--------------------------------------------------------------------------------



(h)    To the extent required under GAAP, it shall ensure that any consolidated
financial statements including the Borrower, if any, have notes to the effect
that the Borrower is a separate entity whose creditors have a claim on its
assets prior to those assets becoming available to its equity holders.
(i)    It shall not amend, supplement or otherwise modify the Special Purpose
Provisions contained in its organizational documents (as defined therein),
except in accordance therewith and with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned).
(j)    It shall at all times hold itself out to the public and all other Persons
as a legal entity separate from its member and from any other Person.
(k)    It shall file its own tax returns separate from those of any other
Person, except to the extent that it is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under Applicable Law, and
shall pay any taxes required to be paid under Applicable Law.
(l)    It shall conduct its business only in its own name and comply with all
organizational formalities necessary to maintain its separate existence.
(m)    It shall maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, that its
assets may be included in a consolidated financial statement of its Affiliate so
long as (i) appropriate notation shall be made on such consolidated financial
statements (if any) to indicate its separateness from such Affiliate and to
indicate that its assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (ii) such assets
shall also be listed on its own separate balance sheet.
(n)    It shall not, except for capital contributions or capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected on its books and records, enter into any transaction with an
Affiliate except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction.
(o)    It shall maintain a sufficient number of employees (which number may be
zero) in light of its contemplated business purpose and pay the salaries of its
own employees, if any, only from its own funds.
(p)    It shall use separate invoices bearing its own name.
(q)    It shall correct any known misunderstanding regarding its separate
identity and not identify itself as a department or division of any other
Person.

S- 86

--------------------------------------------------------------------------------



(r)    It shall maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require its equityholders to make additional capital contributions.
(s)    It shall not acquire any obligation or securities of its members or of
any Affiliate other than the Collateral in compliance with the Transaction
Documents.
(t)    It shall not make or permit to remain outstanding any loan or advance to,
or own or acquire any stock or securities of, any Person, except that it may
invest in those investments permitted under the Transaction Documents and may
hold the equity of REO Asset Owners.
(u)    It shall not engage in any dissolution, liquidation, consolidation,
merger, sale or transfer of all or substantially all of its assets other than
such activities as are expressly permitted pursuant to the Transaction
Documents.
(v)    It shall not buy or hold evidence of indebtedness issued by any other
Person, except as expressly contemplated by the Transaction Documents.
(w)    Except as expressly permitted by the Transaction Documents (which
permits, for the avoidance of doubt, the formation of REO Asset Owners), it
shall not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity.
(x)    It shall not own any asset or property other than Collateral and such
other financial assets as permitted by the Transaction Documents.
(y)    It shall not engage, directly or indirectly, in any business other than
as required or permitted to be performed by the Transaction Documents.
(z)    It shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.
(aa)    Neither the Borrower nor the Equityholder shall take any action contrary
to the “Facts and Assumptions” or “Further Assumptions” sections in the opinion
or opinions of Dechert LLP, dated the Existing Effective Date, relating to
certain nonconsolidation and true sale matters.
(bb)    Neither the Servicer nor any other person shall be authorized or
empowered, nor shall they permit the Borrower to take any Material Action
without the prior written consent of at least one Independent Manager (or the
unanimous written consent of all Independent Managers, if more than one). The
organizational documents of the Borrower shall include the following provisions:
(a) at all times there shall be, and Borrower shall cause there to be, at least
one Independent Manager; (b) the Borrower shall not, without the prior written
consent of at least one Independent Manager (or the unanimous written consent of
all Independent

S- 87

--------------------------------------------------------------------------------



Managers, if more than one), on behalf of itself or Borrower, take any Material
Action or any action that might cause such entity to become insolvent, and when
voting with respect to such matters, the Independent Manager(s) shall consider
only the interests of the Borrower, including its creditors; and (c) no
Independent Manager of the Borrower may be removed or replaced unless the
Borrower provides Lender with not less than five (5) Business Days’ prior
written notice of (i) any proposed removal of an Independent Manager, together
with a statement as to the reasons for such removal, and (ii) the identity of
the proposed replacement Independent Manager, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents of the Borrower for an Independent Manager. No resignation or removal
of an Independent Manager shall be effective until a successor Independent
Manager is appointed and has accepted his or her appointment. No Independent
Manager may be removed other than for Cause.
Section 10.6 Hedging Agreements. (a)  With respect to any Fixed Rate Collateral
Obligation (other than Fixed Rate Collateral Obligations not counted as “excess”
pursuant to clause (d) of the definition of “Excess Concentration Amount”), the
Borrower hereby covenants and agrees that, upon the direction of the
Administrative Agent in its sole discretion as notified to the Borrower and the
Servicer on or prior to the related Funding Date for such Collateral Obligation,
the Borrower shall obtain and deliver to the Collateral Agent (with a copy to
the Administrative Agent, each Lender (via the Collateral Agent’s Website) and
Morningstar) one or more Hedging Agreements from qualified Hedge Counterparties
having, singly or in the aggregate, an Aggregate Notional Amount not less than
the amount determined by the Administrative Agent in its reasonable discretion,
which (1) shall each have a notional principal amount equal to or greater than
the lesser of (I) the Principal Balance of such Fixed Rate Collateral Obligation
and (II) $1,000,000, (2) may provide for reductions of the Aggregate Notional
Amount on each Distribution Date on an amortization schedule for such Aggregate
Notional Amount assuming a 0.0 ABS prepayment speed (or such other ABS
prepayment speed as may be approved in writing by the Administrative Agent) and
zero losses, and (3) shall have other terms and conditions and be represented by
Hedging Agreements otherwise acceptable to the Administrative Agent in its sole
discretion.
(b)    In the event that any Hedge Counterparty defaults in its obligation to
make a payment to the Borrower under one or more Hedging Agreements on any date
on which payments are due pursuant to a Hedging Agreement, the Borrower shall
make a demand no later than the Business Day following such default on such
Hedge Counterparty, or any guarantor, if applicable, demanding payment under the
applicable Hedging Agreement in accordance with the terms of such Hedging
Agreement. The Borrower shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Administrative Agent.
(c)    In the event that any Hedge Counterparty no longer maintains the ratings
specified in the definition of “Hedge Counterparty,” then within 30 days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, the Borrower shall provide the
Hedge Counterparty notice of the potential termination event resulting from such
downgrade and, if the Hedge Counterparty fails to cure such potential

S- 88

--------------------------------------------------------------------------------



termination event within the time frame specified in the related Hedging
Agreement, the Borrower shall, at the written direction of the Administrative
Agent, (i) provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 10.6(d) has been obtained,
(A) provide written notice to such Hedge Counterparty (with a copy to the
Collateral Agent, each Lender and the Administrative Agent) of its intention to
terminate the applicable Hedging Agreement within the 30‑day period following
the expiration of the cure period set forth in the applicable Hedging Agreement
and (B) terminate the applicable Hedging Agreement within such 30‑day period,
request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account, or
(ii) establish any other arrangement (including an arrangement or arrangements
in addition to or in substitution for any prior arrangement made in accordance
with the provisions of this Section 10.6(c)) with the written consent (in its
sole discretion) of the Administrative Agent (a “Qualified Substitute
Arrangement”); provided, that in the event at any time any alternative
arrangement established pursuant to the above shall cease to be satisfactory to
the Administrative Agent, then the provisions of this Section 10.6(c), shall
again be applied and in connection therewith the 30‑day period referred to above
shall commence on the date the Borrower receives notice of such cessation or
termination, as the case may be.
(d)    Unless an alternative arrangement pursuant to Section 10.6(c) is being
established, the Borrower shall use its best efforts to obtain a Replacement
Hedging Agreement or Qualified Substitute Arrangement meeting the requirements
of this Section 10.6 during the 30‑day period following the expiration of the
cure period set forth in the applicable Hedging Agreement. The Borrower shall
not terminate the Hedging Agreement unless, prior to the expiration of such
30‑day period, the Borrower delivers to the Collateral Agent (with a copy to the
Administrative Agent and each Lender) (i) a Replacement Hedging Agreement or
Qualified Substitute Arrangement, (ii) to the extent applicable, an Opinion of
Counsel reasonably satisfactory to the Administrative Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Administrative Agent has consented in
writing to the termination of the applicable Hedging Agreement and its
replacement with such Replacement Hedging Agreement or Qualified Substitute
Arrangement.
(e)    The Servicer or the Borrower shall notify the Administrative Agent, each
Lender and the Collateral Agent within five Business Days after a Responsible
Officer of such Person shall obtain knowledge that the senior unsecured debt
rating of a Hedge Counterparty has been withdrawn or reduced by any Rating
Agency.
(f)    The Borrower may at any time obtain a Replacement Hedging Agreement with
the consent (in its sole discretion) of the Administrative Agent.
(g)    The Borrower shall not agree to any amendment to any Hedging Agreement
without the consent (in its sole discretion) of the Administrative Agent.
(h)    The Borrower shall notify the Administrative Agent, each Lender and the
Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the

S- 89

--------------------------------------------------------------------------------



transfer by the related Hedge Counterparty of any Hedging Agreement, or any
interest or obligation thereunder.
(i)    The Borrower, with the consent of the Administrative Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements. The Borrower
shall have the duty of obtaining a fair market value price for the sale of any
Hedging Agreement, notifying the Administrative Agent, each Lender and the
Collateral Agent of prospective purchasers and bids, and selecting the purchaser
of such Hedging Agreement. The Borrower and, at the Borrower’s request, the
Collateral Agent, upon receipt of the purchase price in the Collection Account
shall, with the prior written consent of the Administrative Agent, execute all
documentation necessary to release the Lien of the Collateral Agent on such
Hedging Agreement and proceeds thereof.
Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.
Section 10.7 Tangible Net Worth. The Borrower shall maintain at all times a
positive Tangible Net Worth.
Section 10.8 Taxes. For U.S. federal income tax purposes, the Borrower will be
an entity disregarded as separate from the Equityholder and the Equityholder
will be a U.S. Person. The Borrower will file on a timely basis all Tax returns
(including foreign, federal, state, local and otherwise) required to be filed,
if any, and will pay all Taxes due and payable by it and any assessments made
against it or any of its property (other than any amount the validity of which
is contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP are provided on the books of the Borrower).
Section 10.9 Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially all of its business or assets without the
prior written consent of the Administrative Agent in its sole discretion.
Section 10.10 Deposit of Collections. Without limiting the obligations under
Section 7.5(l), the Borrower shall transfer, or cause to be transferred, all
Collections to the Collection Account by the close of business on the Business
Day following the date such Collections are received by the Borrower, the
Equityholder, the Servicer, any advisor or sub-advisor of the Equityholder, the
Servicer or any of their respective Affiliates.
Section 10.11 Indebtedness; Guarantees. The Borrower shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness permitted
under the Transaction Documents. The Borrower shall incur no Indebtedness
secured by the Collateral other than the Obligations. The Borrower shall not
assume, guarantee, endorse or otherwise be or become directly or contingently
liable for the obligations of any Person by, among other things, agreeing to
purchase any obligation

S- 90

--------------------------------------------------------------------------------



of another Person, agreeing to advance funds to such Person or causing or
assisting such Person to maintain any amount of capital, other than as expressly
permitted under the Transaction Documents.
Section 10.12 Limitation on Purchases from Affiliates. Other than pursuant to
the Sale Agreement, the Borrower shall not purchase any asset from the
Equityholder or the Servicer or any Affiliate of the Borrower, the Equityholder
or the Servicer.
Section 10.13 Documents. Except as otherwise expressly permitted herein, it
shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Administrative Agent shall have
consented thereto in its sole discretion.
Section 10.14 Preservation of Existence. It shall do or cause to be done all
things necessary to (i) preserve and keep in full force and effect its existence
as a limited liability company and take all reasonable action to maintain its
rights and franchises in the jurisdiction of its formation and (ii) qualify and
remain qualified as a limited liability company in good standing in each
jurisdiction where the failure to qualify and remain qualified would reasonably
be expected to have a Material Adverse Effect.
Section 10.15 Limitation on Investments. The Borrower shall not form, or cause
to be formed, any Subsidiaries other than REO Asset Owners; or make or suffer to
exist any loans or advances to, or extend any credit to, or make any investments
(by way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except investments as
otherwise permitted herein and pursuant to the other Transaction Documents.
Section 10.16 Distributions. (a) The Borrower shall not declare or make
(i) payment of any distribution on or in respect of any equity interests, or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of any option, warrant or other right to acquire such equity
interests; provided that so long as no Event of Default, Unmatured Event of
Default, Unmatured Servicer Default or Servicer Default shall have occurred and
be continuing, the Borrower may make a distribution of amounts paid to it
pursuant to Section 8.3(a) on the applicable Distribution Date.
(b)    Prior to foreclosure by the Administrative Agent upon any Collateral
pursuant to Section 13.3(c), nothing in this Section 10.16 or otherwise in this
Agreement shall restrict the Borrower from exercising any Warrant Assets issued
to it by Obligors from time to time to the extent funds are available to the
Borrower under Section 8.3(a) or made available to the Borrower.
Section 10.17 Performance of Borrower Assigned Agreements. The Borrower shall
(i) perform and observe in all material respects all the terms and provisions of
the Transaction Documents (including each of the Borrower Assigned Agreements)
to which it is a party to be

S- 91

--------------------------------------------------------------------------------



performed or observed by it, maintain such Transaction Documents in full force
and effect, and enforce such Transaction Documents in accordance with their
terms, and (ii) upon reasonable request of the Administrative Agent, make to any
other party to such Transaction Documents such demands and requests for
information and reports or for action as the Borrower is entitled to make
thereunder.
Section 10.18 Material Modifications. After the occurrence of an Event of
Default, the Borrower shall not consent to a Material Modification with respect
to any Collateral Obligation without the express written consent of the
Administrative Agent (in its sole discretion). Prior to the occurrence of an
Event of Default, the Borrower shall not consent to a Material Modification with
respect to any Collateral Obligation without the express written consent of the
Administrative Agent (in its sole discretion) if, after giving effect to such
Material Modification, (i) the aggregate principal amount of all outstanding
Advances would be greater than the Borrowing Base or (ii) the Minimum Weighted
Average Spread Test, the Minimum Weighted Average Coupon Test or the Maximum
Weighted Average Life Test would not be satisfied.
Section 10.19 Further Assurances; Financing Statements. (a)  The Borrower agrees
that at any time and from time to time, at its expense and upon reasonable
request of the Administrative Agent or the Collateral Agent, it shall promptly
execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the assignments and security interests granted or purported to be granted by
this Agreement or to enable the Collateral Agent or any of the Secured Parties
to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Administrative
Agent’s request) may reasonably request to protect and preserve the assignments
and security interests granted by this Agreement. Such financing statements
filed against the Borrower may describe the Collateral in the same manner
specified in Section 12.1 or in any other manner as the Administrative Agent may
reasonably determine is necessary to ensure the perfection of such security
interest (without disclosing the names of, or any information relating to, the
Obligors thereunder), including describing such property as all assets or all
personal property of the Borrower whether now owned or hereafter acquired.
(b)    The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Administrative
Agent, to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Collateral.
(c)    It shall furnish to the Collateral Agent and the Administrative Agent
from time to time such statements and schedules further identifying and
describing the Related Security and such other reports in connection with the
Collateral as the Collateral Agent (acting solely at the Administrative Agent’s
request) or the Administrative Agent may reasonably request, all in reasonable
detail.
Section 10.20 Obligor Payment Instructions. The Borrower acknowledges that the
power of attorney granted in Section 13.10 to the Collateral Agent permits the
Collateral Agent to send

S- 92

--------------------------------------------------------------------------------



(at the Administrative Agent’s written direction after the occurrence of an
Event of Default) Obligor notification forms to give notice to the Obligors of
the Collateral Agent’s interest in the Collateral and the obligation to make
payments as directed by the Collateral Agent (at the written direction of the
Administrative Agent). The Borrower further agrees that it shall (or it shall
cause the Servicer to) provide prompt notice to the Administrative Agent of any
misdirected or errant payments made by any Obligor with respect to any
Collateral Obligation and direct such Obligor to make payments as required
hereunder.
Section 10.21 Delivery of Collateral Obligation Files. The Borrower (or the
Servicer on behalf of the Borrower) shall deliver to the Collateral Custodian
(with a copy to the Administrative Agent at the following e-mail addresses (for
electronic copies): amit.patel@db.com, shawn.rose@db.com and nii.dodoo@db.com),
the documents listed in clauses (i), (ii) and (iv) of the definition of
“Collateral Obligation File” and identified on the related Document Checklist
promptly upon receipt but in no event later than five (5) Business Days after
the related Funding Date; provided that any other Collateral Obligation File
shall be delivered as soon as it is reasonably available, but no in event later
than thirty (30) Business Days after the related Funding Date.
Section 10.22 Collateral Obligation Schedule. As of the end of each May, August,
November and February of each year, the Borrower shall deliver an update of the
Collateral Obligation Schedule to the Administrative Agent (with a copy to the
Collateral Agent and each Lender), certified true and correct by each of the
Borrower and the Servicer. The Borrower hereby authorizes a UCC-3 amendment to
be filed quarterly attaching each such updated Collateral Obligation Schedule
and shall file such UCC-3 amendment at the request of the Administrative Agent.
Upon filing, a copy of such UCC-3 shall be provided to the Collateral Agent and
Administrative Agent.
Section 10.23 Notice to Specified Obligors. With respect to any Collateral
Obligation where the related Obligor is also an obligor in respect of a Variable
Funding Asset on which the Equityholder or any Affiliate thereof is a lender,
the Borrower shall, or shall cause the Servicer to, deliver notice to each such
Obligor within ten Business Days of the related Cut-Off Date that the related
Collateral Obligation has been assigned to the Borrower.
Section 10.24 Risk Retention.
(a)    For so long as any Obligations are outstanding: (i) the Equityholder
represents and undertakes to the Lenders that: (A) as an originator for the
purposes of the Retention Requirements, it holds and will retain on an on-going
basis, a net economic interest in the securitization transaction contemplated by
this Agreement, which shall not be less than 5% of the aggregate nominal value
of all the Collateral Obligations (the “Retained Economic Interest”) measured at
the time of origination (being the occasion of each origination or acquisition
of a Collateral Obligation by the Borrower); (B) the Retained Economic Interest
takes the form of a first loss tranche in accordance with paragraph 1(d) of
Article 405 of the Capital Requirements Regulation, as represented by the
Equityholder’s limited liability company interest in the Borrower; (C) the
Retained Economic Interest shall be based upon the original par amount of the
limited liability company interests of the Borrower held by the Retention
Provider, plus any increases in the principal amount thereof, and calculated as
a percentage of the nominal value of the Collateral Obligations; (D) its
retention of the Retained Economic Interest shall be

S- 93

--------------------------------------------------------------------------------



measured upon each origination as described in (A) above on the basis of nominal
value (without taking account of acquisition prices); (E) with respect to each
Collateral Obligation that it sells or transfers to the Borrower, it shall have
held such Collateral Obligation for its own account prior to selling such
obligation to the Borrower; (F) it shall originate (i) over 50% (measured by
total nominal amount) of all Collateral Obligations acquired (or committed to be
acquired) by the Borrower, such proportion measured on the basis of the nominal
value at each respective acquisition of any Collateral Loan (other than cash or
those acquired from interest proceeds) acquired by the Borrower in aggregate
during the term of this Agreement and (ii) in relation to a Collateral
Obligation to be acquired by the Borrower that will not be acquired from the
Equityholder only, over 50% (measured by total nominal amount) of all Collateral
Obligations acquired (or committed to be acquired) by the Borrower, such
proportion measured on the basis of the nominal value at each respective
origination of all Collateral Obligations that are expected to be held by the
Borrower following the settlement of any such acquisition; (G) in relation to
every Collateral Obligation (other than cash) that it sells to the Borrower, it
shall apply the same sound and well-defined criteria for credit-granting to such
Collateral Obligations as it does to obligations to be held on its own books;
(H) in relation to every Collateral Obligation (other than cash) that it sells
to the Borrower in respect of which it has (x) not undertaken the original
credit-granting or (y) is not active in credit-granting the specific type of
obligation, it shall ensure that it obtains all the necessary information
required to assess whether the credit-granting criteria that have been applied
are as sound and well-defined as the credit-granting criteria it applies to
non-securitized obligations, provided that the obligation in clauses (G) and (H)
shall cease to apply if the Retention Requirements limit such requirements to
comply with such obligation to European regulated originator and/or sponsor
institutions only; and (I) the Equityholder shall not sell or enter into any
credit risk mitigation, short positions or any other hedges or otherwise seek to
mitigate its credit risk with respect to its limited liability company interests
in the Borrower (except as permitted by the Retention Requirements).
(b)    The Borrower and the Equityholder shall cause each Collateral Report to
contain or be accompanied by a certification from the Equityholder containing a
representation that all of the conditions set forth in clause (a) above are true
and have been true up to and on each date of the related Collection Period. The
Equityholder shall provide to the Administrative Agent, the Collateral Agent and
each Lender (via the Collateral Agent’s Website): (A) prompt written notice of
any breach of its obligations set forth in Section 10.24(a) (including if, for
any reason, the Equityholder has ceased to hold the Retained Economic Interest
at any time); and (B) all information that any such entity reasonably requests
in connection with its obligations under the Retention Requirements, subject to
any applicable confidentiality restrictions.
(c)    The Equityholder shall additionally confirm its compliance with the
conditions set forth in clause (a) above to the Borrower, the Administrative
Agent and/or any Lender that is subject to the Retention Requirements:
(i)    upon any written request by or on behalf of the Borrower as a result of a
material change in (x) the performance of the Advances, the risk characteristics
of the transaction or the Collateral Obligations from time to time and (y) upon
the occurrence of any Event of Default; and

S- 94

--------------------------------------------------------------------------------



(ii)    promptly following a request by or on behalf of the Borrower, upon (x)
any material amendment of any Transaction Document and (y) any additional
Advances being made, in each case where the Borrower has received a request for
the same from any Lender that is subject to the Retention Requirements.
Section 10.25 Maintenance of Ratings; Rating Agency Information. At any time the
Class A-2 Commitments or Class A-2 Advances are actively rated by Morningstar,
the Borrower (or the Servicer on its behalf) shall provide Morningstar with all
information reasonably requested by Morningstar in connection with the rating of
the Class A-2 Commitments and Class A-2 Advances that is reasonably available to
the Borrower.
Article XI    

THE COLLATERAL AGENT
Section 11.1 Appointment of Collateral Agent. U.S. Bank National Association is
hereby appointed as Collateral Agent pursuant to the terms hereof. The Secured
Parties hereby appoint the Collateral Agent to act exclusively as the agent for
purposes of perfection of a security interest in the Collateral and Collateral
Agent of the Secured Parties to act as specified herein and in the other
Transaction Documents to which the Collateral Agent is a party. The Collateral
Agent hereby accepts such agency appointment to act as Collateral Agent pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Agent pursuant to the terms hereof.
Section 11.2 Collateral Reports. The Collateral Agent shall prepare the
Collateral Report in accordance with Section 8.5 and distribute funds in
accordance with such Collateral Report in accordance with Section 8.3.
Section 11.3 Collateral Administration. The Collateral Agent shall maintain a
database of certain characteristics of the Collateral on an ongoing basis, and
provide to the Borrower, the Servicer, the Administrative Agent and the Lenders
certain reports, schedules and calculations, all as more particularly described
in this Section 11.3, based upon information and data received from the Servicer
pursuant to Section 7.7 or from the Lenders and/or the Administrative Agent.
(a)    In connection therewith, the Collateral Agent shall:
(i)    within 15 days after the Effective Date, create a Collateral database
with respect to the Collateral that has been pledged to the Collateral Agent for
the benefit of the Secured Parties from time to time, comprised of the
Collateral Obligations credited to the Accounts from time to time and Permitted
Investments in which amounts held in the Accounts may be invested from time to
time, as provided in this Agreement (the “Collateral Database”);
(ii)    update the Collateral Database on a periodic basis for changes and to
reflect the sale or other disposition of assets included in the Collateral and
any additional Collateral granted to the Collateral Agent from time to time, in
each case based upon, and to the extent of, information furnished to the
Collateral Agent by the Borrower or the Servicer as may be reasonably

S- 95

--------------------------------------------------------------------------------



required by the Collateral Agent from time to time or based upon notices
received by the Collateral Agent from the issuer, or trustee or agent bank under
an underlying instrument, or similar source;
(iii)    track the receipt and allocation to the Collection Account of Principal
Collections and Interest Collections and any withdrawals therefrom and, on each
Business Day, provide to the Servicer and Administrative Agent daily reports
reflecting such actions to the accounts as of the close of business on the
preceding Business Day and the Collateral Agent shall provide any such report to
the Administrative Agent upon its request therefor;
(iv)    distribute funds in accordance with such Collateral Report in accordance
with Section 8.3;
(v)    prepare and deliver to the Administrative Agent, the Borrower and the
Servicer on each Reporting Date, the Collateral Report and any update pursuant
to Section 8.5 when requested by the Servicer, the Borrower or the
Administrative Agent, on the basis of the information contained in the
Collateral Database as of the applicable Determination Date, the information
provided by each Lender and the Administrative Agent pursuant to Section 3.4 and
such other information as may be provided to the Collateral Agent by the
Borrower, the Servicer, the Administrative Agent or any Lender;
(vi)    provide other such information with respect to the Collateral, provided
that such Collateral has not been released, as may be routinely maintained by
the Collateral Agent in performing its ordinary Collateral Agent function
pursuant hereunder, as the Borrower, the Servicer, the Administrative Agent or
any Lender may reasonably request from time to time;
(vii)    upon the written request of the Servicer on any Business Day and within
three hours after the Collateral Agent’s receipt of such request (provided such
request is received by 12:00 Noon (New York time) on such date (otherwise such
request will be deemed made on the next succeeding Business Day), and so long as
the Collateral Agent maintains or has received any information reasonably
requested by it, the Collateral Agent shall perform the following functions: as
of the date the Servicer commits on behalf of the Borrower to purchase
Collateral Obligations to be included in the Collateral, perform a pro forma
calculation of the tests and other requirements set forth in Sections 6.2(e) and
(f), in each case, based upon information contained in the Collateral Database
and report the results thereof to the Servicer in a mutually agreed format;
(viii)    upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of its intent to sell (in accordance with
Section 7.10) Collateral Obligations, the Collateral Agent shall perform, within
three hours after the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the tests and other requirements set forth in
Sections 7.10(a)(i)(A), (B) and (C) and (iii) based upon information contained
in the Collateral Database and information furnished by the Servicer, compare
the results thereof and report the results to the Servicer in a mutually agreed
format; and

S- 96

--------------------------------------------------------------------------------



(ix)    track the Principal Balance of each Collateral Obligation and report
such balances to the Administrative Agent and the Servicer no later than 12:00
Noon (New York City time) on each Business Day as of the close of business on
the preceding Business Day.
(b)    The Collateral Agent shall provide to the Servicer and the Administrative
Agent a copy of all written notices and communications received by it and
identified as being sent to it in connection with the Collateral Obligations and
the other Collateral held hereunder which it receives from the related Obligor,
participating bank and/or agent bank. In no instance shall the Collateral Agent
be under any duty or obligation to take any action on behalf of the Servicer in
respect of the exercise of any voting or consent rights, or similar actions,
unless it receives specific written instructions from the Servicer, prior to the
occurrence of an Event of Default or a Servicer Default or the Administrative
Agent, after the occurrence of an Event of Default or a Servicer Default, in
which event the Collateral Agent shall vote, consent or take such other action
in accordance with such instructions.
(c)    In addition to the above:
(i)    The Administrative Agent and each Secured Party further authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action (at the written direction of the Administrative Agent) that the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution or filing by the
Collateral Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Collateral Obligations now existing or hereafter arising, and such other
instruments or notices, as may be necessary or appropriate for the purposes
stated hereinabove. Nothing in this Section 11.3(c)(i) shall be deemed to
relieve the Borrower or the Servicer of their respective obligations to protect
the interest of the Collateral Agent (for the benefit of the Secured Parties) in
the Collateral, including to file financing and continuation statements in
respect of the Collateral in accordance with Section 10.1. It is understood and
agreed that any and all actions performed by the Collateral Agent in connection
with this Section 11.3(c)(i) shall be at the written direction of the
Administrative Agent, and the Collateral Agent shall have no responsibility or
liability in connection with determining any actions necessary or desirable to
perfect, protect or more fully secure the security interest granted by the
Borrower hereunder or to enable any Person to exercise or enforce any of their
respective rights hereunder.
(ii)    The Administrative Agent may direct the Collateral Agent in writing to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain

S- 97

--------------------------------------------------------------------------------



from acting (and shall be fully protected in acting or refraining from acting)
upon the written direction of the Administrative Agent; provided that the
Collateral Agent shall not be required to take any action hereunder at the
request of the Administrative Agent, any Secured Parties or otherwise if the
taking of such action, in the determination of the Collateral Agent, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Agent to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Agent requests
the consent of the Administrative Agent and the Collateral Agent does not
receive a consent (either positive or negative) from the Administrative Agent
within 10 Business Days of its receipt of such request, then the Administrative
Agent shall be deemed to have declined to consent to the relevant action.
(iii)    Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it (x) unless and until
(and to the extent) expressly so directed by the Administrative Agent or
(y) prior to the Facility Termination Date (and upon such occurrence, the
Collateral Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent (who shall promptly,
but in no event later than the following second Business Day, deliver notice
thereof to the Administrative Agent).
(d)    If, in performing its duties under this Agreement, the Collateral Agent
is required to decide between alternative courses of action, the Collateral
Agent may request written instructions from the Administrative Agent as to the
course of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.
(e)    Concurrently herewith, the Administrative Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Account Control
Agreement and any other related agreements in the form delivered to the
Collateral Agent. For the avoidance of doubt, all of the Collateral Agent’s
rights, protections and immunities provided herein shall apply to the Collateral
Agent for any actions taken or omitted to be taken under the Account Control
Agreement and any other related agreements in such capacity.

S- 98

--------------------------------------------------------------------------------



Section 11.4 Removal or Resignation of Collateral Agent. After the expiration of
the 180 day period commencing on the Existing Effective Date, the Collateral
Agent may at any time resign and terminate its obligations under this Agreement
upon at least 60 days’ prior written notice to the Servicer, the Borrower, the
Administrative Agent and each Lender; provided, that no resignation or removal
of the Collateral Agent will be permitted unless a successor Collateral Agent
has been appointed which successor Collateral Agent, so long as no Unmatured
Servicer Default, Servicer Default, Unmatured Event of Default or Event of
Default has occurred and is continuing, is reasonably acceptable to the
Servicer. Promptly after receipt of notice of the Collateral Agent’s
resignation, the Administrative Agent shall promptly appoint a successor
Collateral Agent by written instrument, in duplicate, copies of which instrument
shall be delivered to the Borrower, the Servicer, each Lender, the resigning
Collateral Agent and to the successor Collateral Agent. In the event no
successor Collateral Agent shall have been appointed within 60 days after the
giving of notice of such resignation, the Collateral Agent may petition any
court of competent jurisdiction to appoint a successor Collateral Agent. The
Administrative Agent upon at least 60 days’ prior written notice to the
Collateral Agent, may with or without cause remove and discharge the Collateral
Agent or any successor Collateral Agent thereafter appointed from the
performance of its duties under this Agreement. Promptly after giving notice of
removal of the Collateral Agent, the Administrative Agent shall appoint, or
petition a court of competent jurisdiction to appoint, a successor Collateral
Agent. Any such appointment shall be accomplished by written instrument and one
original counterpart of such instrument of appointment shall be delivered to the
Collateral Agent and the successor Collateral Agent, with a copy delivered to
the Borrower, each Lender and the Servicer.
Section 11.5 Representations and Warranties. The Collateral Agent represents and
warrants to the Borrower, the Administrative Agent, the Lenders and Servicer
that:
(a)    the Collateral Agent has the corporate power and authority and the legal
rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;
(b)    no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement; and
(c)    this Agreement has been duly executed and delivered on behalf of the
Collateral Agent and constitutes a legal, valid and binding obligation of the
Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).
Section 11.6 No Adverse Interest of Collateral Agent. By execution of this
Agreement, the Collateral Agent represents and warrants that it currently holds
and during the existence of this Agreement shall hold, no adverse interest, by
way of security or otherwise, in any Collateral Obligation or any document in
the Collateral Obligation Files. Neither the Collateral Obligations

S- 99

--------------------------------------------------------------------------------



nor any documents in the Collateral Obligation Files shall be subject to any
security interest, lien or right of set‑off by the Collateral Agent or any third
party claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the
Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged-back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.
Section 11.7 Reliance of Collateral Agent. In the absence of bad faith on the
part of the Collateral Agent, the Collateral Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that it conforms to the form
required by such provision. For avoidance of doubt, Collateral Agent may rely
conclusively on Borrowing Base certificates and Officer’s Certificates delivered
by the Servicer. The Collateral Agent shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.
Section 11.8 Limitation of Liability and Collateral Agent Rights. (a)  The
Collateral Agent may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Agent may rely conclusively on and shall be fully protected in acting upon
(i) the written instructions of any designated officer of the Administrative
Agent or (ii) the verbal instructions of the Administrative Agent.
(b)    The Collateral Agent may consult counsel satisfactory to it with a
national reputation in the applicable matter and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.
(c)    The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith,
reckless disregard or negligent performance or omission of its duties.

S- 100

--------------------------------------------------------------------------------



(d)    The Collateral Agent makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.
(e)    The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
the other Transaction Documents to which it is a party and no covenants or
obligations shall be implied in this Agreement against the Collateral Agent.
(f)    The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.
(g)    It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.
(h)    In case any reasonable question arises as to its duties hereunder, the
Collateral Agent may, prior to the occurrence of an Event of Default, request
instructions from the Servicer and may, after the occurrence of an Event of
Default, request instructions from the Administrative Agent, and shall be
entitled at all times to refrain from taking any action unless it has received
written instructions from the Servicer or the Administrative Agent, as
applicable. The Collateral Agent shall in all events have no liability, risk or
cost for any action taken pursuant to and in compliance with the instruction of
the Administrative Agent. In no event shall the Collateral Agent be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.
(i)    In the event that the Collateral Custodian is not the same entity as the
Collateral Agent, the Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.
(j)    Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Servicer, the Administrative Agent or the
Borrower to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

S- 101

--------------------------------------------------------------------------------



(k)    The Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Servicer and the Administrative Agent that application and performance by
the Collateral Agent of its various duties hereunder (including, without
limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Administrative Agent,
the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate). Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.
For purposes of monitoring changes in ratings, the Collateral Agent shall be
entitled to use and rely (in good faith) exclusively upon a single reputable
electronic financial information reporting service (which for ratings by
Standard & Poor’s shall be www.standardpoors.com or www.ratingsdirect.com) and
shall have no liability for any inaccuracies in the information reported by, of
other errors or omissions of, any such service. It is hereby expressly agreed
that Bloomberg Financial Markets is one such reputable service.
(l)    The Collateral Agent may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or, by or through agents
or attorneys, and the Collateral Agent shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. Neither the Collateral Agent nor any of its
affiliates, directors, officers, shareholders, agents or employees will be
liable to the Servicer, Borrower or any other Person, except by reason of acts
or omissions by the Collateral Agent constituting bad faith, willful
misfeasance, negligence or reckless disregard of the Collateral Agent’s duties
hereunder. The Collateral Agent shall in no event have any liability for the
actions or omissions of the Borrower, the Servicer, the Administrative Agent or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Servicer,
the Administrative Agent or another Person except to the extent that such
inaccuracies or errors are caused by the Collateral Agent’s own bad faith,
willful misfeasance, negligence or reckless disregard of its duties hereunder.
The Collateral Agent shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower or the Servicer, the Administrative
Agent or another Person in furnishing necessary, timely and accurate information
to the Collateral Agent.
(m)    The Collateral Agent shall be under no obligation to exercise or honor
any of the rights or powers vested in it by this Agreement at the request or
direction of the

S- 102

--------------------------------------------------------------------------------



Administrative Agent (or any other Person authorized or permitted to direct the
Collateral Agent hereunder) pursuant to this Agreement, unless the
Administrative Agent (or such other Person) shall have offered the Collateral
Agent security or indemnity reasonably acceptable to the Collateral Agent
against costs, expenses and liabilities (including any legal fees) that might
reasonably be incurred by it in compliance with such request or direction.
Section 11.9 Tax Reports. The Collateral Agent shall not be responsible for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than in respect of the
Collateral Agent’s compensation or for reimbursement of expenses.
Section 11.10 Merger or Consolidation. Any Person (i) into which the Collateral
Agent may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Agent shall be a party, or (iii) that may
succeed to the properties and assets of the Collateral Agent substantially as a
whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Agent hereunder, shall
be the successor to the Collateral Agent under this Agreement without further
act of any of the parties to this Agreement.
Section 11.11 Collateral Agent Compensation. As compensation for its activities
hereunder, the Collateral Agent (in each of its capacities hereunder and as
Securities Intermediary under the Account Control Agreement) shall be entitled
to its fees and expenses from the Borrower as set forth in the Collateral Agent
and Collateral Custodian Fee Letter and any other accrued and unpaid expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower or the Servicer, or both but without duplication, to the
Collateral Agent and Securities Intermediary under the Transaction Documents
(including, without limitation, Indemnified Amounts payable under Article XVI)
(collectively, the “Collateral Agent Fees and Expenses”). The Borrower agrees to
reimburse the Collateral Agent in accordance with the provisions of Section 8.3
and Section 17.4 for all reasonable, out-of-pocket, documented expenses,
disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Agreement or the other Transaction
Documents or in the enforcement of any provision hereof or in the other
Transaction Documents. The Collateral Agent’s entitlement to receive Collateral
Agent Fees and Expenses (other than any previously accrued and unpaid fees)
shall cease on the earlier to occur of: (1) its removal as Collateral Agent and
appointment and acceptance by the successor Collateral Agent pursuant to Section
11.4 or (ii) the termination of this Agreement.
Section 11.12 Anti-Terrorism Laws. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent and the Collateral
Custodian are required to obtain, verify and record certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian. Accordingly, each of the parties
agrees to provide to the Collateral Agent and the Collateral Custodian, upon
their request from time to time such identifying information and

S- 103

--------------------------------------------------------------------------------



documentation as may be available for such party in order to enable the
Collateral Agent and the Collateral Custodian to comply with Applicable Laws as
set forth above.
Section 11.13    Collateral Agent’s Website. (a) The Collateral Agent shall have
no obligation or duty to independently verify, confirm, examine or otherwise
determine whether the Lender Information being delivered to it by email at
hinesteam@usbank.com for posting on the Collateral Agent’s Website is accurate,
complete, conforms to the transaction or otherwise is or is not anything other
than what it purports to be. The Collateral Agent shall be under no obligation
to make any determination whether any such Lender Information is required to be
maintained by the Collateral Agent on the Collateral Agent’s Website. The
Collateral Agent shall not have obtained nor shall it be deemed to have obtained
actual knowledge or notice of any Lender Information solely due to receipt and
posting to the Collateral Agent’s Website. The Parties acknowledged that such
deliveries and posting are for the convenience of the parties and for the
purpose of making Lender Information available to the Agents. The Collateral
Agent makes no representations or warranties as to the accuracy or completeness
of content made available on the Collateral Agent’s Website.
(b) The Collateral Agent shall not be responsible and shall not be in default
hereunder, or incur any liability, for any act or omission, failure, error,
malfunction or delays in carrying out any of its duties related to the
Collateral Agent’s Website (except with respect to gross negligence or willful
misconduct of the Collateral Agent) which results from (i) the Servicer’s,
Borrower’s, Administrative Agent’s or any other party’s failure to deliver all
or a portion of the Lender Information to the Collateral Agent at the exact
email address and with the exact subject line specified in Section 1.2(j); (ii)
defects in the Lender Information supplied by the Servicer, Borrower,
Administrative Agent or any other party to the Collateral Agent; (iii) the
Servicer’s, Borrower’s, Administrative Agent’s or any other party’s delivery or
posting of any notice, document, certificate, or other information to the
Collateral Agent’s Website in error, (iv) any unauthorized disclosure of
information posted on the Collateral Agent’s Website; or (v) any other
circumstances beyond the reasonable control of the Collateral Agent.
Article XII    

GRANT OF SECURITY INTEREST
Section 12.1 Borrower’s Grant of Security Interest. As security for the prompt
payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing by the Borrower hereunder or under any
other Transaction Document), the Borrower hereby assigns and pledges to the
Collateral Agent for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties, a security interest in
and lien upon, all of the Borrower’s personal property, including the Borrower’s
right, title and interest in and to the following (other than Retained
Interests), in each case whether now or hereafter existing or in which Borrower
now has or hereafter acquires an interest and wherever the same may be located
(collectively, the “Collateral”):
(a)    all Collateral Obligations;

S- 104

--------------------------------------------------------------------------------



(b)    all Related Security;
(c)    the Sale Agreement and all documents now or hereafter in effect to which
the Borrower is a party (collectively, the “Borrower Assigned Agreements”),
including (i) all rights of the Borrower to receive moneys due and to become due
under or pursuant to the Borrower Assigned Agreements, (ii) all rights of the
Borrower to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Borrower Assigned Agreements, (iii) claims of the Borrower
for damages arising out of or for breach of or default under the Borrower
Assigned Agreements, and (iv) the right of the Borrower to amend, waive or
terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements; notwithstanding
anything contained herein to the contrary, the Collateral shall not include the
right of the Borrower to terminate the Servicer or replace the Servicer
hereunder;
(d)    all of the following (the “Account Collateral”):
(i)    each Account, all funds held in any Account (other than Excluded
Amounts), and all certificates and instruments, if any, from time to time
representing or evidencing any Account or such funds,
(ii)    all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments,
(iii)    all notes, certificates of deposit and other instruments from time to
time delivered to or otherwise possessed by the Collateral Agent or any Secured
Party or any assignee or agent on behalf of the Collateral Agent or any Secured
Party in substitution for or in addition to any of the then existing Account
Collateral, and
(iv)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Account Collateral;
(e)    all additional property that may from time to time hereafter be granted
and pledged by the Borrower or by anyone on its behalf under this Agreement;
(f)    all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Borrower;
(g)    each Hedging Agreement, including all rights of the Borrower to receive
moneys due and to become due thereunder; and
(h)    all Proceeds, accessions, substitutions, rents and profits of any and all
of the foregoing Collateral (including proceeds that constitute property of the
types described in subsections (a) through (g) above) and, to the extent not
otherwise included, all payments under

S- 105

--------------------------------------------------------------------------------



insurance (whether or not the Collateral Agent or a Secured Party or any
assignee or agent on behalf of the Collateral Agent or a Secured Party is the
loss payee thereof) or any indemnity, warranty or guaranty payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral.
Section 12.2 Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Servicer’s duties under the
Transaction Documents, the Borrower shall remain liable under the Collateral
Obligations, Borrower Assigned Agreements and other agreements included in the
Collateral to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by a Secured
Party or the Collateral Agent of any of its rights under this Agreement shall
not release the Borrower or the Servicer from any of their respective duties or
obligations under the Collateral Obligations, Borrower Assigned Agreements or
other agreements included in the Collateral, (c) the Secured Parties and the
Collateral Agent shall not have any obligation or liability under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Borrower or the Servicer under the Collateral Obligations,
Borrower Assigned Agreements or other agreements included in the Collateral or
to take any action to collect or enforce any claim for payment assigned under
this Agreement.
Section 12.3 Release of Collateral. Until the Obligations have been paid in
full, the Collateral Agent may not release any Lien covering any Collateral
except for (i) Collateral Obligations sold pursuant to Section 7.10, (ii) any
Related Security identified by the Borrower (or the Servicer on behalf of the
Borrower) to the Collateral Agent so long as the Facility Termination Date has
not occurred or (iii) Repurchased Collateral Obligations or Substituted
Collateral Obligations pursuant to Section 7.11.
In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Servicer, execute and deliver to the Servicer any assignments, bills of
sale, termination statements and any other releases and instruments as the
Servicer may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.
Article XIII    

EVENTS OF DEFAULT
Section 13.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:
(a)    any default in the payment when due of (i) any principal of any Advance
or (ii) any other amount payable by the Borrower or the Servicer hereunder,
including any Yield

S- 106

--------------------------------------------------------------------------------



on any Advance, any Undrawn Fee or any other Fee, in each case, which default
shall continue for two Business Days;
(b)    the Borrower or the Servicer shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement, or any other
Transaction Document on its part to be performed or observed and, except in the
case of the covenants and agreements contained in Section 10.7, Section 10.9,
Section 10.11 and Section 10.16 or the breach of which is not remediable, as to
each of which no grace period shall apply, any such failure shall remain
unremedied for 30 days after knowledge by the Borrower or the Servicer thereof
or after written notice thereof shall have been given by the Administrative
Agent to the Borrower or the Servicer;
(c)    any representation or warranty of the Borrower or the Servicer made or
deemed to have been made hereunder or in any other Transaction Document or any
other writing or certificate furnished by or on behalf of the Borrower or the
Servicer to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (including any
Collateral Report) shall prove to have been false or incorrect in any material
respect when made or deemed to have been made and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Servicer, and (ii) the date on which a Responsible Officer of the Borrower or
the Servicer acquires knowledge thereof; provided, that no breach shall be
deemed to occur hereunder in respect of any representation or warranty relating
to the “eligibility” of any Collateral Obligation if the Borrower complies with
its obligations in Section 7.11 with respect to such Collateral Obligation;
(d)    an Insolvency Event shall have occurred and be continuing with respect to
either the Borrower, the Servicer or the Equityholder;
(e)    the aggregate principal amount of all Advances outstanding hereunder
exceeds the Borrowing Base, calculated in accordance with Section 1.2(h), and
such condition continues unremedied for two consecutive Business Days;
(f)    the Pension Benefit Guaranty Corporation shall file notice of a Lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower;
(g)    (i) any Transaction Document or any Lien granted thereunder by the
Borrower shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower; or (ii) the Borrower or the Servicer or
any other party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document; or (iii) any security interest securing any Obligation shall, in whole
or in part, cease to be a perfected first priority security interest (except, as
to priority, for Permitted Liens) against the Borrower, except as permitted in
accordance with Section 12.3;
(h)    a Servicer Default shall have occurred and be continuing past any
applicable notice or cure period provided in the definition thereof;

S- 107

--------------------------------------------------------------------------------



(i)    failure of the Borrower to make any payment when due (after giving effect
to any related grace period) under one or more agreements for borrowed money to
which it is a party in an aggregate amount in excess of $100,000, individually
or in the aggregate; or the occurrence of any event or condition that gives rise
to a right of acceleration with respect to such recourse debt in excess of
$100,000;
(j)    a Change of Control shall have occurred;
(k)    either (i) the Borrower shall become required to register as an
“investment company” within the meaning of the 1940 Act or the arrangements
contemplated by the Transaction Documents shall require registration as an
“investment company” within the meaning of the 1940 Act or (ii) the Servicer
ceases to be a “business development company” within the meaning of the 1940
Act;
(l)    failure on the part of the Borrower, the Equityholder or the Servicer to
(i) make any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Principal Collections and Interest Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents) required by the terms of any Transaction Document in accordance with
Section 7.3(b) and Section 10.10 or (ii) otherwise observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral, in either case,
which failure shall continue for two (2) Business Days;
(m)    (i) failure of the Borrower to maintain at least one Independent Manager,
(ii) the removal of any Independent Manager without Cause or prior written
notice to the Administrative Agent (in each case as required by the organization
documents of the Borrower) or (iii) an Independent Manager of the Borrower which
is not pre-approved by the Administrative Agent shall be appointed without the
consent of the Administrative Agent; provided that, in the case of each of
clauses (i) and (ii), the Borrower shall have five (5) Business Days to replace
any Independent Manager upon the death or incapacitation of the current
Independent Manager;
(n)    the Borrower makes any assignment or attempted assignment of its
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the
Administrative Agent, which consent may be withheld in the exercise of its sole
and absolute discretion;
(o)    any court shall render a final, non-appealable judgment against the
Borrower in an amount in excess of $100,000 which shall not be satisfactorily
stayed, discharged, vacated, set aside or satisfied within 30 days of the making
thereof;
(p)    the Borrower shall fail to qualify as a bankruptcy‑remote entity based
upon customary criteria such that Dechert LLP or any other reputable counsel
could no longer render a substantive nonconsolidation opinion with respect to
the Borrower;
(q)    during the Revolving Period, the Minimum Equity Test is not satisfied and
such condition continues unremedied for two (2) consecutive Business Days; or

S- 108

--------------------------------------------------------------------------------



(r)    the Borrower shall fail to refinance the Facility by the Refinancing
Date.
Section 13.2 Effect of Event of Default.
(a)    Optional Termination. Upon written notice by the Administrative Agent or
the Required Lenders to the Servicer and the Borrower that an Event of Default
(other than an Event of Default described in Section 13.1(d)) has occurred, the
Revolving Period will automatically terminate and no Advances will thereafter be
made (other than in accordance with Section 2.2(c)), and the Administrative
Agent or the Required Lenders may declare all or any portion of the outstanding
principal amount of the Advances and other Obligations to be due and payable,
whereupon the full unpaid amount of such Advances and other Obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand or presentment (all of which are hereby
expressly waived by the Borrower) and the Facility Termination Date shall be
deemed to have occurred.
(b)    Automatic Termination. Upon the occurrence of an Event of Default
described in Section 13.1(d), the Facility Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).
Section 13.3 Rights upon Event of Default. If an Event of Default shall have
occurred and be continuing, the Administrative Agent may, in its sole
discretion, or shall at the direction of the Required Lenders, direct the
Collateral Agent to exercise any of the remedies specified herein in respect of
the Collateral and the Collateral Agent may (with the consent of the
Administrative Agent) but shall have no obligation, or the Collateral Agent
shall promptly, at the written direction of the Administrative Agent, also do
one or more of the following (subject to Section 13.9):
(a)    institute proceedings in its own name and on behalf of the Secured
Parties as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor with respect thereto moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;
(b)    exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and
(c)    require the Borrower and the Servicer, at the Borrower’s expense, to
(1) assemble all or any part of the Collateral as directed by the Collateral
Agent (at the direction of the Administrative Agent) and make the same available
to the Collateral Agent at a place to be designated by the Collateral Agent (at
the direction of the Administrative Agent) that is reasonably convenient to such
parties and (2) without notice except as specified below, sell the

S- 109

--------------------------------------------------------------------------------



Collateral or any part thereof in one or more parcels at a public or private
sale, at any of the Collateral Agent’s or the Administrative Agent’s offices or
elsewhere in accordance with Applicable Law. The Borrower agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to the
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent (at the
direction of the Administrative Agent) may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred in connection with such sale)
shall be deposited into the Collection Account and to be applied pursuant to
Section 8.3, against all or any part of the outstanding Advances pursuant to
Section 4.1 or otherwise in such order as the Collateral Agent shall be directed
by the Administrative Agent (in its sole discretion).
Section 13.4 Collateral Agent May Enforce Claims Without Possession of
Notes.  All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Collateral Agent without the possession of the
Notes or the production thereof in any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Collateral Agent
shall be brought in its own name as Collateral Agent and any recovery of
judgment, subject to the payment of the reasonable, out-of-pocket and documented
expenses, disbursements and compensation of the Collateral Agent, each
predecessor Collateral Agent and their respective agents and attorneys, shall be
for the ratable benefit of the holders of the Notes and other Secured Parties.
Section 13.5 Collective Proceedings.  In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.
Section 13.6 Insolvency Proceedings.  In case there shall be pending, relative
to the Borrower or any other obligor upon the Notes or any Person having or
claiming an ownership interest in the Collateral, proceedings under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar law, or in case a receiver, assignee or trustee in bankruptcy
or reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Borrower, its property or such other
obligor or Person, or in case of any other comparable judicial proceedings
relative to the Borrower or other obligor upon the Notes, or to the creditors of
property of the Borrower or such other obligor, the Collateral Agent
irrespective of whether the principal of the Notes shall then be due and payable
as therein expressed or by declaration or otherwise and irrespective of whether
the Collateral Agent shall have made any demand pursuant to the provisions of
this Section, shall be entitled and empowered but without any obligation,
subject to Section 13.9(a), by intervention in such proceedings or otherwise:

S- 110

--------------------------------------------------------------------------------



(a)    to file and prove a claim or claims for the whole amount of principal and
Yield owing and unpaid in respect of the Notes, all other amounts owing to the
Secured Parties and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Collateral Agent (including any
claim for reimbursement of all expenses (including the fees and expenses of
counsel) and liabilities incurred, and all advances, if any, made, by the
Collateral Agent and each predecessor Collateral Agent except as determined to
have been caused by its own negligence or willful misconduct) and of each of the
other Secured Parties allowed in such proceedings;
(b)    unless prohibited by Applicable Law and regulations, to vote (with the
consent of the Administrative Agent) on behalf of the holders of the Notes in
any election of a trustee, a standby trustee or person performing similar
functions in any such proceedings;
(c)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties on their behalf; and
(d)    to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;
and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent to the making of payments directly to such
Secured Parties, to pay to the Collateral Agent such amounts as shall be
sufficient to cover all reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Agent and each predecessor Collateral Agent
except as determined to have been caused by its own negligence or willful
misconduct.
Section 13.7 Delay or Omission Not Waiver.  No delay or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article XIII or by law to the Collateral
Agent or to the other Secured Parties may be exercised from time to time, and as
often as may be deemed expedient, by the Collateral Agent or by the other
Secured Parties, as the case may be.
Section 13.8 Waiver of Stay or Extension Laws.  The Borrower waives and
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including filing a voluntary petition under Chapter
11 of the Bankruptcy Code and by the voluntary commencement of a proceeding or
the filing of a petition seeking winding up, liquidation, reorganization or
other relief under any bankruptcy, insolvency, receivership or similar law now
or hereafter in effect), which may affect the covenants, the performance of or
any remedies under this Agreement; and the Borrower (to the extent that it may
lawfully do so) hereby expressly waives all benefits or advantages of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the

S- 111

--------------------------------------------------------------------------------



Collateral Agent, but will suffer and permit the execution of every such power
as though no such law had been enacted.
Section 13.9 Limitation on Duty of Collateral Agent in Respect of Collateral.
(a) Beyond the safekeeping of the Collateral Obligation Files in accordance with
Article XVIII, neither the Collateral Agent nor the Collateral Custodian shall
have any duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and neither the Collateral Agent nor the Collateral Custodian shall be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. Neither the Collateral Agent nor the Collateral Custodian shall be
liable or responsible for any misconduct, negligence or loss or diminution in
the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent, attorney or bailee selected by the
Collateral Agent or the Collateral Custodian in good faith and with due care
hereunder.
(b)    Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.
(c)    Neither the Collateral Agent nor the Collateral Custodian shall have any
duty to act outside of the United States in respect of any Collateral located in
any jurisdiction other than the United States.
Section 13.10    Power of Attorney. (a)  Each of the Borrower and the Servicer
hereby irrevocably appoints the Collateral Agent as its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies provided
for (and subject to the terms and conditions set forth) in this Agreement
including without limitation the following powers: (i) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (ii) to
make all necessary transfers of the Collateral in connection with any such sale
or other disposition made pursuant hereto, (iii) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
and the Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent, the
Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.
(b)    No person to whom this power of attorney is presented as authority for
the Collateral Agent to take any action or actions contemplated by clause (a)
shall inquire into or seek confirmation from the Borrower or the Servicer as to
the authority of the Collateral Agent

S- 112

--------------------------------------------------------------------------------



to take any action described below, or as to the existence of or fulfillment of
any condition to the power of attorney described in clause (a), which is
intended to grant to the Collateral Agent unconditionally the authority to take
and perform the actions contemplated herein, and each of the Borrower and the
Servicer irrevocably waives any right to commence any suit or action, in law or
equity, against any person or entity that acts in reliance upon or acknowledges
the authority granted under this power of attorney. The power of attorney
granted in clause (a) is coupled with an interest and may not be revoked or
canceled by the Borrower or the Servicer until all obligations of each of the
Borrower and the Servicer under the Transaction Documents have been paid in full
and the Collateral Agent has provided its written consent thereto.
(c)    Notwithstanding anything to the contrary herein, the power of attorney
granted pursuant to this Section 13.10 shall only be effective after the
occurrence of an Event of Default.
Article XIV    

THE ADMINISTRATIVE AGENT
Section 14.1 Appointment. Each Lender hereby irrevocably designates and appoints
DBNY as Administrative Agent hereunder and under the other Transaction
Documents, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.
Section 14.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Transaction Documents by or
through its subsidiaries, affiliates, agents or attorneys‑in‑fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys‑in‑fact selected by it with reasonable
care.
Section 14.3 Exculpatory Provisions. The Administrative Agent (acting in such
capacity) and each of its directors, officers, agents or employees shall not be
(a) liable for any action lawfully taken or omitted to be taken by it or them or
any Person described in Section 14.2 under or in connection with this Agreement
or the other Transaction Documents (except for its, their or such Person’s own
gross negligence or willful misconduct), or (b) responsible in any manner to any
Person for any recitals, statements, representations or warranties of any Person
(other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction

S- 113

--------------------------------------------------------------------------------



Documents or any other document furnished in connection therewith or herewith,
or for any failure of any Person (other than itself or its directors, officers,
agents or employees) to perform its obligations under any Transaction Document
or for the satisfaction of any condition specified in a Transaction Document.
Except as otherwise expressly provided in this Agreement, the Administrative
Agent shall not be under any obligation to any Person to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, the Transaction Documents, or to inspect the
properties, books or records of the Borrower or the Servicer.
Section 14.4 Reliance by the Administrative Agent. The Administrative Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to each of the
Lenders), Independent Accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement, any
other Transaction Document or any other document furnished in connection
herewith or therewith unless it shall first receive such advice or concurrence
of the Lenders, as it deems appropriate, or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.
Section 14.5 Notices. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any breach of this Agreement or the
occurrence of any Event of Default unless it has received notice from the
Servicer, the Borrower or any Lender, referring to this Agreement and describing
such event. The Administrative Agent shall take such action with respect to such
event as shall be reasonably directed in writing by the Required Lenders;
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders.
Section 14.6 Non‑Reliance on the Administrative Agent. The Lenders expressly
acknowledge that neither the Administrative Agent, nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently

S- 114

--------------------------------------------------------------------------------



and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the
Servicer, and the Collateral Obligations and made its own decision to purchase
its interest in the Notes hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis, appraisals and decisions in taking or not taking action under any of
the Transaction Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, and the Collateral
Obligations. Except as expressly provided herein, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the Collateral or the business, operations,
property, prospects, financial and other condition or creditworthiness of the
Borrower, the Servicer or the Lenders which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or affiliates.
In no event shall the Administrative Agent be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Administrative Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.
In no event shall the Administrative Agent be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.
Section 14.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower or the Servicer under the Transaction
Documents, and without limiting the obligation of such Persons to do so in
accordance with the terms of the Transaction Documents), ratably according to
the outstanding amounts of their Advances (or their Commitments, if no Advances
are outstanding) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for the Administrative Agent or the affected Person in
connection with any investigative, or judicial proceeding commenced or
threatened, whether or not the Administrative Agent or such affected Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or such affected Person
as a result of, or arising out of, or in any way related to or by reason of, any
of the transactions contemplated hereunder or under the Transaction Documents or
any other document furnished in connection herewith or therewith.
Section 14.8 Successor Administrative Agent. The Required Lenders (other than
DBNY if DBNY is the Administrative Agent at such time) and the Servicer may,
with the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed), at any

S- 115

--------------------------------------------------------------------------------



time, upon at least 30 days’ written notice to the Borrower and the Collateral
Agent and the Administrative Agent, remove the Administrative Agent if at such
time the Administrative Agent’s Commitment is less than 25% of the Facility
Amount. If the Administrative Agent shall resign or is removed as Administrative
Agent under this Agreement, then the Required Lenders, with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), shall appoint a successor agent, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent, effective upon its acceptance of such appointment, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement. After
any Administrative Agent’s resignation or removal hereunder, the provisions of
this Article XIV shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Administrative Agent under this Agreement. No
resignation or removal of the Administrative Agent shall become effective until
a successor Administrative Agent shall have assumed the responsibilities and
obligations of such Administrative Agent hereunder; provided, that in the event
a successor Administrative Agent is not appointed within 60 days after such a
notice of its resignation is given as permitted by this Section 14.8, the
applicable Administrative Agent may petition a court for its removal.
Section 14.9 Administrative Agent in its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or the Servicer as though the
Administrative Agent were not an agent hereunder. Any Person which is the
Administrative Agent may act as Administrative Agent without regard to and
without additional duties or liabilities arising from its role as such
administrator or agent or arising from its acting in any such other capacity.
Article XV    

ASSIGNMENTS
Section 15.1 Restrictions on Assignments. Except as specifically provided
herein, neither the Borrower nor the Servicer may assign any of their respective
rights or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent and the Required Lenders in their respective
sole discretion and any attempted assignment in violation of this Section 15.1
shall be null and void.
Section 15.2 Documentation. In connection with any permitted assignment, each
Lender shall deliver to each assignee an assignment, in such form as such Lender
and the related assignee may agree, duly executed by such Lender assigning any
such rights, obligations, Advance or Note to the assignee; and such Lender shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s right, title and interest in and
to the items assigned, and to enable the assignee to exercise or enforce any
rights hereunder or under the Notes evidencing such Advance.

S- 116

--------------------------------------------------------------------------------



Section 15.3 Rights of Assignee. Upon the foreclosure of any assignment of any
Advances made for security purposes, or upon any other assignment of any Advance
from any Lender pursuant to this Article XV, the respective assignee receiving
such assignment shall have all of the rights of such Lender hereunder with
respect to such Advances and all references to the Lender or Lenders in Sections
4.3 or 5.1 shall be deemed to apply to such assignee (provided that any assignee
of a Lender with a Lender Effective Date shall be deemed to have the Lender
Effective Date of its assignor).
Section 15.4 Assignment by Lenders. So long as no Unmatured Event of Default,
Event of Default, Unmatured Servicer Default or Servicer Default has occurred
and is continuing, no Lender may make any assignment, other than any proposed
assignment (i) to an Affiliate of such Lender, (ii) to another Lender hereunder
or (iii) to any Person upon the determination by such Lender that its ownership
of any of its rights or obligations hereunder is prohibited by Applicable Law
(including, without limitation, the Volcker Rule), without the prior written
consent of the Borrower (such consent not to be unreasonably withheld, delayed
or conditioned). Each Lender shall endorse the Notes to reflect any assignments
made pursuant to this Article XV or otherwise.
Section 15.5 Registration; Registration of Transfer and Exchange. (a)  The
Administrative Agent, acting solely for this purpose agent for the Borrower
(and, in such capacity, the “Loan Registrar”), shall maintain a register for the
recordation of the name and address of each Lender (including any assignees),
and the principal amounts (and stated interest) owing to such Lender pursuant to
the terms hereof from time to time (the “Loan Register”).  The entries in the
Loan Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Administrative Agent and each Lender shall treat each
Person whose name is recorded in the Loan Register pursuant to the terms hereof
as a Lender hereunder.  The Loan Register shall be available for inspection by
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(b)    Each Person who has or who acquired an interest in a Note shall be deemed
by such acquisition to have agreed to be bound by the provisions of this
Section 15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.4) (or its agent or nominee) of all
or a portion of the Advances. The Loan Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Loan Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.
(c)    At the option of the holder thereof, a Note may be exchanged for one or
more new Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Loan Registrar) the new Note which the

S- 117

--------------------------------------------------------------------------------



holder making the exchange is entitled to receive at the Loan Registrar’s
office, located at DB Services Americas Inc., 5022 Gate Parkway, Suite 200,
Jacksonville, Florida, 32256, Attention: Transfer Unit.
(d)    Upon surrender for registration of transfer of any Note at an office or
agency of the Borrower, the Borrower shall execute and deliver (through the Loan
Registrar), in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount.
(e)    All Notes issued upon any registration of transfer or exchange of any
Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.
(f)    Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Borrower or the Loan Registrar) be fully
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Loan Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.
(g)    No service charge shall be made for any registration of transfer or
exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer of exchange of a
Note.
(h)    The holders of the Notes shall be bound by the terms and conditions of
this Agreement.
Section 15.6 Mutilated, Destroyed, Lost and Stolen Notes. (a)  If any mutilated
Note is surrendered to the Loan Registrar, the Borrower shall execute and
deliver (through the Loan Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.
(b)    If there shall be delivered to the Borrower and the Loan Registrar prior
to the payment of the Notes (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Loan Registrar
that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Loan Registrar), in lieu of any such destroyed,
lost or stolen Note, a new Note of like class, tenor and principal amount and
bearing a number not contemporaneously outstanding.
(c)    Upon the issuance of any new Note under this Section 15.6, the Borrower
may require the payment from the transferor holder of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses connected therewith.

S- 118

--------------------------------------------------------------------------------



(d)    Every new Note issued pursuant to this Section 15.6 and in accordance
with the provisions of this Agreement, in lieu of any destroyed, lost or stolen
Note shall constitute an original additional contractual obligation of the
Borrower, whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.
(e)    The provisions of this Section 15.6 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of a mutilated, destroyed, lost or stolen Note.
Section 15.7 Persons Deemed Owners. The Borrower, the Servicer, the
Administrative Agent, the Collateral Agent and any agent for any of the
foregoing may treat the holder of any Note as the owner of such Note for all
purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Servicer, the Administrative Agent, the Collateral Agent and any
such agent shall be affected by notice to the contrary.
Section 15.8 Cancellation. All Notes surrendered for payment or registration of
transfer or exchange shall be promptly canceled. The Borrower shall promptly
cancel and deliver to the Loan Registrar any Notes previously authenticated and
delivered hereunder which the Borrower may have acquired in any manner
whatsoever, and all Notes so delivered shall be promptly canceled by the
Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 15.8, except as expressly permitted
by this Agreement.
Section 15.9 Participations; Pledge. (a)  At any time and from time to time,
each Lender may, in accordance with Applicable Law, grant participations in all
or a portion of its Note and/or its interest in the Advances and other payments
due to it under this Agreement to any Person (each, a “Participant”). Each
Lender hereby acknowledges and agrees that (A) any such participation will not
alter or affect such Lender’s direct obligations hereunder, and (B) none of the
Borrower, the Servicer, the Administrative Agent, any Lender, the Collateral
Agent nor the Servicer shall have any obligation to have any communication or
relationship with any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 4.3 and Section 5.1 (subject to the
requirements and limitations therein, including the requirements under Section
4.3(f) (it being understood that the documentation required under Section 4.3(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Article XV; provided that such Participant (A) agrees to be subject to the
provisions of Section 17.15 as if it were an assignee under this Article XV; and
(B) shall not be entitled to receive any greater payment under Section 4.3 or
Section 5.1, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent that such entitlement
to receive a greater payment results from a change in any Applicable Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 17.15(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 17.1 as
though it were a Lender.

S- 119

--------------------------------------------------------------------------------



(b)    Notwithstanding anything in Section 15.9(a) to the contrary, each Lender
may pledge its interest in the Advances and the Notes to any Federal Reserve
Bank as collateral in accordance with Applicable Law without the prior written
consent of any Person.
(c)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
Article XVI    

INDEMNIFICATION
Section 16.1    Borrower Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify the Administrative Agent, the Servicer, the Lenders, the Loan
Registrar, the Collateral Custodian and the Collateral Agent and each of their
Affiliates, and each of their respective successors, transferees, participants
and assigns and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable and documented attorneys’ and accountants’ fees
and disbursements awarded against or incurred by any of them arising out of or
relating to any Transaction Document or the transactions contemplated hereby or
thereby (including the structuring and arranging of such transactions) or the
use of proceeds therefrom by the Borrower, including in respect of the funding
of any Advance or any breach of any representation, warranty or covenant of the
Borrower or the Servicer in any Transaction Document or in any certificate or
other written material delivered by any of them pursuant to any Transaction
Document (all of the foregoing, subject to the following exclusion, being
collectively called “Indemnified Amounts”), excluding, however, any amounts
payable to an Indemnified Party (a) to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnified Party, (b) resulting from the
performance of the Collateral Obligations or (c) on account of Excluded Taxes or
Indemnified Taxes payable pursuant to Section 4.3.

S- 120

--------------------------------------------------------------------------------



Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and reasonable expenses of
litigation. For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, the Borrower will be obligated to pay any Indemnified Amount
on any given day only to the extent there are amounts available therefor
pursuant to Section 8.3.
Any amounts subject to the indemnification provisions of this Section 16.1 shall
be paid by the Borrower to the applicable Indemnified Party (subject to Section
8.3) on the Distribution Date following such Person’s demand therefor,
accompanied by a reasonably detailed description in writing of the related
damage, loss, claim, liability and related costs and expenses.
In no event shall the Borrower be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Borrower has been advised of the likelihood of
such loss or damage and regardless of the form of action.
Section 16.2 Servicer Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Servicer agrees to
indemnify the Indemnified Parties forthwith on demand, from and against any and
all Indemnified Amounts incurred by such Indemnified Party by reason of any acts
or omissions of the Servicer in its capacity as Servicer and related to any
Transaction Document, the transactions contemplated thereby or any certificate
or other written material delivered by the Servicer pursuant hereto or thereto,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party and (b) resulting from the performance of the Collateral Obligations. The
parties agree that the provisions of this Section 16.2 shall not be interpreted
to provide recourse to the Servicer against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of an Obligor with respect to any
Collateral Obligation, and for the avoidance of doubt, the Servicer shall have
no liability to indemnify hereunder to the extent such indemnification
constitutes recourse for uncollectible or uncollected Collateral Obligations.
Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and reasonable expenses of
litigation.
In no event shall the Servicer be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Servicer has been advised of the likelihood of
such loss or damage and regardless of the form of action.
Section 16.3 Contribution. (a)  If for any reason (other than the exclusions set
forth in the first paragraph of Section 16.1) the indemnification provided above
in Section 16.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then the Borrower agrees to contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Borrower and its Affiliates, on the other hand, but also the relative
fault of such Indemnified Party, on the one hand, and the Borrower and its
Affiliates, on the other hand, as well as any other relevant equitable
considerations.

S- 121

--------------------------------------------------------------------------------



(b)    If for any reason (other than the exclusions set forth in the first
paragraph of Section 16.2) the indemnification provided above in Section 16.2 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer agrees to contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party, on the one hand, and the Servicer,
on the other hand, but also the relative fault of such Indemnified Party, on the
one hand, and the Servicer, on the other hand, as well as any other relevant
equitable considerations.
Section 16.4    After-Tax Basis. Indemnification under Section 16.1 and
Section 16.2 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder (or of the incurrence of the
underlying damage, cost or expense), including the effect of such Tax or refund
on the amount of Tax measured by net income or profits that is or was payable by
the Indemnified Party (and the effect of any deduction or loss realized by the
Indemnified Party), but subject to Section 4.3.
Article XVII    

MISCELLANEOUS
Section 17.1    No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, the Collateral Agent, the Collateral Custodian, any
Indemnified Party or any Affected Person to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any of them of any right,
power or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Lender is hereby authorized by the Borrower during the
existence of an Event of Default, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by it to or for the credit or the account of the Borrower to the amounts owed by
the Borrower under this Agreement, to the Administrative Agent, the Collateral
Agent, the Collateral Custodian, any Affected Person, any Indemnified Party or
any Lender or their respective successors and assigns. Without limiting the
foregoing, each Lender is hereby authorized by the Servicer during the existence
of an Event of Default, to the fullest extent permitted by law, to set off and
apply any and all deposits relating to the Borrower or the transactions
contemplated hereby (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Servicer to the amounts owed by the Servicer under
this Agreement, to the Administrative Agent, the Collateral Agent, the
Collateral Custodian, any Affected Person, any Indemnified Party or any Lender
or their respective successors and assigns.
Section 17.2    Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2.

S- 122

--------------------------------------------------------------------------------



The Borrower, the Servicer and the Administrative Agent may, from time to time
enter into written amendments, supplements, waivers or modifications hereto for
the purpose of adding any provisions to this Agreement or changing in any manner
the rights of any party hereto or waiving, on such terms and conditions as may
be specified in such instrument, any of the requirements of this Agreement;
provided, that no such amendment, supplement, waiver or modification shall
(i) reduce the amount of or extend the maturity of any payment with respect to
an Advance or reduce the rate or extend the time of payment of Yield thereon, or
reduce or alter the timing of any other amount payable to any Lender hereunder,
in each case without the consent of each Lender affected thereby, (ii) amend,
modify or waive any provision of this Section 17.2 or Section 17.11, or reduce
the percentage specified in the definition of Required Lenders, in each case
without the written consent of all Lenders, (iii) amend, modify or waive any
provision adversely affecting the obligations or duties of the Collateral Agent,
in each case without the prior written consent of the Collateral Agent, (iv)
amend, modify or waive any provision adversely affecting the obligations or
duties of the Collateral Custodian, in each case without the prior written
consent of the Collateral Custodian, (v) amend, modify or waive any provision
adversely affecting the obligations or duties of the Administrative Agent, in
each case without the prior written consent of the Administrative Agent or (vi)
waive any Event of Default without the prior written consent of the Required
Lenders. Upon execution of any amendments by the Borrower, the Servicer and the
Administrative Agent as provided herein, the Servicer shall deliver a copy of
such amendment to the Collateral Agent. Any waiver of any provision of this
Agreement shall be limited to the provisions specifically set forth therein for
the period of time set forth therein and shall not be construed to be a waiver
of any other provision of this Agreement.


Notwithstanding the foregoing, upon the determination by any Lender that due to
the introduction of or change following the Existing Effective Date or Lender
Effective Date, as applicable, in, or in the interpretation or application
occurring following the Existing Effective Date or Lender Effective Date, as
applicable, of, Applicable Law (including, without limitation, the Volcker
Rule), or the interpretation thereof, occurring after the date of this Agreement
its ownership of any of its rights or obligations hereunder is prohibited by
such Applicable Law, each of the Borrower, the Servicer, each Lender, the
Collateral Agent, the Collateral Custodian and the Administrative Agent hereby
agree to work in good faith to amend or amend and restate the commercial terms
of this agreement (including, if necessary, to re-document under a note purchase
agreement or indenture) to ensure future compliance with such Applicable Law, so
long as such amended or amended and restated commercial terms could not be
expected to have a material adverse effect on any of the Borrower, the Servicer,
the Equityholder or the Collateral Obligations, as determined by such party (or
in the case of the Collateral Obligations, the Servicer); provided that, in lieu
of any such amendment or amendment and restatement or in the event an agreement
on such amended or amended and restated commercial terms is not or cannot be
reached as determined by such Lender, such Lender may assign its rights and
obligations hereunder to any Person without any further consent being required;
provided further that, upon any such assignment, notwithstanding anything to the
contrary contained herein or in any Transaction Document, the Borrower shall be
permitted to prepay and permanently reduce the Facility Amount in accordance
with Sections 2.4 and 2.5 without the payment of the Prepayment Fee set forth in
Section 2.5(c).

S- 123

--------------------------------------------------------------------------------



Section 17.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, electronic mail, postage prepaid, or by facsimile, to the intended party
at the address or facsimile number of such party set forth under its name on
Annex A or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile,
when sent, receipt confirmed by telephone or electronic means, except that
notices and communications pursuant to Section 2.2, shall not be effective until
received.
Section 17.4    Costs and Expenses. In addition to the rights of indemnification
granted under Section 16.1, the Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent, the
Collateral Agent, the Collateral Custodian and the Lenders in connection with
the preparation, execution, delivery, syndication and administration of this
Agreement, any liquidity support facility and the other documents and agreements
to be delivered hereunder or with respect hereto, and, subject to any cap on
such costs and expenses agreed upon in a separate letter agreement among the
Borrower, the Servicer and the Administrative Agent or the Collateral Agent and
Collateral Custodian Fee Letter, as applicable, and the Borrower further agrees
to pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and the Lenders in connection with any amendments, waivers
or consents executed in connection with this Agreement, including the reasonable
fees and reasonable and documented out-of-pocket expenses of counsel to the
Administrative Agent and any related Lender, the Collateral Agent, the
Collateral Custodian and the Lenders with respect thereto and with respect to
advising the Administrative Agent and the Lenders as to its rights and remedies
under this Agreement, and to pay all reasonable, documented and out-of-pocket
costs and expenses, if any (including reasonable outside counsel fees and
expenses), of the Administrative Agent, the Collateral Agent, the Collateral
Custodian and the Lenders, in connection with the enforcement against the
Servicer or the Borrower of this Agreement or any of the other Transaction
Documents and the other documents and agreements to be delivered hereunder or
with respect hereto; provided that in the case of reimbursement of counsel for
the Lenders other than the Administrative Agent, such reimbursement shall be
limited to one outside counsel to the Administrative Agent and any related
Lender.
Section 17.5    Binding Effect; Survival. This Agreement shall be binding upon
and inure to the benefit of Borrower, the Lenders, the Administrative Agent, the
Servicer, the Collateral Agent, the Collateral Custodian and their respective
successors and assigns, and the provisions of Section 4.3, Article V, and
Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XV. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until (subject to the immediately
following sentence) such time when all Obligations have been finally and fully
paid in cash and performed. The rights and remedies with respect to any breach
of any representation and warranty made by the Borrower pursuant to Article IX
and the indemnification and payment provisions of Article V, Article XVI

S- 124

--------------------------------------------------------------------------------



and the provisions of Section 17.10, Section 17.11 and Section 17.12 shall be
continuing and shall survive any termination of this Agreement and any
termination of the any Person’s rights to act as Servicer hereunder or under any
other Transaction Document.
Section 17.6    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.
Section 17.7    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 17.8    GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.
Section 17.9    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
but all of which shall constitute together but one and the same agreement.
Delivery of this Agreement by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
Section 17.10    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, THE BORROWER, THE SERVICER, THE
ADMINISTRATIVE AGENT, THE INVESTORS OR ANY OTHER AFFECTED PERSON. EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER
TRANSACTION DOCUMENT.
Section 17.11    No Proceedings.
(a)    Notwithstanding any other provision of this Agreement, each of the
Servicer, the Collateral Agent, the Collateral Custodian, each Lender and the
Administrative Agent hereby agrees that it will not institute against the
Borrower, or join any other Person in instituting against the Borrower, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any Advances or other amounts due
from the

S- 125

--------------------------------------------------------------------------------



Borrower hereunder shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such Advances or other amounts
shall be outstanding. The foregoing shall not limit such Person’s right to file
any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.
Section 17.12    Limited Recourse. No recourse under any obligation, covenant or
agreement of a Lender contained in this Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of each Lender,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of a Lender contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by a Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.
Notwithstanding any other provision of this Agreement (but in no way limiting
the obligations of the Equityholder, the Servicer or any other Person hereunder
or under any Transaction Document), no recourse under any obligation, covenant
or agreement of the Borrower or the Servicer contained in this Agreement shall
be had against any incorporator, stockholder, partner, officer, director,
member, manager, employee or agent of the Borrower, the Servicer or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Borrower and the Servicer, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of the
Borrower, the Servicer or any of their respective Affiliates (solely by virtue
of such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of the Borrower or the Servicer contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Borrower or the Servicer of any of such obligations, covenants
or agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.
Section 17.13    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

S- 126

--------------------------------------------------------------------------------



Section 17.14    Confidentiality. (a)  The Borrower, the Servicer, the
Collateral Custodian and the Collateral Agent shall hold in confidence, and not
disclose to any Person, the identity of any Lender or the terms of any fees
payable in connection with this Agreement except they may disclose such
information (i) to their officers, directors, employees, agents, counsel,
accountants, auditors, advisors, prospective lenders, equity investors or
representatives, (ii) with the consent of such Lender, (iii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through such Person, or (iv) to the extent the Borrower, the
Servicer, the Collateral Custodian or the Collateral Agent or any Affiliate of
any of them should be required by any law or regulation applicable to it or
requested by any Official Body to disclose such information.
(b)    The Administrative Agent, the Collateral Agent, the Collateral Custodian
and each Lender, severally and with respect to itself only, covenants and agrees
that any information about the Borrower or its Affiliates or the Obligors, the
Collateral Obligations, the Related Security or otherwise obtained by the
Administrative Agent, the Collateral Agent or such Lender pursuant to this
Agreement shall be held in confidence (it being understood that documents
provided to the Administrative Agent hereunder may in all cases be distributed
by the Administrative Agent to the Lenders) except that the Administrative
Agent, the Collateral Agent, the Collateral Custodian or such Lender may
disclose such information (i) to its affiliates, officers, directors, employees,
agents, counsel, accountants, auditors, advisors or representatives, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Administrative Agent, the Collateral
Agent, the Collateral Custodian or such Lender, (iii) to the extent such
information was available to the Administrative Agent or such Lender on a
non-confidential basis prior to its disclosure to the Administrative Agent or
such Lender hereunder, (iv) with the consent of the Servicer, (v) to the extent
permitted by Article XV, or (vi) to the extent the Administrative Agent or such
Lender should be (A) required in connection with any legal or regulatory
proceeding or (B) requested by any Official Body to disclose such information;
provided, that in the case of clause (vi) above, the Administrative Agent or
such Lender, as applicable, will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by law) notify the
Servicer of its intention to make any such disclosure prior to making any such
disclosure.
Section 17.15 Mitigation; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 5.1, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, that such reasonable costs and
expenses cannot exceed

S- 127

--------------------------------------------------------------------------------



the amounts requested as compensation under Section 5.1 or that the Borrower is
or will be required to pay on account of Indemnified Taxes or additional amounts
pursuant to Section 4.3.
(b)    At any time there is more than one Lender, the Borrower shall be
permitted, at its sole expense and effort, to replace any Lender, except (i) the
Administrative Agent or (ii) any Lender which is administered by the
Administrative Agent or an Affiliate of the Administrative Agent, that
(a) requests reimbursement, payment or compensation for any amounts owing
pursuant to Section 4.3 or Section 5.1 or (b) has received a written notice from
the Borrower of an impending change in law that would entitle such Lender to
payment of additional amounts pursuant to Section 4.3 or Section 5.1, unless
such Lender designates a different lending office before such change in law
becomes effective pursuant to Section 17.15(a) and such alternate lending office
obviates the need for the Borrower to make payments of any additional amounts
pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to
Section 17.2 or (d) defaults in its obligation to make Advances hereunder;
provided, that (i) nothing herein shall relieve a Lender from any liability it
might have to the Borrower or to the other Lenders for its failure to make any
Advance, (ii) the replacement financial institution shall purchase, at par, all
Advances and other amounts owing to such replaced Lender on or prior to the date
of replacement, (iii) during the Revolving Period, the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 15.5, (v) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) for Increased Costs or Taxes, as the case may be,
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender, and (vii) if such replacement is being effected as a result
of a Lender requesting compensation pursuant to Section 4.3 or Section 5.1, such
replacement, if effected, will result in a reduction in such compensation or
payment thereafter. Notwithstanding anything contained to the contrary in this
Agreement, no Lender removed or replaced under the provisions hereof shall have
any right to receive any amounts set forth in Section 2.5(c) in connection with
such removal or replacement. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
Section 17.16    Consent to Jurisdiction. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to the Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

S- 128

--------------------------------------------------------------------------------



Section 17.17 Option to Acquire Rating. Each party hereto hereby acknowledges
and agrees that the Administrative Agent (on behalf and at the sole expense of
the Lenders) may, at any time and in its sole discretion, obtain a public rating
for this loan facility. The Borrower and the Servicer hereby agree (at the sole
expense of the Lenders) to use commercially reasonable efforts, at the request
of the Administrative Agent, to cooperate with the acquisition and maintenance
of any such rating.
Section 17.18 Limited Liability Formalities. The Equityholder will adhere to the
limited liability formalities of the Borrower in all transfers of assets and
other transactions between the Equityholder and the Borrower. The Equityholder
will observe the appropriate limited liability company formalities of the
Borrower under Applicable Law.


Article XVIII    

COLLATERAL CUSTODIAN


Section 18.1    Designation of Collateral Custodian. The role of Collateral
Custodian with respect to the Collateral Obligation Files shall be conducted by
the Person designated as Collateral Custodian hereunder from time to time in
accordance with this Section 18.1. U.S. Bank National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.


Section 18.2 Duties of the Collateral Custodian.


(a)    Duties. The Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:
(i)    The Collateral Custodian, as the duly appointed agent of the Secured
Parties, shall take and retain custody of the Collateral Obligation Files
delivered to it by, or on behalf of, the Borrower for each Collateral Obligation
listed on the Schedule of Collateral Obligations attached to the related Asset
Approval Request. The Collateral Custodian acknowledges that in connection with
any Asset Approval Request, additional Collateral Obligation Files (specified on
an accompanying Schedule of Collateral Obligations supplement) may be delivered
to the Collateral Custodian from time to time. Promptly upon the receipt of any
such delivery of Collateral Obligation Files and without any review, the
Collateral Custodian shall send notice of such receipt to the Servicer, the
Borrower and the Administrative Agent.
(ii)    With respect to each Collateral Obligation File which has been or will
be delivered to the Collateral Custodian, the Collateral Custodian shall act
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral Obligation File for the benefit of any Person other than the
Secured Parties and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. In so taking and retaining custody
of the Collateral Obligation Files, the Collateral Custodian shall be deemed to
be acting for the purpose of perfecting the Collateral Agent’s security interest
therein under the UCC. Except as

S- 129

--------------------------------------------------------------------------------



permitted by Section 18.5, no Collateral Obligation File or other document
constituting a part of a Collateral Obligation File shall be released from the
possession of the Collateral Custodian.
(iii)    The Collateral Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Collateral Agent (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Collateral Custodian specified in Annex A or at
such other offices as shall be specified to the Administrative Agent and the
Servicer in a written notice at least thirty (30) days prior to such change.
Each Collateral Obligation File shall be marked with an appropriate identifying
label and maintained in such manner so as to permit retrieval and access by the
Collateral Custodian and the Administrative Agent. The Collateral Custodian
shall keep
the Collateral Obligation Files clearly segregated from any other documents or
instruments in its files.
(iv)    With respect to the documents comprising each Collateral Obligation
File, the Collateral Custodian shall (i) act exclusively as Collateral Custodian
for the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Administrative
Agent; provided, that in the event of a conflict between the terms of this
Agreement and the written instructions of the Administrative Agent, the
Administrative Agent’s written instructions shall control.
(v)    The Collateral Custodian shall accept only written instructions of an
Executive Officer, in the case of the Borrower or the Servicer, or a Responsible
Officer, in the case of the Administrative Agent, concerning the use, handling
and disposition of the Collateral Obligation Files.
(vi)    In the event that (i) the Borrower, the Administrative Agent, the
Servicer, the Collateral Custodian or the Collateral Agent shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Collateral Obligation File or a document included within a Collateral
Obligation File or (ii) a third party shall institute any court proceeding by
which any Collateral Obligation File or a document included within a Collateral
Obligation File shall be required to be delivered other than in accordance with
the provisions of this Agreement, the party receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Agreement
(to the extent not prohibited by Applicable Law) copies of all court papers,
orders, documents and other materials concerning such proceedings. The
Collateral Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Administrative Agent, which shall

S- 130

--------------------------------------------------------------------------------



give a direction consistent with such determination. Expenses of the Collateral
Custodian incurred as a result of such proceedings shall be borne by the
Borrower.


(vii)    The Administrative Agent may direct the Collateral Custodian to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Parties or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.


(viii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.


Section 18.3 Delivery of Collateral Obligation Files. (a)      The Servicer (on
behalf of the Borrower) shall deliver, on or prior to date that is five (5)
Business Days after each Funding Date, except as set forth in Section 10.22, the
Collateral Obligation Files for each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Asset Approval
Request. In connection with each delivery of a Collateral Obligation File to the
Collateral Custodian, the Servicer shall represent and warrant that the
Collateral Obligation Files delivered to the Collateral Custodian include all of
the documents listed in the related Document Checklist and all of such documents
and the information contained in the Schedule of Collateral Obligations are
complete in all material respects pursuant to a certification in the form of
Exhibit H executed by an Executive Officer of the Servicer.


(b)    From time to time, the Servicer, promptly following receipt, shall
forward to the Collateral Custodian (as identified on an accompanying Schedule
of Collateral Obligations supplement) additional documents evidencing any
assumption, modification, consolidation or extension of a Collateral Obligation,
and upon receipt of any such other documents, the Collateral Custodian shall
hold such other documents as the Servicer shall deliver in writing from time to
time.
(c)    With respect to any documents comprising the Collateral Obligation File
that have been delivered or are being delivered to recording offices for
recording and have not

S- 131

--------------------------------------------------------------------------------



been returned to the Borrower or the Servicer in time to permit their delivery
hereunder at the time required, in lieu of delivering such original documents,
the Borrower or the Servicer shall indicate such on a Schedule of Collateral
Obligations supplement and deliver to the Collateral Custodian a true copy
thereof. The Borrower or the Servicer shall deliver such original documents to
the Collateral Custodian promptly when they are received.


Section 18.4 Collateral Obligation File Certification. (a)  On or prior to each
Funding Date, the Servicer shall provide a Schedule of Collateral Obligations
and related Document Checklist dated as of such Funding Date to the Collateral
Custodian, the Collateral Agent, the Administrative Agent and each Lender in
Microsoft Excel format (or other format reasonably acceptable to the Collateral
Custodian) with respect to the Collateral Obligations to be delivered to the
Collateral Agent in connection with such Funding Date.
(b)    With respect to the Collateral Obligation Files delivered at least three
(3) Business Days’ prior to the related Reporting Date, the Collateral Custodian
shall prepare a report (to be delivered to the Collateral Agent and included as
a part of each Collateral Report) in respect of each of the Collateral
Obligations, to the effect that, as to each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Advance Request or
Reinvestment Request, based on the Collateral Custodian’s examination of the
Collateral Obligation File for each Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files,
(i) all documents required to be delivered in respect of such Collateral
Obligations pursuant to the Document Checklist have been delivered and are in
the possession of the Collateral Custodian as part of the Collateral Obligation
File for such Collateral Obligation (other than those released pursuant to
Section 18.5), and (ii) all such documents have been reviewed by the Collateral
Custodian and appear on their face to be regular and to relate to such
Collateral Obligation. The Collateral Custodian shall also maintain records of
the total number of Collateral Obligation Files that do not have the documents
provided on the Document Checklist and will include such total in each
Collateral Report.
(c)    Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.
Section 18.5    Release of Collateral Obligation Files. (a)  Upon satisfaction
of any of the conditions set forth in Section 12.3, the Servicer will provide an
Officer’s Certificate to such effect to the Collateral Custodian (with a copy to
the Collateral Agent) and shall request in writing delivery to it of the
Collateral Obligation File and a copy thereof shall be sent concurrently by the
Servicer to the Administrative Agent. Upon receipt of such certification and
request, unless it receives notice to the contrary from the Administrative
Agent, the Collateral Custodian shall within three days release the related
Collateral Obligation File to the Servicer and the Servicer will not be required
to return the related Collateral Obligation File to the Collateral Custodian.

S- 132

--------------------------------------------------------------------------------



(b)    From time to time and as appropriate for the servicing or foreclosure of
any of the Collateral Obligations, including, for this purpose, collection under
any insurance policy relating to the Collateral Obligations, the Collateral
Custodian shall, upon receipt of a Request for Release and Receipt substantially
in the form of Exhibit F‑2 from an authorized representative of the Servicer (as
listed on Exhibit F-1, as such exhibit may be amended from time to time by the
Servicer with notice to the Collateral Custodian, the Collateral Agent, the
Administrative Agent and each Lender (via the Collateral Agent’s Website)),
release the related Collateral Obligation File or the documents set forth in
such Request for Release and Receipt to the Servicer. In the event an Unmatured
Event of Default, an Event of Default, an Unmatured Servicer Default or a
Servicer Default has occurred and is continuing, the Servicer shall not make any
such request with respect to any original documents unless the Administrative
Agent shall have consented in writing thereto (which consent may be evidenced by
an executed counterpart to such request). The Servicer shall return each and
every original document previously requested from the Collateral Obligation File
to the Collateral Custodian when (x) the need therefor by the Servicer no longer
exists or (y) the Collateral Obligation File or such document has been delivered
to an attorney, or to a public trustee or other public official as required by
law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure of the Related Security either judicially or non-judicially,
the Servicer shall deliver to the Collateral Custodian a certificate executed by
an Executive Officer certifying as to the name and address of the Person to
which such Collateral Obligation File or such document was delivered and the
purpose or purposes of such delivery. Upon receipt of a certificate of the
Servicer substantially in the form of Exhibit F‑3, with a copy to the
Administrative Agent and each Lender (via the Collateral Agent’s Website),
stating that such Collateral Obligation was either (x) liquidated and that all
amounts received or to be received in connection with such liquidation that are
required to be deposited have been so deposited, or (y) sold pursuant to an
Optional Sale in accordance with Section 7.10 or repurchased or substituted in
accordance with Section 7.11, the Collateral Custodian shall within three (3)
Business Days (provided that the Collateral Custodian has received such request
by 12:00 p.m. (EST) and if received after 12:00 p.m. (EST), four (4) Business
Days) of receipt of the Request for Release and Receipt, release the requested
Collateral Obligation File, and the Servicer will not be required to return the
related Collateral Obligation File to the Collateral Custodian.
(c)    Notwithstanding anything to the contrary set forth herein, the Servicer
shall not, without the prior written consent of the Administrative Agent,
request any documents (other than copies thereof) held by the Collateral
Custodian if the sum of the unpaid Principal Balances of all Collateral
Obligations for which the Servicer is then in possession of the related
Collateral Obligation File or any document comprising such Collateral Obligation
File (other than for Collateral Obligations then held by the Servicer which have
been sold, repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested) exceeds 5% of the Adjusted
Aggregate Eligible Collateral Obligation Balance. The Servicer may hold, and
hereby acknowledges that it shall hold, any documents and all other property
included in the Collateral that it may from time to time receive hereunder as
custodian for the Secured Parties solely at the will of the Collateral Custodian
and the Secured Parties for the sole purpose of facilitating the servicing of
the Collateral Obligations and such retention and possession shall be in a
custodial capacity only. To the extent the Servicer, as agent of the

S- 133

--------------------------------------------------------------------------------



Collateral Custodian and the Borrower, holds any Collateral, the Servicer shall
do so in accordance with the Servicing Standard as such standard applies to
servicers acting as custodial agent. The Servicer shall promptly report to the
Collateral Custodian and the Administrative Agent the loss by it of all or part
of any Collateral Obligation File previously provided to it by the Collateral
Custodian and shall promptly take appropriate action to remedy any such loss.
The Servicer shall hold (in accordance with Section 9-313(c) of the UCC) all
documents comprising the Collateral Obligation Files in its possession as agent
of the Collateral Agent. In such custodial capacity, the Servicer shall have and
perform the following powers and duties:
(i)    hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Collateral Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;
(ii)    implement policies and procedures consistent with the Servicing Standard
and requirements of this Agreement so that the integrity and physical possession
of such Collateral Obligation Files will be maintained; and
(iii)    take all other actions, in accordance with the Servicing Standard, in
connection with maintaining custody of such Collateral Obligation Files on
behalf of the Collateral Agent.
Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Servicer agrees that it does not and will not have or assert
any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.
Section 18.6    Examination of Collateral Obligation Files. Upon reasonable
prior notice to the Collateral Custodian, the Borrower, the Servicer and their
agents, accountants, attorneys and auditors will be permitted during normal
business hours to examine and make copies of the Collateral Obligation Files,
documents, records and other papers in the possession of or under the control of
the Collateral Custodian relating to any or all of the Collateral Obligations.
Prior to the occurrence of an Unmatured Event of Default, an Event of Default,
an Unmatured Servicer Default or a Servicer Default, upon the request of the
Administrative Agent and at the cost and expense of the Servicer, the Collateral
Custodian shall promptly provide the Administrative Agent with the Collateral
Obligation Files or copies, as designated by the Administrative Agent, subject
to the cap on costs and expenses and other terms and conditions set forth in
Section 7.9(e); provided, the Collateral Custodian shall not be required to
provide such copies if it does not receive adequate assurance of payment.
Section 18.7 Lost Note Affidavit. In the event that the Collateral Custodian
fails to produce any original promissory note delivered to it related to a
Collateral Obligation that was in its possession pursuant to Section 10.21
within five (5) Business Days after required or requested by the Administrative
Agent and provided that (a) the Collateral Custodian previously certified in
writing to the Administrative Agent that it had received such original
promissory note and (b) such original promissory note is not outstanding
pursuant to a Request for Release and Receipt, then the Collateral Custodian
shall with respect to any missing original promissory note, promptly deliver to
the Administrative Agent upon request a lost note affidavit.

S- 134

--------------------------------------------------------------------------------



Section 18.8    Transmission of Collateral Obligation Files. Written
instructions as to the method of shipment and shipper(s) the Collateral
Custodian is directed to utilize in connection with the transmission of
Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Administrative Agent or the Servicer
to the Collateral Custodian prior to any shipment of any Collateral Obligation
Files hereunder. In the event the Collateral Custodian does not receive such
written instruction from the Administrative Agent or the Servicer (as
applicable), the Collateral Custodian shall be authorized and indemnified as
provided herein to utilize a nationally recognized courier service. The Servicer
shall arrange for the provision of such services at its sole cost and expense
(or, at the Collateral Custodian’s option, reimburse the Collateral Custodian
for all costs and expenses incurred by the Collateral Custodian consistent with
such instructions) and shall maintain such insurance against loss or damage to
the Collateral Obligation Files as the Servicer deems appropriate.
Section 18.9 Merger or Consolidation. Any Person (i) into which the Collateral
Custodian may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party, or (iii) that
may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.
Section 18.10    Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower or the Servicer, or both but
without duplication, to the Collateral Custodian (including Indemnified Amounts
under Article XVI) under the Transaction Documents (collectively, the
“Collateral Custodian Fees and Expenses”). The Borrower agrees to reimburse the
Collateral Custodian in accordance with the provisions of Section 8.3 and
Section 17.4 for all reasonable expenses, disbursements and advances incurred or
made by the Collateral Custodian in accordance with any provision of this
Agreement or the other Transaction Documents or in the enforcement of any
provision hereof or in the other Transaction Documents. The Collateral
Custodian’s entitlement to receive Collateral Custodian Fees and Expenses (other
than any previously accrued and unpaid fees) shall cease on the earlier to occur
of: (1) its removal as Collateral Custodian and appointment and acceptance by
the successor Collateral Custodian pursuant to this Section 18.10 and the
Collateral Custodian has ceased to hold any Collateral Files or (ii) the
termination of this Agreement.
Section 18.11 Removal or Resignation of Collateral Custodian. (a)  After the
expiration of the 180‑day period commencing on the Existing Effective Date, the
Collateral Custodian may at any time resign and terminate its obligations under
this Agreement upon at least 60 days’ prior written notice to the Servicer, the
Borrower and the Administrative Agent; provided, that no resignation or removal
of the Collateral Custodian will be permitted unless a successor Collateral
Custodian has been appointed which successor Collateral Custodian, so long as no
Unmatured Servicer Default, Servicer Default, Unmatured Event of Default or
Event of Default has occurred and is continuing, is reasonably acceptable to the
Servicer. Promptly after receipt of notice of the

S- 135

--------------------------------------------------------------------------------



Collateral Custodian’s resignation, the Administrative Agent shall promptly
appoint a successor Collateral Custodian by written instrument, in duplicate,
copies of which instrument shall be delivered to the Borrower, the Servicer, the
resigning Collateral Custodian and to the successor Collateral Custodian.
(b)    The Administrative Agent upon at least 60 days’ prior written notice to
the Collateral Custodian and each Lender, may remove and discharge the
Collateral Custodian or any successor Collateral Custodian thereafter appointed
from the performance of its duties under this Agreement for cause. Promptly
after giving notice of removal of the Collateral Custodian, the Administrative
Agent shall appoint, or petition a court of competent jurisdiction to appoint, a
successor Collateral Custodian. Any such appointment shall be accomplished by
written instrument and one original counterpart of such instrument of
appointment shall be delivered to the Collateral Custodian and the successor
Collateral Custodian, with a copy delivered to the Borrower and the Servicer.
(c)    In the event of any such resignation or removal, the Collateral Custodian
shall, no later than five (5) Business Days after receipt of notice of the
successor Collateral Custodian, transfer to the successor Collateral Custodian,
as directed in writing by the Administrative Agent, all the Collateral
Obligation Files being administered under this Agreement. The cost of the
shipment of Collateral Obligation Files arising out of the resignation of the
Collateral Custodian pursuant to Section 18.11(a), or the termination for cause
of the Collateral Custodian pursuant to Section 18.11(b), shall be at the
expense of the Collateral Custodian.
Section 18.12 Limitations on Liability. (a)  The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Administrative Agent or
(b) the verbal instructions of the Administrative Agent.
(b)    The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
(c)    The Collateral Custodian shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its duties in taking and retaining custody of the
Collateral Obligation Files; provided that the Collateral Custodian hereby
agrees that any failure of the Collateral Custodian to produce an original
promissory note satisfying the conditions described in clauses (a) and (b) of
Section 18.7 shall constitute gross negligence.
(d)    The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content,

S- 136

--------------------------------------------------------------------------------



enforceability, completeness, validity, sufficiency, value, genuineness,
ownership or transferability of the Collateral, and will not be required to and
will not make any representations as to the validity or value (except as
expressly set forth in this Agreement) of any of the Collateral. The Collateral
Custodian shall not be obligated to take any action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.
(e)    The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.
(f)    The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.
(g)    It is expressly agreed and acknowledged that the Collateral Custodian is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral.
(h)    In case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Termination Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Termination Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Custodian has been advised
of the likelihood of such loss or damage and regardless of the form of action.
(i)    Each of the protections, reliances, indemnities and immunities offered to
the Collateral Agent in Section 11.7 and Section 11.8 shall be afforded to the
Collateral Custodian.
Section 18.13    Collateral Custodian as Agent of Collateral Agent. The
Collateral Custodian agrees that, with respect to any Collateral Obligation File
at any time or times in its possession or held in its name, the Collateral
Custodian shall be the agent and custodian of the Collateral Agent, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Collateral Agent’s security interest in the Collateral
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC. For so long as the Collateral Custodian is the
same entity as the Collateral Agent, the Collateral Custodian shall be entitled
to the same rights and protections afforded to the Collateral Agent hereunder.

S- 137

--------------------------------------------------------------------------------



Section 18.14    Effect of Amendment and Restatement. On the Effective Date, the
Existing Credit Agreement shall be amended and restated in its entirety. The
parties hereto acknowledge and agree that (i) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment and reborrowing, or termination of the
obligations under the Existing Credit Agreement as in effect immediately prior
to the Effective Date, which remain outstanding and (ii) such obligations are in
all respects continuing (as amended and restated hereby).
Section 18.15 Authorization. Each of the Administrative Agent and the Lenders
hereby authorizes, directs and consents to the execution of this Agreement by
the Collateral Agent and the Collateral Custodian.



S- 138

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.






HMS Income Fund, Inc.


By: /s/ David M. Covington
Name: David Covington
Title: Chief Accounting Officer and Treasurer






HMS Funding I, LLC
By: HMS Income Fund, Inc., its designated manager


By: /s/ David M. Covington
Name: David Covington
Title: Chief Accounting Officer and Treasurer

S- 1

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian
By:
/s/ Maria D. Calzado    Name: Maria D. Calzado
Title: Senior Vice President




S- 2

--------------------------------------------------------------------------------



DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
By:
/s/ Karan Mehta    
Name: Karan Mehta
Title: Director

By:
/s/ Shawn Rose    
Name: Shawn Rose
Title: Vice-President


S- 3

--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
 
By: /s/ Karan Mehta      
Name: Karan Mehta
Title: Director
 
By: /s/ Shawn Rose   
Name: Shawn Rose
Title: Vice President










S- 4

--------------------------------------------------------------------------------



ANNEX A
HMS Funding I LLC,
as Borrower


2800 Post Oak Blvd., Suite 4800
Houston, TX 77056
Attention: Jeff Folkerts
HMS Income Fund, Inc.,
as Equityholder and as Servicer


2800 Post Oak Blvd., Suite 4800
Houston, TX 77056
Attention: Margaret Fitzgerald


U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and Collateral Custodian
For all communications and for delivery of
Collateral Obligation files
U.S. Bank National Association One Federal Street, 3rd Floor Boston, MA 02110
Ref: HMS Funding


For all other notices and communications:


U.S. Bank National Association Global Corporate Trust Services 8 Greenway Plaza,
Suite 1100 Houston, Texas 77045
Attention: Thuy Hong Ref: HMS Funding
Telephone: (713) 212-3705

A- 1

--------------------------------------------------------------------------------



DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
60 Wall Street
New York, New York 10005

Attention: Asset Finance Department
Facsimile No.: 212‑797‑5160
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender
60 Wall Street
New York, New York 10005

Attention: Asset Finance Department
Facsimile No.: 212‑797‑5160



A- 2

--------------------------------------------------------------------------------



Annex B


Lender
Class A-1 Commitment
Class A-2 Commitment
Deutsche Bank AG, New York Branch
$225,000,000
$0










 




B- 1

--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS
TO
AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT
Dated as of May 18, 2015
(DB-HMS)


EXHIBITS
EXHIBIT A
Form of Note
EXHIBIT B
Audit Standards
EXHIBIT C-1
Form of Advance Request
EXHIBIT C-2
Form of Reinvestment Request
EXHIBIT C-3
Form of Asset Approval Request
EXHIBIT D
Form of Collateral Report
EXHIBIT E
Form of Approval Notice
EXHIBIT F-1
Authorized Representatives of Servicer
EXHIBIT F-2
Request for Release and Receipt
EXHIBIT F-3
Request for Release and Receipt
EXHIBIT G-1
U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)
EXHIBIT G-2
U.S. Tax Compliance Certificate (Foreign Participant - non-Partnerships)
EXHIBIT G-3
U.S. Tax Compliance Certificate (Foreign Participants - Partnerships)
EXHIBIT G-4
U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships)
EXHIBIT H
Schedule of Collateral Obligations Certification



SCHEDULES
SCHEDULE 1
Diversity Score Calculation
SCHEDULE 2
SCHEDULE 3


Moody’s Industry Classification Group List
Collateral Obligations


 
 







--------------------------------------------------------------------------------




EXHIBIT A
NOTE
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE OWNER
HEREOF UNLESS (1) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, (2) THE TRANSFEREE IS EITHER (A) A “QUALIFIED PURCHASER” (AS
DEFINED FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) OR (B)
NOT A U.S. PERSON AND (3) SUCH TRANSACTION WILL NOT BE A “PROHIBITED
TRANSACTION” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”). BY ACCEPTANCE OF THIS NOTE, THE HOLDER AGREES TO BE BOUND BY
ALL THE TERMS OF THE LOAN FINANCING AGREEMENT (AS DEFINED BELOW).
$[__]    [__], 20[__]
FOR VALUE RECEIVED, the undersigned, HMS Funding I LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to [__________], (the
"Lender") or registered assigns the principal sum of [__] ($[__]) or, if less,
the aggregate unpaid principal amount of all Advances shown on the schedule
attached hereto (and any continuation thereof) and/or in the records of the
Lender made by it pursuant to that certain Amended and Restated Loan Financing
and Servicing Agreement, dated as of May 18, 2015 (together with all amendments
and other modifications, if any, from time to time thereafter made thereto, the
“Loan Financing Agreement”), among the Borrower, HMS Income Fund, Inc., as
Equityholder and as Servicer, the lenders from time to time parties thereto,
Deutsche Bank AG, New York Branch, as Administrative Agent and U.S. Bank
National Association, as Collateral Agent and as Collateral Custodian, with the
unpaid balance hereof due and payable in full on the Facility Termination Date.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Financing Agreement.
The Borrower also promises to pay Yield on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Financing Agreement.
Payments of both principal and Yield are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Lender to the Administrative Agent pursuant to the
Loan Financing Agreement.
This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Loan Financing Agreement, and the holder hereof is entitled
to the benefits of the Loan Financing Agreement, to which reference is made for
a description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required

    

--------------------------------------------------------------------------------



to make prepayments and repayments of principal of the indebtedness evidenced by
this Note and on which such indebtedness may be declared to be immediately due
and payable.
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.
As provided in the Loan Financing Agreement and subject to certain limitations
therein set forth, the transfer of this Note is registrable in the Note
Register, upon surrender of this Note for registration of transfer at the office
or agency of the Administrative Agent in New York City, New York, duly endorsed
by, or accompanied by a written instrument of transfer in the form satisfactory
to the Note Registrar duly executed by, the holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Notes, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.
As provided in the Loan Financing Agreement and subject to certain limitations
therein set forth, Notes are exchangeable for a like aggregate principal amount
of Notes of a different authorized denomination, as requested by the holder
surrendering the same.
No service charge shall be made for any such registration of transfer or
exchange, but the Borrower may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
The Borrower, any agent of the Borrower and the Administrative Agent may treat
the Person in whose name this Note is registered as the owner hereof for all
purposes, whether or not this Note may be overdue, and neither the Borrower nor
any such agent shall be affected by notice to the contrary.
The holder hereof hereby agrees, and any assignee of such holder, by accepting
such assignment, shall be deemed to have agreed, that it will not institute
against the Borrower, or join any other Person in instituting against the
Borrower, any insolvency proceeding (namely, any proceeding of the type referred
to in the definition of Insolvency Event) so long as any Advances or other
amounts due from the Borrower hereunder shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which any such Advances
or other amounts shall be outstanding. The foregoing shall not limit such
Person’s right to file any claim in or otherwise take any action with respect to
any insolvency proceeding that was instituted by any Person other than such
Person. The agreement set forth in this paragraph shall survive payment of this
Note.
The holder hereof hereby agrees, and any assignee of such holder, by accepting
such assignment, shall be deemed to have agreed, that no recourse shall be had
against any incorporator, officer, director, manager, employee or agent of the
Borrower or any of its respective Affiliates (solely by virtue of such capacity)
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Note is solely a corporate obligation of the Borrower, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
officer, director, manager, employee, authorized person or agent of the Borrower
or any of their respective




--------------------------------------------------------------------------------



Affiliates (solely by virtue of such capacity) or any of them under or by reason
of any of the obligations, covenants or agreements of the Borrower contained in
this Note, or implied therefrom, and that any and all personal liability for
breaches by the Borrower of any of such obligations, covenants or agreements,
either at common law or at equity, or by statute, rule or regulation, of every
such incorporator, officer, director, manager, employee, authorized person or
agent is hereby expressly waived as a condition of and in consideration for the
execution of this Note.
THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.
HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
    
Name:
Title:







--------------------------------------------------------------------------------





Form of Assignment


ASSIGNMENT FORM
If you the holder want to assign this Note, fill in the form below and have your
signature guaranteed:
I or we assign and transfer this Note to:
(Print or type name, address and zip code and
social security or tax ID number of assignee)
and irrevocably appoint _______________________, agent to transfer this Note on
the books of the Borrower. The agent may substitute another to act for him.
Dated:     
Signed:
(sign exactly as the name appears on the
other side of this Note)
Signature Guarantee
Important Notice: When you sign your name to this Assignment Form without
filling in the name of your “Assignee” or “Attorney”, this Note becomes fully
negotiable, similar to a check endorsed in blank. Therefore, to safeguard a
signed Note, it is recommended that you fill in the name of the new owner in the
“Assignee” blank. Alternatively, instead of using this Assignment Form, you may
sign a separate “power of attorney” form and then mail the unsigned Note and the
signed “power of attorney” in separate envelopes. For added protection, use
certified or registered mail for a Note.




--------------------------------------------------------------------------------







Schedule attached to Note dated [ν] of [ν], payable to [__________].


Date of  
[Class A-1][Class A-2] Advance or Repayment
Amount of  
[Class A-1][Class A-2] Advance
Amount of  
Repayment





































































__________________________
If a Class A-2 Advance, indicate whether such Advance is a revolving Advance or
a term loan Advance.




--------------------------------------------------------------------------------




EXHIBIT B
AUDIT STANDARDS


1.
Collateral Asset Monitoring



Select a random sample size of 15 credit files (15 separate obligors including
the 5 largest loans) from the three most recent month-end loan tapes supporting
the three most recent Collateral Reports. Attempt to select items not previously
tested. Test that the data reported on the loan tape agrees to the following
source documentation: public information (i.e. Bloomberg), information included
within the credit files (i.e. contracts) and, the system of record. This data
should at a minimum include:
•
Loan balance

•
Ownership %

•
Tranche size

•
Purchase price of assets if lower than par

•
Confirm each loan is current on interest and principal

•
Note any covenant breaches

•
Loan Type and Lien position

•
Maturity Date

•
Pricing (floating / fixed)

•
LIBOR / Prime floor

•
Current Cash Pay %

•
Date of Financials used for financial metrics

•
Last 12 months EBITDA

•
Debt/EBITDA

•
Haircuts (if any)

•
Material modifications to ensure no such events occurred

•



2.
Cash Procedures



a.
Request the Servicer to (i) summarize the cash collection for receipts of
principal and interest and reconciliation process and (ii) identify the bank
accounts currently utilized, account signatories, flows and reconciliations.
Note the account number and name on key bank accounts and review a recent bank
statement/GL reconciliation on each account, recording any large or unreconciled
variances. Compare number of and name on bank accounts to that in the
transaction documents and that account is subject to a control agreement that is
part of the security package for this transaction. Document in your report if
the accounts utilized are in agreement with those outlined in the legal
agreements.



b.
Include in the report a summary of the process whereby the company receives
payments (noting various types) and discuss how quickly payments are posted to
the system of record and bank account. Is there any unapplied cash as of any
month-end? Are there any deposits other than collections on Collateral
Obligations that flow through these accounts? If so, what are the reasons?


    

--------------------------------------------------------------------------------




c.
For each of the loans tested in Scope Step 1 above, obtain support for the most
recent payment (i.e. check copy, wire copy, etc.) and tie this payment to:

•
Deposit on the Bank statements

•
Underlying accounts and system of record of the Servicer

•
Servicer credit file (to confirm proper payment amount)

Note how timely payments are posted in the system of record and deposited at the
bank. Are the payments transferred in accordance with the requirements outlined
in the transaction documents?


3.
Custodian Reconciliation



a.
Request the Servicer to facilitate a request to the Collateral Custodian to
prepare a custodian report that contains the following information (for the
avoidance of doubt, the Collateral Custodian’s reporting obligations in this
regard shall be limited to providing the below information):



•
Amount Outstanding

•
Lien Position (seniority)

•
Participation Percentage

•
Borrower Name

•
Interest Rate (if applicable)



b.
Using the data tape referenced above, compare the information contained in the
data tape to the information on the custodian report, documenting any exceptions
and obtaining explanations from management for any exceptions.



4.
Monthly Reconciliation Report



a.
Request a summary of the Servicer’s process and procedures for preparing each
Collateral Report. Record information given on (i) source of information and
(ii) calculation sources. Confirm that the calculations are correct and cut-off
and reporting dates of the information recorded in the Collateral Reports are in
accordance with the Agreement.



b.
Tie out of the [insert previous 3 months] Collateral Reports inputs to
appropriate source documentation and the underlying Servicer’s system of record.
These procedures should include arithmetical testing/accuracy, recalculation of
ratios, and comparison to the legal Agreement for all sections of the Collateral
Reports.



c.
Record the reconciliations made between the Servicer’s source systems and the
Collateral Reports as of [insert previous three months] and summarize any
differences noted. Request the Servicer to comment on the differences and record
the findings.



5.
Treatment of the Borrower as a Special Purpose Entity



a.
Confirm the existence of a Certificate of Formation from the Secretary of State
of Delaware in the name of the Borrower as well as an executed copy of the
Limited Liability Company Agreement.





--------------------------------------------------------------------------------






b.
Inquire to the Servicer of any amendments to the executed LLC Agreement and
attach to the final report.

c.
Confirm the Borrower maintains a stand-alone bank account in its name.

d.
Obtain and read board resolutions since closing and document if the board
resolutions do not support the treatment of the Borrower as a SPE.

e.
Obtain the current contact information, including name, address, phone number,
and facsimile number, for the independent director of the Borrower and attach to
the final report.

f.
Examine bank statements for all payments made to the independent director since
closing, obtain invoices for payments, and document the dates for which the
services were provided.

g.
Obtain and confirm the existence of a current Certificate of Good Standing for
the Borrower.



6.
Maintenance of Legal Names and UCC



a.
Confirm with the Secretary of the State of Delaware and the Secretary of the
State of Maryland, as applicable, that the legal entity names of HMS Funding I
LLC and HMS Income Fund, Inc. have not changed. Obtain and document the
existence of valid UCCs as of the date of the consulting procedures that protect
the Collateral Agent’s first priority perfected security interest. Document the
UCC’s filing dates.



7.
Defaulted and Restructured Obligations



a.
Obtain a list of Defaulted Obligations since [ν], and select the 5 largest
Collateral Obligations (or all if less than 5) that are classified as such
(“Defaulted Obligation”). Inquire of the Servicer and document the status of
such obligations and steps the Servicer is taking to maximize recoveries and
workout the account. The list from the Servicer shall indicate whether each such
obligation is a bi-lateral (between the Borrower and the obligor) or syndicated
transaction, the involvement of the Borrower (sole lender, assignee,
participant, agent, etc.) and what position, if any, the Borrower has taken in
the relevant steering or credit committees if applicable.

b.
Obtain from the Servicer a list of Collateral Obligations that were restructured
or experienced a modification (waiver/amendment of financial covenants,
modification of security interest, payment terms or interest rate) during
ownership by the Borrower over the past 24 months. For the 5 largest (or all if
less than 5) restructured obligations, obtain and document the explanation from
the Servicer for the modifications and note any non-compliance of periodic
payments in accordance with the terms of the restructure since the restructure
occurred.







--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF ADVANCE REQUEST
Deutsche Bank AG, New York Branch
as Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Asset Finance Department
Fax: (212) 797-8160


U.S. Bank National Association
As Collateral Agent
One Federal Street, 3rd Floor
Boston, MA 02140
Attention: Brett Kulhawik
Ref: HMS Funding I LLC
Tel: (617) 603-6704
Brett.kulhawik@usbank.com


_______, 201_
RE:    Advance Request:    $[__________]
Gentlemen and Ladies:
This Advance Request is delivered to you pursuant to Section 2.2 of the Amended
and Restated Loan Financing and Servicing Agreement, dated as of May 18, 2015,
(together with all amendments, if any, from time to time made thereto, the “Loan
Financing Agreement”), among HMS Funding I LLC, as Borrower (the “Borrower”),
HMS Income Fund, Inc., as Equityholder and as Servicer, U.S. Bank National
Association, as Collateral Agent and as Collateral Custodian, the lenders from
time to time parties thereto, and Deutsche Bank AG, New York Branch, as
Administrative Agent. Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the Loan
Financing Agreement.
The Borrower hereby requests that:
1.
An Advance be made in the aggregate principal amount of $[_____] (the
“Advance”), as further set forth in Annex IV hereto;

2.
The Advance be made to the Borrower on [_______], 20[__] (the “Advance Date”);
and

3.
The proceeds of the Advance be wired to the Collateral Custodian for
distribution to (or on behalf of) the Borrower on the Advance Date pursuant to
the following wiring instructions:


    

--------------------------------------------------------------------------------






Bank: U.S. Bank N.A.
ABA #: 091000022
Account Name: HMS Funding I LLC
Account Number: 104791304165
FFC: 172148 Ref: HMS Funding I LLC
After giving effect to the Advance and the Collateral Obligation(s) to be
purchased by the Borrower with the proceeds of the Advance, as calculated as of
the Advance Date as if the Collateral Obligation(s) purchased by the Borrower on
the Advance Date were owned by the Borrower,
(I) the aggregate principal amount of all Advances shall not exceed the lesser
of (a) the Facility Amount, and (b) the Borrowing Base, with such calculations
set forth in detail in Annex I hereto, and
(II) all of the Collateral Quality Tests and the Minimum Equity Test are
satisfied, with such calculations set forth in detail in Annex II hereto.
In connection with the Advance and the Asset Based Loans, if any, to be
purchased by the Borrower with the proceeds of the Advance, the Approved
Valuation Firm is [____] and Appraised Value as calculated by such Approved
Valuation Firm is [___], with such appraisal metric set forth in detail in Annex
III hereto.
By its acceptance of the Advance, the Borrower represents that the conditions
described in Section 6.2 of the Loan Financing Agreement have been satisfied
with respect to such Advances.
The Borrower agrees that if prior to the Advance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Administrative Agent. Except to
the extent, if any, that prior to the time of the Advances requested hereby the
Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Advances as if then made.
The Borrower has caused this Advance Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
authorized officer on the date first set forth above.
[Signature Page Follows]




--------------------------------------------------------------------------------




HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
___________________________     
Name:
Title:







--------------------------------------------------------------------------------




Annex I to Exhibit C-1


BORROWING BASE CALCULATIONS




--------------------------------------------------------------------------------




Annex II to Exhibit C-1


COLLATERAL QUALITY TEST AND MINIMUM EQUITY TEST CALCULATIONS




--------------------------------------------------------------------------------




Annex III to Exhibit C-1


APPRAISAL VALUATION FIRM METRIC




--------------------------------------------------------------------------------




Annex IV to Exhibit C-1


ALLOCATION OF ADVANCES


Lender
[Class A-1 Advance][Class A-2 Advance]
 
 
 
 
 
 
 
 
Total
 

 




--------------------------------------------------------------------------------






EXHIBIT C-2
FORM OF REINVESTMENT REQUEST


Deutsche Bank AG, New York Branch
as Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Asset Finance Department
Fax: (212) 797-8160


U.S. Bank National Association
As Collateral Agent
One Federal Street, 3rd Floor
Boston, MA 02140
Attention: Brett Kulhawik
Ref: HMS Funding I LLC
Tel: (617) 603-6704
Brett.kulhawik@usbank.com


_______, 201_
RE:    Reinvestment Request:    $[__________]
Gentlemen and Ladies:
This Reinvestment Request is delivered to you pursuant to Section 8.3(b) of the
Amended and Restated Loan Financing and Servicing Agreement, dated as of May 18,
2015, (together with all amendments, if any, from time to time made thereto, the
“Loan Financing Agreement”), among HMS Funding I LLC, as Borrower (the
“Borrower”), HMS Income Fund, Inc., as Equityholder and as Servicer, U.S. Bank
National Association, as Collateral Agent and as Collateral Custodian, the
lenders from time to time parties thereto, and Deutsche Bank AG, New York
Branch, as Administrative Agent. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Loan Financing Agreement.
The Borrower hereby requests that the Collateral Custodian provide to the
Administrative Agent, by facsimile or by email, a statement reflecting the total
amount on deposit on such day in the Collection Account.
The Borrower hereby requests that:




--------------------------------------------------------------------------------




1.
The Collateral Agent and the Collateral Custodian withdraw from the Collections
held in the Collection Account an amount equal to $[_____] (the “Reinvestment
Amount”).

2.
The Reinvestment Amount be delivered to the Borrower on [__________] (the
“Reinvestment Date”).

3.
The Reinvestment Amount be wired by the Collateral Custodian to (or on behalf
of) the Borrower on the Reinvestment Date pursuant to the following wiring
instructions:

Bank: U.S. Bank N.A.
ABA #: 091000022
Account Name: HMS Funding I LLC
Account Number: 104791304165
FFC: 172148 Ref: HMS Funding I LLC
Attached hereto is a Schedule of Collateral Obligations setting forth
information required in the Loan Financing Agreement with respect to the
Collateral Obligations to be acquired by the Borrower on the Reinvestment Date.
After giving effect to the Reinvestment and the Collateral Obligation(s) to be
purchased by the Borrower with the Reinvestment Amount, as calculated as of the
Reinvestment Date as if the Collateral Obligation(s) purchased by the Borrower
on the Reinvestment Date were owned by the Borrower,
(I) the aggregate principal amount of all Advances shall not exceed the lesser
of (a) the Facility Amount, and (b) the Borrowing Base, with such calculations
set forth in detail in Schedule II hereto, and
(II) all of the Collateral Quality Tests and the Minimum Equity Test are
satisfied (or, if any Collateral Quality Test is not satisfied, it is improved
or maintained), with such calculations set forth in detail in Schedule III
hereto.
By making the Reinvestment, the Borrower represents that the conditions
described in Section 6.2 of the Loan Financing Agreement have been satisfied on
the date hereof with respect to such Reinvestment.
The Borrower agrees that if, prior to the Reinvestment Date, any matter
certified to herein by it will not be true and correct at in all material
respects such time as if then made, it will promptly so notify the
Administrative Agent. Except to the extent, if any, that prior to the time of
the Reinvestment requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct at the date of such
Reinvestment as if then made.




--------------------------------------------------------------------------------






HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
________________________________    
Name:
Title:









--------------------------------------------------------------------------------




SCHEDULE 1
SCHEDULE OF COLLATERAL OBLIGATIONS






--------------------------------------------------------------------------------




SCHEDULE II
BORROWING BASE CALCULATIONS




--------------------------------------------------------------------------------




SCHEDULE III
COLLATERAL QUALITY TEST AND MINIMUM EQUITY TEST CALCULATIONS




--------------------------------------------------------------------------------




EXHIBIT C-3
FORM OF ASSET APPROVAL REQUEST


Deutsche Bank AG, New York Branch
as Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Asset Finance Department
Fax: (212) 797-8160


U.S. Bank National Association
As Collateral Agent
One Federal Street, 3rd Floor
Boston, MA 02140
Attention: Brett Kulhawik
Ref: HMS Funding I LLC
Tel: (617) 603-6704
Brett.kulhawik@usbank.com


_______, 201_
RE:    Asset Approval Request    
Gentlemen and Ladies:
This Asset Approval Request is delivered to you pursuant to [Section
2.2(a)][Section 7.3(e)] of the Amended and Restated Loan Financing and Servicing
Agreement, dated as of May 18, 2015 (together with all amendments, if any, from
time to time made thereto, the “Loan Financing Agreement”), among HMS Funding I
LLC, as Borrower (the “Borrower”), HMS Income Fund, Inc., as Equityholder and as
Servicer, U.S. Bank National Association, as Collateral Agent and as Collateral
Custodian, the lenders from time to time parties thereto, and Deutsche Bank AG,
New York Branch, as Administrative Agent. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Loan Financing Agreement.
The Borrower hereby requests that the Administrative Agent deliver to the
Borrower an Approval Notice in connection with this Asset Approval Request.
Attached hereto is a Schedule of Collateral Obligations setting forth
information required in the Loan Financing Agreement with respect to the
Collateral Obligations to be acquired by the Borrower on the [Advance
Date][Reinvestment Date].
The proposed date of the acquisition of the Collateral Obligations to be
acquired by the Borrower is [_____________].




--------------------------------------------------------------------------------




As of the date hereof, with respect to the Collateral Obligations to be acquired
by the Borrower in connection herewith:
1.
the Original Leverage Multiple of each such Collateral Obligation is
[____________];

2.
[the Original Effective LTV of such Asset Based Loan is [________];]

3.
the applicable jurisdiction of such Obligor is _____________________;

4.
[(i) the determination of (A) the appraiser and (B) the required frequency of
appraisals with respect to such Asset Based Loan is made by [____________] and
(ii) the required frequency of appraisals is [_____________]]; and

5.
the Servicer’s internal risk rating for each such Collateral Obligation is
[___________], such rating being based on [include output and related
calculations].

[After giving effect to the [Advance][Reinvestment] and the Collateral
Obligation(s) to be purchased by the Borrower with the [Advance] [Reinvestment
Amount], as calculated as of the [Advance Date][Reinvestment Date], the
aggregate principal amount of all Advances shall not exceed the lesser of (a)
the Facility Amount, and (b) the Borrowing Base.
By [its acceptance of the [Advance][making the Reinvestment], the Borrower
represents that the conditions described in Section 6.2 of the Loan Financing
Agreement have been satisfied with respect to such [Advance] [Reinvestment].
The Borrower agrees that if, prior to the [Advance Date][Reinvestment Date], any
matter certified to herein by it will not be true and correct in all material
respects at such time as if then made, it will promptly so notify the
Administrative Agent. Except to the extent, if any, that prior to the time of
the [Advance] [Reinvestment] requested hereby the Administrative Agent shall
receive written notice to the contrary from the Borrower, each matter certified
to herein shall be deemed once again to be certified as true and correct at the
date of such [Advance] [Reinvestment] as if then made.]
HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
_________________________________    
Name:
Title:





--------------------------------------------------------------------------------




SCHEDULE 1


SCHEDULE OF COLLATERAL OBLIGATIONS






--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COLLATERAL REPORT
On each Reporting Date, the Collateral Agent shall furnish, pursuant to Section
8.5, to the Administrative Agent, the Borrower and the Servicer a written
report, in each case as of the immediately preceding Determination Date, which
shall include among other things (to the extent applicable):
(a)    Portfolio Information
(i)    the aggregate Principal Balance and Collateral Obligation Amount of all
Collateral Obligations and Permitted Investments owned by the Borrower;
(ii)    the Aggregate Eligible Collateral Obligation Amount;
(iii)    the Borrowing Base;
(iv)    the Adjusted Aggregate Eligible Collateral Obligation Balance;
(v)    for each of the tests specified in the definition of Collateral Quality
Test and the Minimum Equity Condition, (A) the calculation, (B) the result and
(C) a determination as to whether such result satisfies the related test;
(vi)    the Effective Equity;
(vii)    for the Excess Concentration Amount (A) the calculation and (B) the
calculation of each portion of such measure;
(viii)    the Aggregate Notional Amount;
(ix)    the Aggregate Unfunded Amount; and
(x)    the Weighted Average Advance Rate.
(b)    A list of Collateral Obligations, including, with respect to each
Collateral Obligation, the following detailed information:
(i)    the Obligor thereon, its full, legal name and its jurisdiction of
organization;
(ii)    the CUSIP or security identifier thereof, if any;
(iii)    the Principal Balance (without including any interested that has been
deferred and capitalized thereon) thereof;
(iv)    the Collateral Obligation Amount thereof, the Advance Rate, the Discount
Factor and the Leverage Multiple with respect thereto;




--------------------------------------------------------------------------------






(v)    the related interest rate or spread (including details on any currently
deferring interest, any interest floor rate and the index referenced by such
Collateral Obligation);
(vi)    the stated maturity thereof;
(vii)    the related Moody’s Industry Classification;
(viii)    the date that the last financial statements for such Obligor were
delivered, the date the next financial statements for such Obligor are expected
and how often financial statements are delivered for such Obligor;
(ix)    an indication as to whether each such Collateral Obligation is (A) an
Eligible Collateral Obligation, (B) a First Lien Loan, (C) a Second Lien Loan,
(D) a Deferrable Collateral Obligation, (E) a DIP Loan or (F) a participation
interest;
(x)    the date of the last Material Modification, if any, and a brief
description thereof as provided by the Servicer;
(xi)    Servicer’s internal risk rating thereof;
(xii)    whether such Collateral Obligation is a Related Collateral Obligation;
(xiii)    if such loan is an Asset Based Loan, the Effective LTV; and
(xiv)    whether a Revaluation Event has occurred with respect to such
Collateral Obligation as provided by the Servicer.
(c)    Other Borrower Collateral Information
(i)    whether the Revolving Period has ended;
(ii)    a schedule showing the balance in the Collection Account and on the
prior Determination Date (showing also the balance in each of the Principal
Collection sub-account and the Interest Collection sub-account) and the ending
balance in the Collection Account (showing also the balance in each of the
Principal Collection sub-account and the Interest Collection sub-account);
(iii)    an itemized list and brief description of any Collections received
during the related Collection Period from or on behalf of the related Obligor
and not credited to the Collections Account by the close of business on the
second Business Day following such receipt;
(iv)    an itemized list of all Excluded Amounts withdrawn from the Collections
Account during the related Collection Period;
(v)    the identity of each Defaulted Collateral Obligation, and date of default
thereof;




--------------------------------------------------------------------------------






(vi)    a list of all Collateral Obligations that were acquired, disposed of,
substituted for or otherwise refinanced in such Collection Period and
indicating, for each such Collateral Obligation, whether such Collateral
Obligation is an Eligible Collateral Obligation, the price paid by the Borrower
for such Collateral Obligation and, with respect to any disposal of a Collateral
Obligation, the price received by the Borrower for such Collateral Obligation;
(vii)    a list of all Collateral Obligations that ceased to be Eligible
Collateral Obligations during such Collection Period; and
(viii)    such other information as the Collateral Custodian, the Administrative
Agent or the Servicer may reasonably request.
(d)    Distribution Information
(i)    the Amount Available;
(ii)    the aggregate Advances outstanding;
(iii)    the aggregate Advances for each Lender;
(iv)    the aggregate Lender Commitments; and
(v)    an itemization of the amounts to be disbursed or paid pursuant to
Section 8.3 of the Loan Financing and Servicing Agreement.
(e)    Collateral Obligation Files Exceptions
A schedule of all Exceptions related to Collateral Obligation Files in
possession of the Collateral Custodian and all other information required to be
provided pursuant to Section 18.4(b).
As used herein, “Exceptions” shall mean variances from the documents identified
in the Document Checklist with respect to the related Collateral Obligation
Files.
Each Collateral Report upon approval of the Administrative Agent shall
constitute instructions to the Collateral Agent to withdraw funds from the
Collection Account and pay or transfer such amounts set forth in such Collateral
Report in the manner specified and in accordance with the priorities established
in Section 8.3.






--------------------------------------------------------------------------------




EXHIBIT E
FORM OF APPROVAL NOTICE


DATE        
COLLATERAL OBLIGATION INFORMATION
Obligor Name        
Maturity Date        
Interest Spread (above LIBOR)        
Discount Factor        
Original Leverage Multiple        
Original Effective LTV2        
Loan Type     [Enterprise Value Loan][Asset Based Loan]
Loan Type    [First Lien Loan][Non-First Lien]
    
Waived Conditions        
Type of Security3 
[Working Capital][Fixed Assets][Intellectual Property]    

[Valuation Firm        ]
[Jurisdiction4        ]
Lien Priority         
Effective LTV5        
Cov-Lite    [Yes][No]
Moody’s Industry        
LTM EBITDA        
BORROWING BASE RELATED
Principal Balance        
Advance Rate        
DEUTSCHE BANK APPROVAL
Approval Good Until
_____________________
2 Include only with respect to Asset Based Loans.
3 Include only with respect to Asset Based Loans.
4 Include only if jurisdiction other than United States or any state thereof.
5 Include only with respect to Asset Based Loans.



    

--------------------------------------------------------------------------------




        
Approval Conditioned Upon        




OTHER6 


                                                    
                                                    
                                                    




Reviewed by:                         
Name:
Telephone No.:


















































________________________________
6 Include (i) non-credit related risks, if any, (ii) confirmation of
modifications to Section 6.2(h) of the Loan Financing and Servicing Agreement
and (iii) confidentiality restrictions applicable to obligor.

-2-



--------------------------------------------------------------------------------




EXHIBIT F-1
AUTHORIZED REPRESENTATIVES OF SERVICER


Name
Specimen Signature
 
 
 
______________________________________
 
______________________________________
 
______________________________________
 
 

 


    

--------------------------------------------------------------------------------




EXHIBIT F-2
REQUEST FOR RELEASE AND RECEIPT
[For Servicing and Liquidation]
Collateral Obligation Files
LOAN INFORMATION
Name of Obligor:     ________________________
Loan No.:     ________________________
This Request for Release and Receipt is made in accordance with the Amended and
Restated Loan Financing and Servicing Agreement dated as of May 18, 2015, among
HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income Fund, Inc., as
Equityholder and as Servicer, U.S. Bank National Association, as Collateral
Agent and as Collateral Custodian, the lenders from time to time parties
thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent
(together with all amendments, if any, from time to time made thereto, the “Loan
Financing Agreement”). All capitalized terms not otherwise defined in this
Request for Release and Receipt shall have the meanings ascribed to them in the
Loan Financing Agreement.
The undersigned hereby acknowledges that it has received, from Collateral Agent,
the documents listed on Schedule 1 attached hereto (the “Documents”).
The undersigned hereby acknowledges and agrees as follows:
(1)
The undersigned shall hold and retain possession of the Documents in trust for
the benefit of the Collateral Agent, solely for the purposes provided in the
Loan Financing Agreement, unless the Collateral Obligation related to the
Documents has been liquidated or unless the Document (or asset related thereto)
was disposed of by the related Obligor;

(2)
The undersigned represents that no Unmatured Event of Default, Event of Default,
Unmatured Servicer Default or Servicer Default has occurred and is continuing,
or if such has occurred and is continuing, the consent of the Administrative
Agent has been obtained with respect to this request, unless the Collateral
Obligation related to the Documents has been liquidated or unless the Document
(or asset related thereto) was disposed of by the related Obligor.


-2-



--------------------------------------------------------------------------------






Date:______________
HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
___________________________________    
Name:
Title:

[During the continuation of an Unmatured Event of Default, an Event of Default,
an Unmatured Servicer Default or an Servicer Default:
ACKNOWLEDGED AND AGREED:
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
By:
__________________________________    
Name:
Title:]




-3-



--------------------------------------------------------------------------------




SCHEDULE 1
Request for Release and Receipt




DOCUMENTS RECEIVED

-4-



--------------------------------------------------------------------------------




EXHIBIT F-3
REQUEST FOR RELEASE AND RECEIPT
[Liquidated Collateral Obligations and Optional Sales]
Collateral Obligation Files
This Request For Release and Receipt is made pursuant to the Amended and
Restated Loan Financing and Servicing Agreement, dated as of May 18, 2015, among
HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income Fund, Inc., as
Equityholder and as Servicer, U.S. Bank National Association, as Collateral
Agent and as Collateral Custodian, the lenders from time to time parties
thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Loan Financing Agreement”).
[__________________] hereby certifies that he/she is an Executive Officer (as
the term is defined in the Loan Financing Agreement) of HMS Funding I LLC, and
hereby further certifies in such capacity and not in an individual capacity as
follows:
With respect to the Collateral Obligation(s) (as the term is defined in the Loan
Financing Agreement) described in Schedule 1 attached hereto:
1.
[Such Collateral Obligation(s) has or have been liquidated and all amounts
received or to be received in connection with such liquidation that are required
to be deposited have been or will be so deposited as required by the Loan
Financing Agreement][Such Collateral Obligation(s) have been sold pursuant to an
Optional Sale in accordance with Section 7.10 of the Loan Financing Agreement];
and

2.
No Unmatured Event of Default, Unmatured Servicer Default, Event of Default or
Servicer Default (as each such term is defined in the Loan Financing Agreement)
has occurred and is continuing (other than any Unmatured Event of Default or
Unmatured Servicer Default) which will be cured by such Optional Sale), or, if
such has occurred and is continuing, the consent of the Administrative Agent has
been obtained with respect to this request.

In connection with such [liquidation][Optional Sale], the undersigned requests
the Collateral Obligation File pursuant to the Loan Financing Agreement.


Dated: _______________

-5-



--------------------------------------------------------------------------------






HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
________________________________    
Name:
Title:


-6-



--------------------------------------------------------------------------------




SCHEDULE 1
Request for
Release and Receipt
LIQUIDATED COLLATERAL OBLIGATIONS /
OPTIONAL SALE OF COLLATERAL OBLIGATIONS





-7-



--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Amended and Restated Loan Financing and
Servicing Agreement, made and entered into as of May 18, 2015 (as amended
restated, supplemented, or otherwise modified from time to time, the
“Agreement”), among HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income
Fund, Inc., as Equityholder and as Servicer, U.S. Bank National Association, as
Collateral Agent and Collateral Custodian, the lenders from time to time parties
thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent.
Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Obligations (as well as any Note evidencing such Obligations) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]

    

--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Amended and Restated Loan Financing and
Servicing Agreement, made and entered into as of May 18, 2015 (as amended
restated, supplemented, or otherwise modified from time to time, the
“Agreement”), among HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income
Fund, Inc., as Equityholder and as Servicer, U.S. Bank National Association, as
Collateral Agent and Collateral Custodian, the lenders from time to time parties
thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent.
Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Amended and Restated Loan Financing and
Servicing Agreement, made and entered into as of May 18. 2015 (as amended
restated, supplemented, or otherwise modified from time to time, the
“Agreement”), among HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income
Fund, Inc., as Equityholder and as Servicer, U.S. Bank National Association, as
Collateral Agent and Collateral Custodian, the lenders from time to time parties
thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent.
Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Amended and Restated Loan Financing and
Servicing Agreement, made and entered into as of May 18, 2015 (as amended
restated, supplemented, or otherwise modified from time to time, the
“Agreement”), among HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income
Fund, Inc., as Equityholder and as Servicer, U.S. Bank National Association, as
Collateral Agent and Collateral Custodian, the lenders from time to time parties
thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent.
Pursuant to the provisions of Section 4.3 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Obligations (as
well as any Note evidencing such Obligations) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Obligations (as well as any Note evidencing such
Obligations), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Transaction Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT H
SCHEDULE OF COLLATERAL OBLIGATIONS CERTIFICATION


This Schedule of Collateral Obligations Certification is made pursuant to the
Amended and Restated Loan Financing and Servicing Agreement, dated as of May 18,
2015, among HMS Funding I LLC, as Borrower (the “Borrower”), HMS Income Fund,
Inc., as Equityholder and as Servicer, U.S. Bank National Association, as
Collateral Agent and as Collateral Custodian, the lenders from time to time
parties thereto, and Deutsche Bank AG, New York Branch, as Administrative Agent
(the “Loan Financing Agreement”).
[__________________] hereby certifies that he/she is an Executive Officer (as
the term is defined in the Loan Financing Agreement) of HMS Funding I LLC, and
hereby further certifies and not in an individual capacity as follows:
With respect to the Collateral Obligation(s) (as the term is defined in the Loan
Financing Agreement) described in Annex 1 attached hereto:
1.
The Collateral Obligation Files relating to the Collateral Obligations described
in Annex 1 delivered to the Collateral Custodian include all of the documents
listed in the related Document Checklist and all of such documents and
information contained in the Schedule of Collateral Obligations attached to the
Asset Approval Request; and

2.
All of the documents and the information referred to in paragraph 1 above and
otherwise contained in the Schedule of Collateral Obligations are complete in
all material respects.



Dated:___________




HMS INCOME FUND, INC.
By:    _________________________________    
Name:
Title:

    

--------------------------------------------------------------------------------




ANNEX 1
to Exhibit H
LIST OF COLLATERAL OBLIGATIONS








--------------------------------------------------------------------------------




SCHEDULE 1
DIVERSITY SCORE CALCULATION


The Diversity Score of any Collateral Obligation as of any date of determination
is calculated as follows:
(a)
A “Obligor Par Amount” is calculated for each Obligor of a Collateral
Obligation, and is equal to the aggregate Principal Balance of all Collateral
Obligations issued by such Obligor and any of its Affiliates.

(b)
An “Average Par Amount” is calculated by summing the Obligor Par Amounts for all
Obligors, and dividing by the number of Obligors.

(c)
An “Equivalent Unit Score” is calculated for each Obligor, and is equal to the
lesser of (x) one and (y) the Obligor Par Amount for such issuer divided by the
Average Par Amount.

(d)
An “Aggregate Industry Equivalent Unit Score” is then calculated for each of the
Moody’s industry classification groups, shown on Schedule 2, and is equal to the
sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

(e)
An “Industry Diversity Score” is then established for each Moody’s industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

Aggregate
 
Aggregate
 
Aggregate
 
Aggregate
 
 
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Industry
 
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
 
Unit Score
Score
Unit Score
Score
Unit Score
Score
Unit Score
Score
 
 
 
 
 
 
 
 
 
0.0000
0.0000
5.0500
2.7000
10.1500
4.0200
15.2500
4.5300
 
0.0500
0.1000
5.1500
2.7333
10.2500
4.0300
15.3500
4.5400
 
0.1500
0.2000
5.2500
2.7667
10.3500
4.0400
15.4500
4.5500
 
0.2500
0.3000
5.3500
2.8000
10.4500
4.0500
15.5500
4.5600
 
0.3500
0.4000
5.4500
2.8333
10.5500
4.0600
15.6500
4.5700
 
0.4500
0.5000
5.5500
2.8667
10.6500
4.0700
15.7500
4.5800
 
0.5500
0.6000
5.6500
2.9000
10.7500
4.0800
15.8500
4.5900
 
0.6500
0.7000
5.7500
2.9333
10.8500
4.0900
15.9500
4.6000
 
0.7500
0.8000
5.8500
2.9667
10.9500
4.1000
16.0500
4.6100
 
0.8500
0.9000
5.9500
3.0000
11.0500
4.1100
16.1500
4.6200
 
0.9500
1.0000
6.0500
3.0250
11.1500
4.1200
16.2500
4.6300
 
1.0500
1.0500
6.1500
3.0500
11.2500
4.1300
16.3500
4.6400
 





--------------------------------------------------------------------------------




Aggregate
 
Aggregate
 
Aggregate
 
Aggregate
 
 
1.1500
1.1000
6.2500
3.0750
11.3500
4.1400
16.4500
4.6500
 
1.2500
1.1500
6.3500
3.1000
11.4500
4.1500
16.5500
4.6600
 
1.3500
1.2000
6.4500
3.1250
11.5500
4.1600
16.6500
4.6700
 
1.4500
1.2500
6.5500
3.1500
11.6500
4.1700
16.7500
4.6800
 
1.5500
1.3000
6.6500
3.1750
11.7500
4.1800
16.8500
4.6900
 
1.6500
1.3500
6.7500
3.2000
11.8500
4.1900
16.9500
4.7000
 
1.7500
1.4000
6.8500
3.2250
11.9500
4.2000
17.0500
4.7100
 
1.8500
1.4500
6.9500
3.2500
12.0500
4.2100
17.1500
4.7200
 
1.9500
1.5000
7.0500
3.2750
12.1500
4.2200
17.2500
4.7300
 
2.0500
1.5500
7.1500
3.3000
12.2500
4.2300
17.3500
4.7400
 
2.1500
1.6000
7.2500
3.3250
12.3500
4.2400
17.4500
4.7500
 
2.2500
1.6500
7.3500
3.3500
12.4500
4.2500
17.5500
4.7600
 
2.3500
1.7000
7.4500
3.3750
12.5500
4.2600
17.6500
4.7700
 
2.4500
1.7500
7.5500
3.4000
12.6500
4.2700
17.7500
4.7800
 
2.5500
1.8000
7.6500
3.4250
12.7500
4.2800
17.8500
4.7900
 
2.6500
1.8500
7.7500
3.4500
12.8500
4.2900
17.9500
4.8000
 
2.7500
1.9000
7.8500
3.4750
12.9500
4.3000
18.0500
4.8100
 
2.8500
1.9500
7.9500
3.5000
13.0500
4.3100
18.1500
4.8200
 
2.9500
2.0000
8.0500
3.5250
13.1500
4.3200
18.2500
4.8300
 
3.0500
2.0333
8.1500
3.5500
13.2500
4.3300
18.3500
4.8400
 
3.1500
2.0667
8.2500
3.5750
13.3500
4.3400
18.4500
4.8500
 
3.2500
2.1000
8.3500
3.6000
13.4500
4.3500
18.5500
4.8600
 
3.3500
2.1333
8.4500
3.6250
13.5500
4.3600
18.6500
4.8700
 
3.4500
2.1667
8.5500
3.6500
13.6500
4.3700
18.7500
4.8800
 
3.5500
2.2000
8.6500
3.6750
13.7500
4.3800
18.8500
4.8900
 
3.6500
2.2333
8.7500
3.7000
13.8500
4.3900
18.9500
4.9000
 
3.7500
2.2667
8.8500
3.7250
13.9500
4.4000
19.0500
4.9100
 
3.8500
2.3000
8.9500
3.7500
14.0500
4.4100
19.1500
4.9200
 
3.9500
2.3333
9.0500
3.7750
14.1500
4.4200
19.2500
4.9300
 
4.0500
2.3667
9.1500
3.8000
14.2500
4.4300
19.3500
4.9400
 
4.1500
2.4000
9.2500
3.8250
14.3500
4.4400
19.4500
4.9500
 
4.2500
2.4333
9.3500
3.8500
14.4500
4.4500
19.5500
4.9600
 
4.3500
2.4667
9.4500
3.8750
14.5500
4.4600
19.6500
4.9700
 
4.4500
2.5000
9.5500
3.9000
14.6500
4.4700
19.7500
4.9800
 
4.5500
2.5333
9.6500
3.9250
14.7500
4.4800
19.8500
4.9900
 
4.6500
2.5667
9.7500
3.9500
14.8500
4.4900
19.9500
5.0000
 
4.7500
2.6000
9.8500
3.9750
14.9500
4.5000
 
 
 
4.8500
2.6333
9.9500
4.0000
15.0500
4.5100
 
 
 
4.9500
2.6667
10.0500
4.0100
15.1500
4.5200
 
 
 



(f)
The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each Moody’s industry classification group shown on Schedule 2.

For purposes of calculating the Diversity Score, affiliated issuers in the same
Moody’s industry classification group are deemed to be a single issuer except as
otherwise agreed to by Moody’s.




--------------------------------------------------------------------------------




SCHEDULE 2
MOODY’S INDUSTRY CLASSIFICATION GROUP LIST


CORP - Aerospace & Defense
CORP - Automotive
CORP - Banking, Finance, Insurance & Real Estate
CORP - Beverage, Food & Tobacco
CORP - Capital Equipment
CORP - Chemicals, Plastics, & Rubber
CORP - Construction & Building
CORP - Consumer goods: Durable
CORP - Consumer goods: Non-durable
CORP - Containers, Packaging & Glass
CORP - Energy: Electricity
CORP - Energy: Oil & Gas
CORP - Environmental Industries
CORP - Forest Products & Paper
CORP - Healthcare & Pharmaceuticals
CORP - High Tech Industries
CORP - Hotel, Gaming & Leisure
CORP - Media: Advertising, Printing & Publishing
CORP - Media: Broadcasting & Subscription
CORP - Media: Diversified & Production
CORP - Metals & Mining
CORP - Retail
CORP - Services: Business
CORP - Services: Consumer
CORP - Sovereign & Public Finance
CORP - Telecommunications
CORP - Transportation: Cargo
CORP - Transportation: Consumer
CORP - Utilities: Electric
CORP - Utilities: Oil & Gas
CORP - Utilities: Water
CORP – Wholesale





--------------------------------------------------------------------------------




SCHEDULE 3
COLLATERAL OBLIGATIONS
Issuer Description
Security Description
Par Amount
Market Value









 






--------------------------------------------------------------------------------




EXHIBIT I
FORM OF NOTICE OF PREPAYMENT
Deutsche Bank AG, New York Branch
as Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Asset Finance Department
Fax: (212) 797-8160


U.S. Bank National Association
As Collateral Agent
One Federal Street, 3rd Floor
Boston, MA 02140
Attention: Brett Kulhawik
Ref: HMS Funding I LLC
Tel: (617) 603-6704
Brett.kulhawik@usbank.com


_______, 201_
RE:    Notice of Prepayment:    $[__________]
Gentlemen and Ladies:
This Notice of Prepayment is delivered to you pursuant to Section 2.4(b) of the
Amended and Restated Loan Financing and Servicing Agreement, dated as of May 18,
2015, (together with all amendments, if any, from time to time made thereto, the
“Loan Financing Agreement”), among HMS Funding I LLC, as Borrower (the
“Borrower”), HMS Income Fund, Inc., as Equityholder and as Servicer, U.S. Bank
National Association, as Collateral Agent and as Collateral Custodian, the
lenders from time to time parties thereto, and Deutsche Bank AG, New York
Branch, as Administrative Agent. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Loan Financing Agreement.
1.
The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Class A-1 Advance and/or Class A-2 Advance] in the
aggregate principal amount of $[_____], as further set forth in Annex I hereto;
and

2.
The Borrower shall repay the [Class A-1 Advance][Class A-2 Advance] on
[_______], 20[__].

 


    

--------------------------------------------------------------------------------






The Borrower has caused this Notice of Prepayment to be executed and delivered
by its duly authorized officer on the date first set forth above.
[Signature Page Follows]

-2-



--------------------------------------------------------------------------------






HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager
By:
_______________________________    
Name:
Title:


-3-



--------------------------------------------------------------------------------




Annex I to Exhibit I


PREPAYMENT AMOUNTS


Lender
[Class A-1 Advance][Class A-2 Advance]
 
 
 
 
 
 
 
 
Total
 






-4-

